[exhibit101amendedandrest001.jpg]
Exhibit 10.1 AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 10, 2016
among PHYSICIANS REALTY L.P., as Borrower, PHYSICIANS REALTY TRUST, as Guarantor
THE LENDERS PARTY HERETO, KEYBANK NATIONAL ASSOCIATION, as Administrative Agent
_____________________________________________________ KEYBANC CAPITAL MARKETS,
INC., BMO CAPITAL MARKETS, and CITIZENS BANK, N.A. as Lead Arrangers and Co-Book
Runners BMO CAPITAL MARKETS AND CITIZENS BANK, N.A., as Co-Syndication Agents



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest002.jpg]
i TABLE OF CONTENTS Page Section 1 DEFINITIONS AND INTERPRETATION
....................................................................... 1
Section 1.1 Definitions.
............................................................................................................
1 Section 1.2 Accounting
Terms................................................................................................
38 Section 1.3 Rules of Interpretation.
........................................................................................
39 Section 2 LOANS AND LETTERS OF CREDIT
............................................................................ 40
Section 2.1 Revolving Loans and the Term
Loan................................................................... 40
Section 2.2 Swingline Loans.
.................................................................................................
42 Section 2.3 Issuances of Letters of Credit and Purchase of Participations
Therein. ............... 44 Section 2.4 Pro Rata Shares; Availability of Funds.
............................................................... 47 Section 2.5
Evidence of Debt; Register; Lenders’ Books and Records; Notes.
..................... 49 Section 2.6 Scheduled Principal Payments.
............................................................................ 49
Section 2.7 Interest on Loans.
.................................................................................................
49 Section 2.8 Conversion/Continuation.
....................................................................................
51 Section 2.9 Default Rate of Interest.
.......................................................................................
52 Section 2.10 Fees.
.....................................................................................................................
52 Section 2.11 Prepayments/Commitment Reductions.
............................................................... 54 Section 2.12
Application of Prepayments.
................................................................................
55 Section 2.13 General Provisions Regarding Payments.
............................................................ 56 Section 2.14
Sharing of Payments by Lenders.
........................................................................ 57
Section 2.15 Cash Collateral.
....................................................................................................
58 Section 2.16 Defaulting Lenders.
.............................................................................................
58 Section 2.17 Removal or Replacement of Lenders.
.................................................................. 61 Section
2.18 Extension of Revolving Maturity Date.
............................................................... 62 Section 2.19
Increase in Commitments.
...................................................................................
63 Section 3 YIELD PROTECTION
.....................................................................................................
64 Section 3.1 Making or Maintaining LIBOR Loans.
............................................................... 64 Section 3.2
Increased Costs.
...................................................................................................
66 Section 3.3 Taxes.
...................................................................................................................
68 Section 3.4 Mitigation Obligations; Designation of a Different Lending
Office. .................. 71 Section 4 GUARANTY
....................................................................................................................
72 Section 4.1 The Guaranty.
......................................................................................................
72 Section 4.2 Obligations Unconditional.
..................................................................................
73 Section 4.3
Reinstatement.......................................................................................................
74 Section 4.4 Certain Additional Waivers.
................................................................................
74 Section 4.5 Remedies.
.............................................................................................................
74 Section 4.6 Rights of Contribution.
........................................................................................
75 Section 4.7 Guarantee of Payment; Continuing Guarantee.
................................................... 75 Section 4.8 Keepwell.
.............................................................................................................
75 Section 5 CONDITIONS PRECEDENT
..........................................................................................
75 Section 5.1 Conditions Precedent to Effective Date.
.............................................................. 75 Section 5.2
Conditions to Term Loan and Each Credit Extension.
........................................ 77 Section 6 REPRESENTATIONS AND
WARRANTIES ................................................................. 78
Section 6.1 Organization; Requisite Power and Authority; Qualification.
............................. 78



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest003.jpg]
ii Section 6.2 Capital Stock and Ownership.
............................................................................. 79
Section 6.3 Due
Authorization................................................................................................
79 Section 6.4 No Conflict.
.........................................................................................................
79 Section 6.5 Governmental Consents.
......................................................................................
79 Section 6.6 Binding Obligation.
.............................................................................................
79 Section 6.7 Financial Statements.
...........................................................................................
79 Section 6.8 No Material Adverse Effect; No Default.
............................................................ 80 Section 6.9 Tax
Matters.
.........................................................................................................
80 Section 6.10 Properties.
............................................................................................................
80 Section 6.11 Environmental Matters.
.......................................................................................
81 Section 6.12 No Defaults.
.........................................................................................................
81 Section 6.13 No Litigation or other Adverse Proceedings.
...................................................... 82 Section 6.14
Information Regarding the Borrower and its Subsidiaries.
.................................. 82 Section 6.15 Governmental Regulation.
...................................................................................
82 Section 6.16 Employee Matters.
...............................................................................................
83 Section 6.17 Pension Plans.
......................................................................................................
83 Section 6.18 Solvency.
.............................................................................................................
84 Section 6.19 Compliance with Laws.
.......................................................................................
84 Section 6.20 Disclosure.
...........................................................................................................
84 Section 6.21 Insurance; No Casualty or Condemnation.
.......................................................... 84 Section 6.22
Healthcare Facility Representations and Warranties.
.......................................... 84 Section 6.23 REIT Status.
.........................................................................................................
85 Section 6.24 Unencumbered Pool
Properties............................................................................
86 Section 7 AFFIRMATIVE COVENANTS
......................................................................................
86 Section 7.1 Financial Statements and Other Reports.
............................................................. 86 Section 7.2
Existence.
.............................................................................................................
89 Section 7.3 Payment of Taxes and Claims.
............................................................................ 89
Section 7.4 Maintenance of Properties.
..................................................................................
89 Section 7.5 Insurance.
.............................................................................................................
90 Section 7.6 Inspections.
..........................................................................................................
90 Section 7.7 Lenders Meetings.
................................................................................................
90 Section 7.8 Compliance with Laws and Material Contracts.
.................................................. 90 Section 7.9 Use of
Proceeds.
..................................................................................................
90 Section 7.10 Environmental Matters.
.......................................................................................
90 Section 7.11 Books and Records.
.............................................................................................
91 Section 7.12 Additional Subsidiaries.
.......................................................................................
91 Section 7.13 Unencumbered Pool Properties Subject to Eligible Ground Leases.
................... 92 Section 7.14 RESERVED.
........................................................................................................
95 Section 7.15 REIT Status.
.........................................................................................................
95 Section 7.16 Leasing Matters Regarding Unencumbered Pool Properties.
.............................. 95 Section 8 NEGATIVE COVENANTS
.............................................................................................
96 Section 8.1 Indebtedness.
.......................................................................................................
96 Section 8.2 Liens.
...................................................................................................................
97 Section 8.3 No Further Negative Pledges.
..............................................................................
99 Section 8.4 Restricted Payments.
............................................................................................
99 Section 8.5 Burdensome Agreements.
....................................................................................
99 Section 8.6 Investments.
.......................................................................................................
100 Section 8.7 Use of Proceeds.
................................................................................................
101 Section 8.8 Financial Covenants.
..........................................................................................
101



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest004.jpg]
iii Section 8.9 Capital Expenditures.
.........................................................................................
102 Section 8.10 Fundamental Changes; Disposition of Assets; Acquisitions.
............................ 102 Section 8.11 Disposal of Subsidiary Interests.
....................................................................... 103
Section 8.12 Transactions with Affiliates and Insiders.
......................................................... 103 Section 8.13
Prepayment of Other Funded Debt.
................................................................... 103 Section
8.14 Conduct of Business.
.........................................................................................
104 Section 8.15 Fiscal Year.
........................................................................................................
104 Section 8.16 Amendments to Organizational Agreements/Material Agreements.
................. 104 Section 8.17 Addition/Removal of Unencumbered Pool
Properties....................................... 104 Section 8.18 Property
Management Agreements Regarding Unencumbered Pool Properties.
..........................................................................................................
105 Section 9 EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS.
........................ 106 Section 9.1 Events of Default.
..............................................................................................
106 Section 9.2 Remedies.
...........................................................................................................
108 Section 9.3 Application of Funds.
........................................................................................
108 Section 10 AGENCY
........................................................................................................................
109 Section 10.1 Appointment and Authority.
..............................................................................
109 Section 10.2 Rights as a
Lender..............................................................................................
110 Section 10.3 Exculpatory Provisions.
.....................................................................................
110 Section 10.4 Reliance by Administrative Agent.
.................................................................... 111 Section
10.5 Delegation of Duties.
.........................................................................................
111 Section 10.6 Resignation of Administrative Agent.
............................................................... 112 Section 10.7
Non-Reliance on Administrative Agent and Other Lenders.
............................. 113 Section 10.8 No Other Duties, etc.
.........................................................................................
113 Section 10.9 Administrative Agent May File Proofs of Claim.
.............................................. 113 Section 10.10 Security
Matters.
................................................................................................
113 Section 11 MISCELLANEOUS
.......................................................................................................
114 Section 11.1 Notices; Effectiveness; Electronic Communications.
........................................ 114 Section 11.2 Expenses; Indemnity;
Damage Waiver. ............................................................. 115
Section 11.3 Set-Off.
..............................................................................................................
117 Section 11.4 Amendments and Waivers.
................................................................................
118 Section 11.5 Successors and Assigns.
....................................................................................
120 Section 11.6 Independence of Covenants.
..............................................................................
124 Section 11.7 Survival of Representations, Warranties and Agreements.
................................ 124 Section 11.8 No Waiver; Remedies
Cumulative. ...................................................................
124 Section 11.9 Marshalling; Payments Set Aside.
..................................................................... 124
Section 11.10 Severability.
.......................................................................................................
125 Section 11.11 Obligations Several; Independent Nature of Lenders’ Rights.
.......................... 125 Section 11.12 Headings.
...........................................................................................................
125 Section 11.13 Applicable Laws.
...............................................................................................
125 Section 11.14 WAIVER OF JURY TRIAL.
.............................................................................
126 Section 11.15 Confidentiality.
..................................................................................................
126 Section 11.16 Usury Savings Clause.
.......................................................................................
127 Section 11.17 Counterparts; Integration;
Effectiveness............................................................ 127
Section 11.18 No Advisory of Fiduciary Relationship.
............................................................ 127 Section 11.19
Electronic Execution of Assignments and Other Documents.
........................... 128 Section 11.20 USA PATRIOT Act.
..........................................................................................
128 Section 11.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. ....... 128



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest005.jpg]
iv Section 11.22 Existing Agreement.
..........................................................................................
129



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest006.jpg]
v Appendices Appendix A Lenders, Commitments and Revolving Commitment
Percentages Appendix B Notice Information Schedules Schedule 1.1A Approved
Managers Schedule 6.1 Organization; Requisite Power and Authority; Qualification
Schedule 6.2 Capital Stock and Ownership Schedule 6.10(b) Real Estate Assets
Schedule 6.14 Name, Jurisdiction and Tax Identification Numbers of Borrower and
its Subsidiaries Schedule 6.24 Unencumbered Pool Properties Schedule 8.1
Existing Indebtedness Schedule 8.2 Existing Liens Schedule 8.6 Existing
Investments Exhibits Exhibit 2.1 Form of Funding Notice Exhibit 2.3 Form of
Issuance Notice Exhibit 2.5-1 Form of Revolving Loan Note Exhibit 2.5-2 Form of
Swingline Note Exhibit 2.5-3 Form of Term Note Exhibit 2.8 Form of
Conversion/Continuation Notice Exhibit 3.3 Forms of U.S. Tax Compliance
Certificates (Forms 1 – 4) Exhibit 7.1(c)-1 Form of Compliance Certificate
Exhibit 7.1(c)-2 Form of Borrowing Base Certificate Exhibit 7.12 Form of
Guarantor Joinder Agreement Exhibit 11.5 Form of Assignment Agreement



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest007.jpg]
AMENDED AND RESTATED CREDIT AGREEMENT This AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of June 10, 2016 (as amended, restated, increased, extended,
supplemented or otherwise modified from time to time, this “Agreement”), is
entered into by and among PHYSICIANS REALTY L.P., a Delaware limited partnership
(the “Borrower”), PHYSICIANS REALTY TRUST, a Maryland real estate investment
trust (the “Parent”), as Guarantor, the Lenders from time to time party hereto,
and KEYBANK NATIONAL ASSOCIATION, as administrative agent (in such capacity,
“Administrative Agent”). RECITALS: WHEREAS, certain lenders have made available
to the Borrower a revolving credit facility pursuant to the terms of that
certain Credit Agreement dated as of September 18, 2014 (as amended and in
effect on the date hereof, the “Existing Agreement”); and WHEREAS, the Borrower
has requested, and the Administrative Agent and the Lenders have agreed, to
amend and restate, in full, the Existing Agreement and provide a term loan
facility in accordance with the terms and conditions contained herein; NOW,
THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree that the Existing Agreement
is hereby amended and restated to read as follows: Section 1 DEFINITIONS AND
INTERPRETATION Section 1.1 Definitions. The following terms used herein,
including in the introductory paragraph, recitals, exhibits and schedules
hereto, shall have the following meanings: “Acquisition”, by any Person, means
the acquisition by such Person, in a single transaction or in a series of
related transactions, of all or any substantial portion of the assets of another
Person or at least a majority of the Capital Stock of another Person, in each
case whether or not involving a merger or consolidation with such other Person
and whether for cash, property, services, assumption of Indebtedness, securities
or otherwise. “Adjusted EBITDA” means, for any period, the sum of (a) EBITDA of
the Consolidated Parties for the immediately preceding calendar quarter plus (b)
non-recurring charges not otherwise added back in the calculation of EBITDA of
the Consolidated Parties for the purposes hereof under the definition of
“EBITDA”, including acquisition expenses less (c) the Capital Reserves for such
period. “Adjusted LIBOR Rate” means, for any Interest Rate Determination Date
with respect to an Interest Period for an Adjusted LIBOR Rate Loan, the rate per
annum obtained by dividing (i) (a) the rate per annum (rounded upward to the
next whole multiple of one one-hundredth of one percent (1/100 of 1%)) equal to
the rate determined by the Administrative Agent to be the offered rate which
appears on the Reuters Screen LIBOR01 Page or any successor thereto approved by
the Administrative Agent if such page no longer reports such rate, for deposits
(for delivery on the first day of such period) with a term equivalent to such
period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) on such Interest Rate Determination Date, or (b) in the event the rate
referenced in the preceding clause (a) does not appear on such page or service
or if such page or service shall cease to be available, the rate per annum
(rounded upward to the next whole multiple of one one-hundredth of one percent
(1/100 of 1%)) equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service which displays an average
rate for deposits (for delivery on the first day of such period) with a term
equivalent to



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest008.jpg]
2 such period in Dollars, determined as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, or (c) in the event the
rates referenced in the preceding clauses (a) and (b) are not available, the
rate per annum (rounded upward to the next whole multiple of one one-hundredth
of one percent (1/100 of 1%)) equal to quotation rate (or the arithmetic mean of
rates) offered to first class banks in the London interbank market for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Loan of
KeyBank or any other Lender selected by the Administrative Agent, for which the
Adjusted LIBOR Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England time) on such Interest
Rate Determination Date, by (ii) an amount equal to (a) one, minus (b) the
Applicable Reserve Requirement; provided that if the foregoing rate shall be
less than zero percent, the Adjusted LIBOR Rate shall be deemed to be zero
percent for the purposes of this Agreement. “Adjusted LIBOR Rate Loan” means
Loans bearing interest based on the Adjusted LIBOR Rate. “Adjusted NOI” means,
for any period with respect to any Unencumbered Pool Property, (a) NOI for such
period, less (b) Capital Reserves for such period. “Administrative Agent” means
as defined in the introductory paragraph hereto, together with its successors
and permitted assigns. “Administrative Questionnaire” means an administrative
questionnaire provided by the Lenders in a form supplied by the Administrative
Agent. “Adverse Proceeding” means any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party or any of
its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, whether pending, threatened in writing against any Credit Party or
any of its Subsidiaries or any material property of any Credit Party or any of
its Subsidiaries. “Affected Lender” means as defined in Section 3.1(b).
“Affected Loans” means as defined in Section 3.1(b). “Affiliate” means, with
respect to any Person, another Person that directly, or indirectly through one
or more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. “Agent” means the Administrative Agent. “Agreement”
means as defined in the introductory paragraph hereto. “Aggregate Revolving
Commitments” means the Revolving Commitments of all the Lenders. The aggregate
principal amount of the Aggregate Revolving Commitments in effect on the
Effective Date is EIGHT HUNDRED FIFTY MILLION DOLLARS ($850,000,000.00).
“Aggregate Unencumbered Pool Property Value Amount” means, with respect to any
pool of Unencumbered Pool Properties as of any date of determination, the
aggregate sum of the respective Unencumbered Pool Property Value amounts of each
of the Unencumbered Pool Properties in such pool. “Applicable Laws” means, as to
any Person, all laws, including all applicable provisions of constitutions,
statutes, rules, ordinances, regulations and orders of all Governmental
Authorities and all



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest009.jpg]
3 orders, rulings, writs and decrees of all courts, tribunals and arbitrators,
in each case, applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject. “Applicable Margin”
means the percentage per annum determined, at any time, based on the range into
which the Borrower’s Credit Rating then falls, in accordance with the levels in
the table set forth below (the “Investment Grade Pricing Grid”). During any
period for which the Borrower has received three Investment Grade Ratings which
are not equivalent, such Applicable Margin will be determined by (a) the highest
Investment Grade Rating if they differ by only one Level and (b) the average of
the two highest Investment Grade Ratings if they differ by two or more Levels
(unless the average is not a recognized Level, in which case the Applicable
Margin will be based on the Level corresponding to the second highest Investment
Grade Rating). During any period for which the Borrower has received only two
Investment Grade Ratings and such Investment Grade Ratings are not equivalent,
the Applicable Margin will be determined by (i) the highest Investment Grade
Rating if they differ by only one Level and (ii) the median of the two
Investment Grade Ratings if they differ by two or more Levels (unless the median
is not a recognized Level, in which case the Applicable Margin will be based on
the Investment Grade Rating one Level below the Level corresponding to the
higher Investment Grade Rating). All of the foregoing shall be determined solely
but reasonably by Administrative Agent from time to time. During any period for
which the Borrower has received an Investment Grade Rating from only one Rating
Agency, the Applicable Margin shall be determined based on such Investment Grade
Rating so long as such Credit Rating is from either S&P or Moody’s. If the
Borrower ceases to maintain Investment Grade Rating from either S&P or Moody’s,
then from and after such time the Applicable Margin shall be determined with
reference to Level V below, with any increase or decrease in the Applicable
Margin resulting from such change becoming effective on the date one (1)
Business Day immediately following the date on which Borrower ceases to maintain
such Investment Grade Rating. Investment Grade Pricing Grid Pricing Level Credit
Rating Applicable Margin for Revolving Loans that are Base Rate Loans Facility
Fee Rate Applicable Margin for Revolving Loans that are Adjusted LIBOR Rate
Loans and Letter of Credit Fee Applicable Margin for Term Loans that are Base
Rate Loans Applicable Margin for Term Loans that are Adjusted LIBOR Rate Loans I
At Least A-or A3 0.00% 0.125% 0.85% 0.40% 1.40% II At Least BBB+ or BAA1 0.00%
0.15% 0.90% 0.45% 1.45% III At Least BBB or BAA2 0.10% 0.20% 1.00% 0.55% 1.55%
IV At Least BBB-or BAA3 0.20% 0.25% 1.20% 0.80% 1.80% V Below BBB-and BAA3 0.60%
0.30% 1.55% 1.25% 2.25%



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest010.jpg]
4 “Applicable Reserve Requirement” means, at any time, for any Adjusted LIBOR
Rate Loan, the maximum rate, expressed as a decimal, at which reserves
(including any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D of the FRB,
as in effect from time to time) under regulations issued from time to time by
the FRB or other applicable banking regulator. Without limiting the effect of
the foregoing, the Applicable Reserve Requirement shall reflect any other
reserves required to be maintained by such member banks with respect to (i) any
category of liabilities which includes deposits by reference to which the
applicable Adjusted LIBOR Rate or any other interest rate of a Loan is to be
determined, or (ii) any category of extensions of credit or other assets which
include Adjusted LIBOR Rate Loans. An Adjusted LIBOR Rate Loan shall be deemed
to constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements. The rate of interest on Adjusted LIBOR Rate Loans shall be
adjusted automatically on and as of the effective date of any change in the
Applicable Reserve Requirement. “Approved Fund” means any Fund that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Approved Manager” means (a) any Person listed on Schedule 1.1A (as such
schedule may be amended from time to time by the Borrower with the approval of
the Administrative Agent) or (b) any other property manager reasonably
acceptable to the Administrative Agent with experience managing properties which
are substantially similar to the applicable Unencumbered Pool Property, and
which is engaged to manage one or more Unencumbered Pool Properties pursuant to
a management agreement between such Person or property manager and the
applicable Unencumbered Property Owner that owns (or ground leases) such
Unencumbered Pool Property. “Asset Sale” means a sale, lease, sale and
leaseback, assignment, conveyance, exclusive license (as licensor), transfer or
other disposition to, or any exchange of property with, any Person, in one
transaction or a series of transactions, of all or any part of any Credit Party
or any of its Subsidiaries’ businesses, assets or properties of any kind,
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, created, leased or licensed, including the Capital
Stock of any Subsidiary of the Borrower, other than (a) dispositions of surplus,
obsolete or worn out property or property no longer used or useful in the
business of the Borrower and its Subsidiaries, whether now owned or hereafter
acquired, in the ordinary course of business; (b) dispositions of inventory
sold, and Intellectual Property licensed or sublicensed, in the ordinary course
of business; (c) dispositions of accounts or payment intangibles (each as
defined in the UCC) resulting from the compromise or settlement thereof in the
ordinary course of business for less than the full amount thereof; (d)
dispositions of Cash Equivalents in the ordinary course of business; (e)
licenses, sublicenses, leases or subleases granted to any third parties in
arm’s-length commercial transactions in the ordinary course of business that do
not interfere in any material respect with the business of the Borrower or any
of its Subsidiaries; (f) dispositions of property or assets to the extent that
(i) such property or assets are exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such dispositions of
property or assets are promptly applied to the purchase price of such
replacement property; (g) dispositions in the ordinary course of business
consisting of the abandonment or cancellation of any Intellectual Property
which, in the reasonable good faith determination of the Borrower is not
material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole; and (h) transfers of property or assets subject to casualty,
condemnation or similar event upon receipt of the insurance or condemnation
proceeds thereof. “Assignment Agreement” means an assignment agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.5(b)) and accepted by the Administrative
Agent, in substantially the form of Exhibit 11.5 or any other form approved by
the Administrative Agent.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest011.jpg]
5 “Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Off-Balance Sheet Obligation, the capitalized amount of
the remaining lease or similar payments under the relevant lease or agreement
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease or agreement were accounted for as a Capital
Lease, (c) in the case of Securitization Transactions, the outstanding principal
amount of such financing, after taking into account reserve amounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment and (d) in the case of Sale and Leaseback Transactions, the
present value (discounted in accordance with GAAP at the debt rate implied in
the applicable lease) of the obligations of the lessee for rental payments
during the term of such lease. “Authorized Officer” means, as applied to any
Person, any individual holding the position of chairman of the board (if an
officer), chief executive officer, president or one of its vice presidents (or
the equivalent thereof), chief financial officer, treasurer or assistant
treasurer and, solely for purposes of making the certifications required under
Section 5.1(b)(ii) and (iv), any secretary or assistant secretary. “Available
Commitment” shall mean, as to any Lender at any time, an amount equal to the
excess, if any, of (a) the amount of such Lender’s Revolving Commitment over (b)
the aggregate outstanding principal amount of all Revolving Credit Exposure of
such Lender as of such date. “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution. “Bail-In Legislation”
means, with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Bankruptcy
Code” means Title 11 of the United States Code entitled “Bankruptcy.”
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within sixty (60)
days of its filing; or (b) the commencement against such Person of an
involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or of any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed for a period of sixty (60) consecutive days, or
the repossession or seizure by a creditor of such Person of a substantial part
of its property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest012.jpg]
6 bankruptcy, insolvency, reorganization, winding up, or composition or
adjustment of debts, or (e) such Person shall fail to contest in a timely and
appropriate manner (and if not dismissed within sixty (60) days) or shall
consent to any petition filed against it in an involuntary case under such
bankruptcy laws or other applicable Law or consent to any proceeding or action
relating to any bankruptcy, insolvency, reorganization, winding up, or
composition or adjustment of debts with respect to its assets or existence, or
(f) such Person shall admit in writing an inability to pay its debts generally
as they become due. “Base Rate” means, for any day, a rate per annum equal to
the greatest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus ½ of one percent (0.50%) and (iii) the
LIBOR Index Rate in effect on such day plus one percent (1.0%). Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Index Rate shall be effective on the effective day of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR Index
Rate, respectively. “Base Rate Loan” means a Loan bearing interest at a rate
determined by reference to the Base Rate. “Borrower” means as provided in the
introductory paragraph to this Agreement. “Borrowing” means (a) a borrowing
consisting of simultaneous Loans of the same Type of Loan and, in the case of
Adjusted LIBOR Rate Loans, having the same Interest Period, or (b) a borrowing
of Swingline Loans, as appropriate. “Borrowing Base” means, as of any date of
determination, that amount which is the lesser of: (a) that amount which would
result in a Consolidated Unsecured Leverage Ratio of 0.60 to 1.00 (provided
that, if the Borrower shall have consummated a Material Acquisition, then such
amount shall, at the Borrower’s election, be the amount which would result in a
Consolidated Unsecured Leverage Ratio of 0.65 to 1.00 for a maximum of two
consecutive Fiscal Quarters following such Material Acquisition), and (b) that
amount which would result in an Unencumbered Debt Service Coverage Ratio of 1.75
to 1.00; provided, however, at no time shall: (I) the percentage of the
Borrowing Base attributable to Unencumbered Pool Properties that are Healthcare
Facilities other than Medical Office Properties exceed 50.0%; and (II) the
percentage of the Borrowing Base attributable to Unencumbered Pool Properties
(A) that are subject to Eligible Ground Leases and (B) which are so-called
off-campus properties (greater than ½ mile of a hospital campus) exceed 15.0%
(but for the avoidance of doubt, any such Real Estate Assets subject to Eligible
Ground Leases which are so-called on-campus properties (located within ½ mile of
a hospital campus) shall not be subject to the percentage limitation set forth
in this clause (II)); (III) the percentage of the Borrowing Base attributable to
any single Unencumbered Pool Property exceed (A) during the period commencing
from the Effective Date to but not including September 18, 2016, 30.0%, and (B)
during the period from and after September 18, 2016, 20.0%; and (IV) the
percentage of the Borrowing Base attributable to Unencumbered Pool Properties
held by Joint Venture Entities shall not exceed 10.0%, with the Total Asset
Value and Adjusted NOI from Unencumbered Pool Properties being determined based
on the Borrower’s ownership percentage in the respective Joint Venture Entity;



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest013.jpg]
7 To the extent any of the limitations in the forgoing proviso are exceeded, any
such excess shall be excluded from the calculation of the Borrowing Base
hereunder. All of the foregoing shall be as calculated by Borrower and supported
by financial information which has been delivered to the Administrative Agent
pursuant to the terms of this Agreement (subject to any restatement of or other
adjustment to the financial statements of the Borrower or for any other reason),
as approved by Administrative Agent from time to time in its sole but reasonable
discretion. “Borrowing Base Certificate” shall mean a certificate substantially
in the form of Exhibit 7.1(c)-2 hereto delivered to the Administrative Agent
pursuant hereto and (a) setting forth each Real Estate Asset of the Credit
Parties and their Subsidiaries, identifying which such Real Estate Assets are
Unencumbered Pool Properties and certifying (subject to the qualifications set
forth in clause (b) herein) (1) the Aggregate Unencumbered Pool Property Value
Amount, detailing the calculation of the Unencumbered Pool Property Value with
respect to each Unencumbered Pool Property, (2) the then applicable Consolidated
Unsecured Leverage Ratio, (3) the then applicable Unencumbered Debt Service
Coverage Ratio, and (4) the respective percentages of the Borrowing Base
attributable to: Unencumbered Pool Properties that are Healthcare Facilities (x)
other than Medical Office Properties, (y) (A) subject to Eligible Ground Leases
and (B) which are so-called off-campus properties (greater than ½ mile of a
hospital campus), and (z) comprising the single largest Unencumbered Pool
Property (based on the percentage of the Borrowing Base attributable to such
Unencumbered Pool Property); (b) certifying (in the Borrower’s good faith and
based upon its own information and the information made available to any Credit
Party or Unencumbered Property Owner by the applicable Tenants respecting the
Unencumbered Pool Properties, which information the Credit Parties believe in
good faith to be true and correct in all material respects) (x) as to the
calculation of the Borrowing Base as of the date of such certificate and (y)
that each Real Estate Asset included in the calculation of the Borrowing Base
meets each of the criteria for qualification as (1) an Unencumbered Pool
Property and (2) set forth in the definition of Borrowing Base; and (c)
providing such other information with respect to the Unencumbered Pool
Properties as the Administrative Agent may reasonably require. “Business Day”
means (i) any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the State of New York or is a day on which banking
institutions located in such state are authorized or required by law or other
governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any Adjusted LIBOR Rate Loans (and in the case of determinations, the LIBOR
Index Rate), the term “Business Day” means any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market. “Calculation Period” means
the trailing twelve (12) month calculation period ending on any date of
determination. “Capitalization Rate” means, the rate indicated below with
respect to each type of Real Estate Asset: (a) Medical Office Properties: 6.75%
(b) life science facilities: 6.75% (c) long term acute care facilities: 9.25%
(d) rehabilitation facilities: 9.25% (e) skilled nursing facilities: 10.00%



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest014.jpg]
8 (f) independent living facilities: 7.75% (g) assisted living facilities: 7.75%
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person. “Capital Reserves” means a capital reserve per annum calculated
as the sum of $0.50 per square foot times the gross leasable area for each Real
Estate Asset owned by a Consolidated Party or an Unconsolidated Affiliate.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person. “Capitalized Lease Obligation” means an
obligation under a lease of any property (whether real, personal or mixed) that
is required to be capitalized for financial reporting purposes in accordance
with GAAP. The amount of a Capitalized Lease Obligation is the capitalized
amount of such obligation as would be required to be reflected on a balance
sheet prepared in accordance with GAAP as of the applicable date. “Cash
Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, the Issuing
Bank or Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, the Issuing Bank
and/or Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. “Cash Equivalents” means, as at any date of
determination, any of the following: (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States government, or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one (1) year after such date; (b)
marketable direct obligations issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one (1) year after such date and having, at the
time of the acquisition thereof, a rating of at least A-1 from S&P or at least
P-1 from Moody’s; (c) commercial paper maturing no more than one (1) year from
the date of creation thereof and having, at the time of the acquisition thereof,
a rating of at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates
of deposit or bankers’ acceptances maturing within one (1) year after such date
and issued or accepted by any Lender or by any commercial bank organized under
the laws of the United States or any state thereof or the District of Columbia
that (i) is at least “adequately capitalized” (as defined in the regulations of
its primary federal banking regulator), and (ii) has Tier 1 capital (as defined
in such regulations) of not less than $100,000,000; and (e) shares of any money
market mutual fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (a) and (b)
above, (ii) has net assets of not less than $500,000,000, and (iii) has the
highest rating obtainable from either S&P or Moody’s.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest015.jpg]
9 “Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued. “Change of Control” means an event or series of events by
which: (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act of 1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 20% or more of
the Capital Stock of the Parent entitled to vote for members of the board of
directors or equivalent governing body of the Parent on a fully diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or (b) during any period of 24
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Parent cease to be composed of individuals (i)
who were members of that board or equivalent governing body on the first day of
such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; or (c) the Parent ceases to own, directly or indirectly, sixty percent
(60.0%) of the limited partnership interests in the Borrower. “CMS” means the
Centers for Medicare & Medicaid Services, the federal agency responsible for
administering the Medicare, Medicaid, SCHIP (State Children’s Health Insurance),
HIPAA (Health Insurance Portability and Accountability Act), CLIA (Clinical
Laboratory Improvement Amendments), and several other federal health-related
programs. “Co-Syndication Agents” means, singly and collectively, (i) BMO
Capital Markets and (ii) Citizens Bank, N.A. “Commitments” means the Revolving
Commitments or the Term Commitments or any combination thereof, as the context
may require. “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.
§1 et seq.).



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest016.jpg]
10 “Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 7.1(c)-1. “Connection Income Taxes” means Other Connection Taxes
that are imposed on or measured by net income (however denominated) or that are
franchise Taxes or branch profits Taxes. “Consolidated Fixed Charge Coverage
Ratio” means, as of any date of determination, the ratio of (a) Adjusted EBITDA
for the four-Fiscal Quarter period most recently ended, to (b) Fixed Charges for
such four-Fiscal Quarter period. “Consolidated Interest Charges” means, for any
period, for the Consolidated Parties on a consolidated basis, an amount equal to
the sum of (i) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, plus (ii) the
portion of rent expense with respect to such period under Capital Leases that is
treated as interest in accordance with GAAP plus (iii) the implied interest
component of Synthetic Leases with respect to such period. “Consolidated
Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Total Indebtedness on such date to (b) Total Asset Value on such
date. “Consolidated Net Income” means, for any period, without duplication, for
the Consolidated Parties on a consolidated basis, the net income of the Parent
and its Subsidiaries, excluding extraordinary gains and losses for such period,
as determined in accordance with GAAP (for the avoidance of doubt, gains and
losses from the sale of Real Estate Assets shall not be considered extraordinary
gains and losses). “Consolidated Parties” means a collective reference to the
Parent and the Subsidiaries of the Parent, and “Consolidated Party” means any
one of them. “Consolidated Secured Indebtedness Leverage Ratio” means, as of any
date of determination, the quotient (expressed as a percentage) of (a) Secured
Indebtedness, divided by (b) Total Asset Value. “Consolidated Taxes” means, for
any period, for the Consolidated Parties on a consolidated basis, the aggregate
of all taxes, as determined in accordance with GAAP. “Consolidated Total
Indebtedness” means, as of any date of determination, without duplication, the
aggregate amount of Indebtedness of the Consolidated Parties, on a consolidated
basis. “Consolidated Total Unsecured Indebtedness” means, as of any date of
determination, without duplication, the aggregate amount of Unsecured
Indebtedness of the Consolidated Parties, on a consolidated basis. “Consolidated
Unsecured Interest Charges” means, for any period, for the Consolidated Parties
on a consolidated basis, an amount equal to the Consolidated Interest Charges
determined solely with respect to Consolidated Total Unsecured Indebtedness.
“Consolidated Unsecured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Unsecured Indebtedness on such date to (b)
the Aggregate Unencumbered Pool Property Value Amount on such date.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest017.jpg]
11 “Construction-In-Process” means any Real Estate Asset which does not have
buildings or other improvements located thereon, but which is under development
for the construction of buildings or improvements which will qualify as or will
constitute Healthcare Facilities upon completion (or, to the extent any
buildings or improvements are located thereon, such buildings or other
improvements are under construction and are non-operational, and no
certificate(s) of occupancy have been issued with respect thereto), and/or the
budgeted costs associated with the acquisition and construction of such Real
Estate Asset, including, but not limited to, the cost of acquiring such Real
Estate Asset as reasonably determined by Borrower in good faith, as the context
may require. “Contractual Obligation” means, as applied to any Person, any
provision of any Security issued by that Person or of any indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Conversion/Continuation Date” means the effective
date of a continuation or conversion, as the case may be, as set forth in the
applicable Conversion/Continuation Notice. “Conversion/Continuation Notice”
means a Conversion/Continuation Notice substantially in the form of Exhibit 2.8.
“Credit Date” means the date of a Credit Extension. “Credit Document” means any
of this Agreement, the Notes, any Guaranty, any Guarantor Joinder Agreement, the
Fee Letter, any document executed and delivered by the Borrower and/or any other
Credit Party and/or any Lender pursuant to which any Aggregate Revolving
Commitments or the Term Loans are increased pursuant to Section 2.19, any
documents or certificates executed by any Credit Party in favor of the Issuing
Bank relating to Letters of Credit, and, to the extent evidencing or securing
the Obligations, all other documents, instruments or agreements executed and
delivered by any Credit Party for the benefit of the Administrative Agent, the
Issuing Bank or any Lender in connection herewith or therewith, and including
for the avoidance of doubt, any Guarantor Joinder Agreement (but specifically
excluding secured Swap Contracts and secured Treasury Management Agreements).
“Credit Extension” means the making of a Revolving Loan, Term Loan or the
issuing of a Letter of Credit. “Credit Parties” means, collectively, the
Borrower and each Guarantor. “Credit Rating” means the rating assigned by a
Rating Agency to the senior unsecured long term Indebtedness of a Person.
“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers, and
violations of single purpose entity covenants. “Debtor Relief Laws” means the
Bankruptcy Code, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency,



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest018.jpg]
12 reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect. “Default” means a
condition or event that, after notice or lapse of time or both, would constitute
an Event of Default. “Default Rate” means an interest rate equal to the Base
Rate plus the Applicable Margin applicable to Base Rate Loans plus two percent
(2%) per annum. “Defaulting Lender” means, subject to Section 2.16(b), any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two (2) Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Issuing Bank, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or the Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (e) has become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.16(b)) upon delivery of written notice of such determination to the Borrower,
the Issuing Bank, the Swingline Lender and each Lender. “Dollars” and the sign
“$” mean the lawful money of the United States. “Domestic Subsidiary” means any
Subsidiary organized under the laws of the United States, any state thereof or
the District of Columbia. “EBITDA” means, with respect to a Person for any
period, the sum of: (a) net income (or loss) of such Person for such period
determined on a consolidated basis (excluding any income or losses from minority
interests in the case of the Parent), in accordance with GAAP excluding
acquisition related costs, and, exclusive of the following (but only to the
extent included in determination of such net income (loss)):



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest019.jpg]
13 (i) depreciation and amortization expense; (ii) interest expense; (iii)
income tax expense; (iv) extraordinary or non-recurring gains and losses; plus
(b) such Person’s pro rata share of EBITDA of its Unconsolidated Affiliates.
EBITDA shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of deferred market rent into
income pursuant to Statement of Financial Accounting Standards number 141. “ECP
Rules” means as defined in Section 4.1. “EEA Financial Institution” means (a)
any credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date” means June 10, 2016. “Eligible Assignee”
means any Person that meets the requirements to be an assignee under Section
11.5(b), subject to any consents and representations, if any as may be required
therein. “Eligible Ground Lease” means, at any time, a ground lease (a) under
which an Unencumbered Property Owner is the lessee and is the fee owner of the
structural improvements located thereon, (b) that has a remaining term of not
less than thirty (30) years (including the initial term and any additional
extension options that are solely at the option of such Unencumbered Property
Owner), (c) where no party to such lease is subject to a then continuing
Bankruptcy Event, (d) such ground lease (or a related document executed by the
applicable ground lessor) contains customary provisions protective of a first
mortgage lender to the ground lessee thereunder, (e) where such Unencumbered
Property Owner’s interest in the underlying Real Estate Asset or the ground
lease is not subordinate to any Lien other than any fee mortgage (so long as the
mortgagee under such fee mortgage has agreed not to disturb the rights and
interests of such Unencumbered Property Owner pursuant to a non-disturbance
agreement reasonable satisfactory to the Administrative Agent), any Permitted
Liens and such other encumbrances that are reasonably acceptable to the
Administrative Agent, and (f) which is otherwise reasonably acceptable to the
Administrative Agent. “Eligible Tenant” means a Tenant which (a) is not in
arrears on any required rental payment, principal or interest payment, payments
of real property taxes or payments of premiums on insurance policies with
respect to its lease beyond the later of (i) the applicable grace period with
respect thereto, if any, and (ii) sixty (60) days; (b) is not subject to a then
continuing Bankruptcy Event; and (c) is reasonably acceptable in all material
respects to the Administrative Agent. “Environmental Claim” means any known
investigation, written notice, written notice of violation, written claim,
action, suit, proceeding, written demand, abatement order or other written order
or directive (conditional or otherwise), by any Person arising (i) pursuant to
or in connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Hazardous Material or any actual or alleged



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest020.jpg]
14 Hazardous Materials Activity; or (iii) in connection with any actual or
alleged damage, injury, threat or harm to human health, safety, natural
resources or the environment. “Environmental Laws” means any and all current or
future federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other written requirements of Governmental Authorities relating to (i)
any Hazardous Materials Activity; (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (iii) protection of the
environment from pollution, in any manner applicable to any Credit Party or any
of its Subsidiaries or their respective Facilities. “Environmental Liability”
means any liability, contingent or otherwise (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower, Parent, any Unencumbered Property Owner or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which Borrower or any Subsidiary
assumed liability with respect to any of the foregoing. “Environmental Permits”
means all permits, licenses, orders, and authorizations which the Borrower or
any of its Subsidiaries has obtained under Environmental Laws in connection with
the Borrower’s or any such Subsidiary’s current Facilities or operations.
“Equity Interests” means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Issuance” means, with respect to the Parent or any of its Subsidiaries,
any issuance or sale by the Parent or such Subsidiary of shares of its Equity
Interests, other than an issuance (a) to the Parent or any of its wholly-owned
Subsidiaries, (b) in connection with a conversion of debt securities to equity,
(c) in connection with the exercise by a present or former employee, officer or
director under a stock incentive plan, stock option plan or other equity-based
compensation plan or arrangement, (d) which occurred prior to the Effective
Date, or (e) in connection with any Acquisition or capital expenditures
permitted under this Agreement. “ERISA” means the Employee Retirement Income
Security Act of 1974, and the regulations thereunder. “ERISA Affiliate” means,
as applied to any Person, (i) any corporation which is a member of a controlled
group of corporations within the meaning of Section 414(b) of the Internal
Revenue Code of which that Person is a member; (ii) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the
Internal Revenue Code of which that Person is a member; and (iii) any member of
an affiliated service group within the meaning of Section 414(m) or (o) of the
Internal Revenue Code of which that Person, any corporation described in clause
(i) above or any trade or business described in clause (ii) above is a member.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest021.jpg]
15 “ERISA Event” means (i) a “reportable event” within the meaning of Section
4043 of ERISA and the regulations issued thereunder with respect to any Pension
Plan (excluding those for which notice to the PBGC has been waived by
regulation); (ii) the failure to meet the minimum funding standard of Section
412 of the Internal Revenue Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Internal Revenue Code), the
failure to make by its due date any minimum required contribution or any
required installment under Section 430(j) of the Internal Revenue Code with
respect to any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA; (iv) the withdrawal from any Pension Plan with two (2) or more
contributing sponsors or the termination of any such Pension Plan, in either
case resulting in material liability pursuant to Section 4063 or 4064 of ERISA;
(v) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition reasonably likely to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA, each case reasonably likely to result in material liability;
(vii) the withdrawal of any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
such withdrawal is reasonably likely to result in material liability, or the
receipt by any Credit Party, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it is in “critical” or “endangered” status within the meaning of Section
103(f)(2)(G) or ERISA, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA, if such reorganization, insolvency or
termination is reasonably likely to result in material liability; (viii) the
imposition of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Pension Plan if such fines, penalties,
taxes or related charges are reasonably likely to result in material liability;
(ix) the assertion of a material claim (other than routine claims for benefits
and funding obligations in the ordinary course) against any Pension Plan other
than a Multiemployer Plan or the assets thereof, or against any Person in
connection with any Pension Plan such Person sponsors or maintains reasonably
likely to result in material liability; (x) receipt from the Internal Revenue
Service of a final written determination of the failure of any Pension Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any such plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to Section
303(k) or 4068 of ERISA. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
Person), as in effect from time to time. “Event of Default” means each of the
conditions or events set forth in Section 9.1. “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time, and any successor
statute. “Excluded Subsidiary” means (a) any Subsidiary of the Borrower or the
Parent (i) holding title to assets which are or are to become collateral for any
Secured Indebtedness of such Subsidiary; (ii) which is prohibited from
guarantying the Indebtedness of any other Person pursuant to (A) any document,
instrument or agreement evidencing such Secured Indebtedness or (B) a provision
of such Subsidiary’s organizational documents which provision was included in
such Subsidiary’s organizational documents as a condition to the extension of
such Secured Indebtedness; and (iii) the liabilities for which none of the
Guarantors (other than the Parent), any of their respective Subsidiaries (other
than another Excluded Subsidiary) has any



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest022.jpg]
16 contingent liability or is otherwise liable with respect to any of the
Indebtedness of such Subsidiary, except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, violation of “special
purpose entity” covenants, bankruptcy, insolvency, receivership or other similar
events and other similar exceptions from non-recourse liability, or (b) any
Subsidiary which is not a Wholly-Owned Subsidiary and with respect to which the
Parent or the Borrower, as applicable, does not have sufficient voting power
(and is unable, after good faith efforts to do so, to cause any necessary
non-affiliated equity holders to agree) to cause such entity to become a
“Guarantor” or, notwithstanding such voting power, the interests of such
non-affiliated holders has material economic value in the reasonable judgment of
the Borrower that would be impaired by such Subsidiary becoming a “Guarantor,”
or (c) Ziegler-Florida 4, so long as the only assets owned by Ziegler-Florida 4
consist of the Florida Equity Interests and any proceeds from the sale or other
disposition of the Florida Equity Interests. “Excluded Swap Obligation” means,
with respect to any Guarantor, any Swap Obligation if, and to the extent that,
all or a portion of the Guaranty of such Guarantor of, or the grant by such
Guarantor of a Lien to secure, such Swap Obligation (or any Guarantee thereof)
is or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.8 and any
other “keepwell,” support or other agreement for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a Lien, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or Lien becomes
illegal. “Excluded Taxes” means any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.17 or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.3, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.3(f) and (d)
any U.S. federal withholding Taxes imposed under FATCA. “Existing Agreement” has
the meaning given to such terms in the recitals hereto. “Extension Effective
Date” means as defined in Section 2.18(a). “Extension Notice” means as defined
in Section 2.18(a). “Facility” means any real property including all buildings,
fixtures or other improvements located on such real property now, hereafter or
heretofore owned, leased, operated or used by the Borrower or any of its
Subsidiaries or any of their respective predecessors. “Facility Fee” means as
defined in Section 2.10(b).



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest023.jpg]
17 “Facility Fee Rate” as detailed in the Investment Grade Pricing Grid. “FASB
ASC” means the Accounting Standards Codification of the Financial Accounting
Standards Board. “FATCA” means Sections 1471 through 1474 of the Internal
Revenue Code as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b) of the
Internal Revenue Code. “Federal Funds Effective Rate” means for any day, the
rate per annum (expressed, as a decimal, rounded upwards, if necessary, to the
next higher one one-hundredth of one percent (1/100 of 1%)) equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to KeyBank or any other Lender selected by the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent. “Fee Letter” means that certain letter agreement dated May
6, 2016 entered into by and among KeyBank, KeyBanc Capital Markets, and the
Borrower. “FFO Distribution Allowance” means (a) prior to December 31, 2016, an
amount equal to 100% of Funds From Operations for the period commencing January
1, 2016 through any applicable Fiscal Quarter end, and (b) for any four (4)
Fiscal Quarter period of the Consolidated Parties ending as of the end of any
Fiscal Quarter on or after December 31, 2016, an amount equal to 95% of Funds
From Operations for such four (4) Fiscal Quarter period. “Financial Officer
Certification” means, with respect to the financial statements for which such
certification is required, the certification of the chief financial officer,
principal accounting officer, treasurer or controller of the Parent that such
financial statements fairly present, in all material respects, the financial
condition of the Parent and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments. “Fiscal
Quarter” means a fiscal quarter of any Fiscal Year. “Fiscal Year” means the
fiscal year of the Parent and its Subsidiaries ending on December 31 of each
calendar year. “Fitch” means Fitch Ratings Inc., together with its successors.
“Fixed Charges” means, for any period, the sum of (a) Consolidated Interest
Charges for such period, plus (b) all regularly scheduled principal payments
made with respect to Indebtedness of the Borrower, the Guarantors and their
respective Subsidiaries during such period, other than any balloon, bullet or
similar principal payment which repays such Indebtedness in full (provided that
any such regularly scheduled principal payments that are not payable monthly
shall, for purposes of this definition, be treated as if such payment were
payable in equal monthly installments commencing on such payment date to and
including the month immediately prior to the date of the next such scheduled
payment or, if there is no such



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest024.jpg]
18 next scheduled payment, the maturity date therefor), plus (c) all Preferred
Dividends paid during such period. Each Consolidated Party’s Ownership Share of
the Fixed Charges of its Unconsolidated Affiliates shall be included in the
determination of Fixed Charges. “Florida Equity Interests” means the Equity
Interests in CED Summerfield Square, LLC held or owned by Ziegler-Florida 4 as
of the Effective Date. “Foreign Lender” means (a) if the Borrower is a U.S.
Person, a Lender that is not a U.S. Person, and (b) if the Borrower is not a
U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States. “Fronting Exposure” means, at any time there is a Defaulting Lender, (a)
with respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations with respect to
Letters of Credit issued by the Issuing Bank other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans made by
the Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders. “Fund”
means any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities. “Funded
Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP (except as provided in clauses (a)(ii) and (b) below): (a)
all obligations for borrowed money, whether current or long-term (including the
Obligations hereunder), all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments but specifically excluding (i)
trade payables incurred in the ordinary course of business and (ii) earn outs or
other similar deferred or contingent obligations incurred in connection with any
Acquisition until such time as such earn outs or obligations are recognized as a
liability on the balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP; (b) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created), including, without
limitation, any earn out obligations recognized as a liability on the balance
sheet of the Parent and its Subsidiaries in accordance with GAAP; (c) all
obligations under letters of credit (including standby and commercial), bankers’
acceptances and similar instruments (including bank guaranties); (d) the
Attributable Indebtedness of Capital Leases, Synthetic Leases and Securitization
Transactions;



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest025.jpg]
19 (e) all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments; (f) Guarantees in
respect of Funded Debt of another Person; and (g) Funded Debt of any partnership
or joint venture or other similar entity in which such Person is a general
partner or joint venturer, and, as such, has personal liability for such
obligations, but only to the extent there is recourse to such Person for payment
thereof. For purposes hereof, the amount of Funded Debt shall be determined (i)
based on the outstanding principal amount in the case of borrowed money
indebtedness under clause (a) and purchase money indebtedness and the deferred
purchase obligations under clause (b), (ii) based on the maximum amount
available to be drawn in the case of letter of credit obligations and the other
obligations under clause (c), and (iii) based on the amount of Funded Debt that
is the subject of the Guarantees in the case of Guarantees under clause (f).
“Funding Notice” means a notice substantially in the form of Exhibit 2.1. “Funds
From Operations” means, with respect to the immediately prior Fiscal Quarter,
Consolidated Net Income after adjustments for unconsolidated partnerships and
joint ventures as hereafter provided, plus depreciation and amortization;
provided, that, to the extent such calculations include amounts allocable to
Unconsolidated Affiliates, such calculations shall be without duplication and
shall only include such amounts to the extent attributable to the applicable
Ownership Share of any Consolidated Party in such Unconsolidated Affiliate.
Without limiting the foregoing, notwithstanding contrary treatment under GAAP,
for purposes hereof, (a) “Funds From Operations” shall include, and be adjusted
to take into account, (i) the Parent’s interests in unconsolidated partnerships
and joint ventures, on the same basis as consolidated partnerships and
subsidiaries, as provided in the “white paper” issued in April 2002 by the
National Association of Real Estate Investment Trusts, as may be amended from
time to time, and (ii) amounts deducted from net income as a result of
pre-funded fees or expenses incurred in connection with acquisitions permitted
under the Credit Documents that can no longer be capitalized due to FAS 141R
changes and charges relating to the under-accrual of earn outs due to the FAS
141R changes, and (b) net income (or loss) of the Consolidated Parties shall not
include gains (or, if applicable, losses) resulting from or in connection with
(i) restructuring of indebtedness, (ii) sales of property, (iii) sales or
redemptions of preferred stock or (iv) non cash asset impairment charges. “GAAP”
means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof. “Governmental Acts” means any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority. “Governmental Authority” means
the government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra- national bodies
such as the European Union or the European Central Bank and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing)).



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest026.jpg]
20 “Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority. “Guarantee” means, as to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guarantor Joinder Agreement” means a guarantor joinder
agreement substantially in the form of Exhibit 7.12 delivered by a Domestic
Subsidiary of the Borrower pursuant to Section 7.12. “Guarantors” means (a) the
Parent, (b) each other Person that joins as a Guarantor pursuant to Section
7.12, (c) with respect to (i) Obligations under any Swap Contract, (ii)
Obligations under any Treasury Management Agreement and (iii) any Swap
Obligation of a Specified Credit Party (determined before giving effect to
Sections 4.1 and 4.8) under the Guaranty, the Borrower, and (d) their successors
and permitted assigns. “Guaranty” means the Guaranty made by the Guarantors in
favor of the Administrative Agent, the Lenders and the other holders of the
Obligations pursuant to Section 4. “Hazardous Materials” means any hazardous
substances defined by the Comprehensive Environmental Response Compensation and
Liability Act, 42 USCA 9601, et. seq., as amended (“CERCLA”), including any
hazardous waste as defined under 40 C.F.R. Parts 260-270, gasoline or petroleum
(including crude oil or any fraction thereof), asbestos or polychlorinated
biphenyls. “Hazardous Materials Activity” means any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing. “Healthcare Facility” means any Medical Office Property,
outpatient center, group medical practice clinic, ASC (hospital-sponsored or
seasoned group practice-sponsored), specialty hospital (short-term stay surgery,
IRH, oncology), general acute care hospitals, selected post-acute/long-term care
facilities and selected senior housing facilities or other property typically
owned by healthcare real estate investment trusts and any ancillary businesses
that are incidental to the foregoing. “Healthcare Laws” means as defined in
Section 6.22(a).



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest027.jpg]
21 “Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Laws relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Laws, which may hereafter be in effect and
which allow a higher maximum non-usurious interest rate than Applicable Laws now
allow. “HIPAA” means the Health Insurance Portability and Accountability Act of
1996 and the related regulations set forth at 45 CFR Parts 160 and 164. “HMO”
means any health maintenance organization, managed care organization, any Person
doing business as a health maintenance organization or managed care
organization, or any Person required to qualify or be licensed as a health
maintenance organization or managed care organization under applicable federal
or state law (including, without limitation, HMO regulations). “Increase
Effective Date” means as defined in Section 2.19(d). “Indebtedness” means, with
respect to a Person, at the time of computation thereof, all of the following
(without duplication): (a) all obligations of such Person in respect of money
borrowed or for the deferred purchase price of property or services (excluding
trade debt incurred in the ordinary course of business); (b) all obligations of
such Person, whether or not for money borrowed (i) represented by notes payable,
or drafts accepted, in each case representing extensions of credit, (ii)
evidenced by bonds, debentures, notes or similar instruments, or (iii)
constituting purchase money indebtedness, conditional sales contracts, title
retention debt instruments or other similar instruments, upon which interest
charges are customarily paid or that are issued or assumed as full or partial
payment for property or for services rendered; (c) Capitalized Lease Obligations
of such Person; (d) all reimbursement obligations (contingent or otherwise) of
such Person under or in respect of any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Capital Stock (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Swap Contract (which shall be deemed to have an amount equal to the
Swap Termination Value thereof at such time but in no event shall be less than
zero); (i) all Indebtedness of other Persons which such Person has Guaranteed or
is otherwise recourse to such Person (except for guaranties of customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to non-recourse liability); (j) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Indebtedness of any Person shall include Indebtedness of any partnership
or joint venture in which such Person is a general partner or joint venturer to
the extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s Ownership Share of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person). “Indemnified Taxes” means (a) Taxes, other than
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any obligation of any Credit Party under any Credit Document and (b) to the
extent not otherwise described in (a), Other Taxes.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest028.jpg]
22 “Indemnitee” means as defined in Section 11.2(b). “Index Rate Determination
Date” means the Effective Date and the first Business Day of each calendar month
thereafter; provided, however, that, solely for purposes of the definition of
Base Rate, Index Rate Determination Date means the date of determination of the
Base Rate. “Initial Revolving Maturity Date” means as defined in the definition
of “Revolving Maturity Date” contained in this Section 1.1. “Intellectual
Property” means all trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises related to intellectual property, licenses related to
intellectual property and other intellectual property rights. “Interest Payment
Date” means with respect to (a) any Base Rate Loan and any Adjusted LIBOR Rate
Loan, the last Business Day of each calendar month; and (b) any Swingline Loan,
the date on which repayment of such Swingline Loan was due. “Interest Period”
means, in connection with an Adjusted LIBOR Rate Loan, an interest period of one
(1), two (2), three (3) or six (6) months, as selected by the Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date (or, with respect to the Term Loan, the Effective
Date) or Conversion/Continuation Date thereof, as the case may be; and (ii)
thereafter, commencing on the day on which the immediately preceding Interest
Period expires; provided, (a) if an Interest Period would otherwise expire on a
day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; (c) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date; and (d) no Interest Period with respect to the outstanding
portion of the Term Loan shall extend beyond the Term Maturity Date. “Interest
Rate Determination Date” means, with respect to any Interest Period, the date
that is two (2) Business Days prior to the first day of such Interest Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986. “Investment”
means, as to any Person, any direct or indirect acquisition or investment by
such Person, whether by means of (a) the purchase or other acquisition of
Capital Stock of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) an Acquisition. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested plus the cost of all additions
thereto, minus repayment of or returns on such Investment, without adjustment
for subsequent increases or decreases in the value of such Investment.
“Investment Grade Pricing Grid” means the “Investment Grade Pricing Grid” as
defined and otherwise detailed in the definition of Applicable Margin.
“Investment Grade Rating” means a Credit Rating of BBB-/Baa3/BBB- (or the
equivalent) or higher from a Rating Agency.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest029.jpg]
23 “Involuntary Disposition” means the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its Property. “IRS” means the United States Internal
Revenue Service. “ISP” means, with respect to any Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit). “Issuance
Notice” means an Issuance Notice substantially in the form of Exhibit 2.3.
“Issuing Bank” means KeyBank, in its capacity as issuer of Letters of Credit
hereunder, together with its successors and permitted assigns. “Joint Venture
Entity” shall mean a Subsidiary of the Borrower which is not a Wholly Owned
Subsidiary but which is consolidated with the Borrower and as to which the full
financial, sale and other major decision making powers are controlled by the
Borrower. “KeyBank” means KeyBank National Association, together with any
successor in interest thereto. “Lead Arrangers” means, singly and collectively,
(i) KeyBanc Capital Markets, Inc., (ii) BMO Capital Markets, and (iii) Citizens
Bank, N.A. “Lender” means each Revolving Lender and each Term Lender. The
Lenders as of the Effective Date are identified on the signature pages hereto
and are set forth on Appendix A. “Letter of Credit” means any letter of credit
issued hereunder. “Letter of Credit Fees” means as defined in Section
2.10(c)(i). “Letter of Credit Borrowing” means any Credit Extension resulting
from a drawing under any Letter of Credit that has not been reimbursed or
refinanced as a Borrowing of Revolving Loans. “Letter of Credit Obligations”
means, at any time, the sum of (a) the maximum amount available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referenced therein, plus (b) the aggregate amount of
all drawings under Letters of Credit that have not been reimbursed by the
Borrower, including Letter of Credit Borrowings. For all purposes of this
Agreement, (i) amounts available to be drawn under Letters of Credit will be
calculated as provided in Section 1.3(i), and (ii) if a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn. “Letter of
Credit Sublimit” means, as of any date of determination, the lesser of (i) ten
percent (10%) of the Aggregate Revolving Commitments and (ii) the aggregate
Available Commitments then in effect. “LIBOR Index Rate” means, for any interest
rate calculation with respect to a Base Rate Loan on any date, (a) the rate per
annum (rounded upward to the next whole multiple of one one-hundredth of one
percent (1/100 of 1%)) equal to the rate determined by the Administrative Agent
to be the offered rate which appears on the page of Reuters Screen LIBOR01 Page
or any successor thereto approved by the



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest030.jpg]
24 Administrative Agent if such page no longer reports such rate for deposits
(for delivery on the first day of such period) with a term of one month
commencing that day in Dollars, determined two Business Days prior to such date
as of approximately 11:00 a.m. (London, England time) on such day, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded upward to the next whole multiple of one one-hundredth of one
percent (1/100 of 1%)) equal to the rate determined by the Administrative Agent
to be the offered rate on such other page or other service which displays an
average rate for deposits (for delivery on the first day of such period) with a
term of one month in Dollars, determined two (2) Business Days prior to such
date as of approximately 11:00 a.m. (London, England time) on such day, or (c)
in the event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded upward to the next whole multiple of one
one-hundredth of one percent (1/100 of 1%)) equal to quotation rate (or the
arithmetic mean of rates) offered to first class banks in the London interbank
market for deposits (for delivery on the first day of the relevant period) in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Loan of KeyBank or any other Lender selected by the Administrative
Agent, for which the LIBOR Index Rate is then being determined with maturities
comparable to such period as of approximately 11:00 a.m. (London, England time);
provided that if the foregoing rate shall be less than zero percent, the LIBOR
Index Rate shall be deemed to be zero percent for the purposes of this
Agreement. “LIBOR Index Rate Loan” means any Loan bearing interest based on the
LIBOR Index Rate. “LIBOR Loan” means Adjusted LIBOR Rate Loans or LIBOR Index
Rate Loans, as applicable. “Lien” means (i) any lien, mortgage, pledge,
assignment, security interest, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease or license in the nature thereof) and any
option, trust or other preferential arrangement having the practical effect of
any of the foregoing, and (ii) in the case of Securities, any purchase option,
call or similar right of a third party with respect to such Securities. “Loan”
means any Revolving Loan, Swingline Loan, or the Term Loan, in each case as the
context may require, and the Base Rate Loans and LIBOR Loans comprising such
Loans. “Mandatorily Redeemable Stock” means, with respect to any Person, any
Capital Stock of such Person which by the terms of such Capital Stock (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than Capital Stock which is redeemable solely in exchange for
common stock or other equivalent common Capital Stock), (b) is convertible into
or exchangeable or exercisable for Indebtedness or Mandatorily Redeemable Stock,
or (c) is redeemable at the option of the holder thereof, in whole or in part
(other than Capital Stock which is redeemable solely in exchange for common
stock or other equivalent common Capital Stock); in each case, on or prior to
the date on which all of the Obligations are scheduled to be due and payable in
full. “Margin Stock” means as defined in Regulation U of the FRB as in effect
from time to time. “Master Agreement” means as defined in the definition of
“Swap Contract” contained in this Section 1.1. “Material Acquisition” means (a)
a single transaction for the purpose of or resulting, directly or indirectly, in
an Acquisition (including the acquisition of assets of any Person whose equity
interests are acquired) by one or more of the Borrower and its Subsidiaries of
properties or assets of a Person for a gross purchase price equal to or in
excess of 10% of Total Asset Value (without giving effect to such Acquisition)



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest031.jpg]
25 or (b) one or more transactions for the purpose of or resulting, directly or
indirectly, in an Acquisition (including the acquisition of assets of any Person
whose equity interests are acquired) by one or more of the Borrower and its
Subsidiaries of properties or assets of a Person in any two consecutive fiscal
quarters for an aggregate gross purchase price equal to or in excess of 10% of
Total Asset Value (without giving effect to such Acquisitions). “Material
Adverse Effect” means any effect, event, condition, action, omission, change or
state of facts that, individually or in the aggregate, has resulted in, or could
reasonably be expected to result in, a material adverse effect with respect to
(i) the business, operations, properties, assets, or financial condition of the
Parent, the Borrower and their Subsidiaries taken as a whole; (ii) the ability
of the Credit Parties, taken as a whole, to fully and timely perform the
Obligations; (iii) the legality, validity, binding effect, or enforceability
against a Credit Party of any Credit Document to which it is a party; or (iv)
the rights, remedies and benefits available to, or conferred upon, the
Administrative Agent and any Lender or any holder of Obligations under any
Credit Document. “Material Contract” means any Contractual Obligation to which
the Parent, the Borrower or any of their Subsidiaries, or any of their
respective assets, are bound (other than those evidenced by the Credit
Documents) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect. “Material Lease”
means any Tenant Lease which, individually or when aggregated with all other
leases at such Unencumbered Pool Property with the same Tenant or any Affiliate
of such Tenant, demises either (x) 15,000 square feet or more or (y) 50% or more
of such Unencumbered Pool Property’s gross leasable area. For purposes of
determining whether a Tenant Lease which is a “pad” or “ground lease” is a
Material Lease under the foregoing clause (B), the gross leasable area of any
building to be used by the tenant shall be considered and not the surface land
area to be leased pursuant to such Tenant Lease. “Material Subsidiaries” means
(i) all Subsidiaries of the Borrower that own a direct or indirect interest in
the Unencumbered Pool Properties included in the definition of Aggregate
Unencumbered Pool Property Value Amount, (ii) all Subsidiaries of the Borrower
that guarantee any other Unsecured Indebtedness of the Borrower or the Parent,
and (iii) all Subsidiaries that own assets that account for greater than five
percent (5%) of Total Asset Value. “Medicaid” means the medical assistance
programs administered by state agencies and approved by CMS pursuant to the
terms of Title XIX of the Social Security Act, codified at 42 U.S.C. §§1396 et
seq. and related regulations. “Medical Office Properties” means each Property
which is fully developed and operational for use primarily as a medical office
building or an office building used for ancillary or support services for
another Healthcare Facility. “Medical Services” means medical and health care
services provided to a Person, including, but not limited to, medical and health
care services provided to a Person which are covered by a policy of insurance,
and includes, without limitation, physician services, nurse and therapist
services, dental services, hospital services, skilled nursing facility services,
comprehensive outpatient rehabilitation services, home health care services,
residential and out-patient behavioral healthcare services, and medicine or
health care equipment provided to a Person for a necessary or specifically
requested valid and proper medical or health purpose.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest032.jpg]
26 “Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. §§1395 et seq. and related regulations. “Moody’s”
means Moody’s Investor Services, Inc., together with its successors. “Mortgage
Receivables” means any loan receivables or similar contracts or arrangements for
the payment of money, whether senior or subordinated (in right of payment or
otherwise), the obligations under which are secured or backed by commercial real
estate, which loan receivables may include commercial mortgage pass-through
certificates and commercial mortgage-backed bonds or similar securities and the
commercial mortgage loans and properties underlying or backing them, or whole
loans, whether senior or subordinated (in right of payment or otherwise),
secured by commercial real estate. “Multiemployer Plan” means any “multiemployer
plan” as defined in Section 3(37) of ERISA which is sponsored, maintained or
contributed to by, or required to be contributed to by, any Credit Party or any
of its ERISA Affiliates or with respect to which any Credit Party or any of its
ERISA Affiliates previously sponsored, maintained or contributed to or was
required to contributed to, and still has liability. “Negative Pledge” means any
agreement (other than this Agreement or any other Credit Document) that in whole
or in part prohibits the creation of any Lien on any assets of a Person;
provided, however, that an agreement that establishes a maximum ratio of
unsecured debt to unencumbered assets, or of secured debt to total assets, or
that otherwise conditions a Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a “Negative
Pledge” for purposes of this Agreement. “Net Cash Proceeds” means the aggregate
proceeds paid in cash or Cash Equivalents received by any member of the
Consolidated Group in connection with any Equity Issuance, net of (a) direct
costs incurred in connection therewith (including legal, accounting and
investment banking fees and expenses, sales commissions and underwriting
discounts), and (b) estimated taxes paid or payable (including sales, use or
other transactional taxes and any net marginal increase in income taxes) as a
result thereof. For purposes hereof, “Net Cash Proceeds” includes any cash or
Cash Equivalents received upon the disposition of any non-cash consideration
received by any member of the Consolidated Group in connection with any Equity
Issuance from and after the date of such disposition of such non-cash
consideration. “Net Operating Income” or “NOI” means, for any Real Estate Asset
and for a given period, an amount equal to the sum of (a) the gross revenues for
such Real Estate Asset for such fiscal period received in the ordinary course of
business (excluding pre-paid rents and revenues and security deposits except to
the extent applied in satisfaction of Tenants’ obligations for rent), minus (b)
all operating expenses incurred with respect to such Real Estate Asset for such
fiscal period (including an appropriate accrual for property taxes, insurance
and other expenses not paid quarterly, but excluding debt service charges,
income taxes, depreciation, amortization and other non-cash expenses), including
a management fee equal to the greater of 4.0% or actual, minus, without
duplication of the foregoing, applicable rental payments made by the applicable
Unencumbered Property Owner, including with respect to any Eligible Ground Lease
relating to such Real Estate Asset. “Non-Consenting Lender” means any Lender
that does not approve any consent, waiver or amendment that (i) requires the
approval of all Lenders or all affected Lenders in accordance with the terms of
Sections 11.4(b) or (c) and (ii) has been approved by the Required Lenders (or
all other Lenders, in the case of any such consent, waiver or amendment that
requires the approval of all Lenders) (other than, in each case, any Defaulting
Lender).



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest033.jpg]
27 “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time. “Non-Recourse Indebtedness” means, for any
Person, any Indebtedness of such Person for the repayment of which such Person
has no personal liability (other than for Customary Recourse Exceptions) and/or
with respect to which recourse of the applicable holder of such Indebtedness for
non-payment is limited to such holder’s Liens on a particular asset or group of
assets (other than for Customary Recourse Exceptions). “Note” means a Revolving
Loan Note, Term Note or a Swingline Note. “Notice” means a Funding Notice, an
Issuance Notice or a Conversion/Continuation Notice. “Obligations” means, with
respect to each Credit Party, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Credit Party arising under any Credit
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. The foregoing
shall also include (a) all obligations under any Swap Contract between any
Credit Party and any Swap Bank that is permitted to be incurred pursuant to
Section 8.1(f) and (b) all obligations under any Treasury Management Agreement
between any Credit Party and any Treasury Management Bank; provided, however,
that the “Obligations” of a Credit Party shall exclude any Excluded Swap
Obligations with respect to such Credit Party. “OFAC” means the U.S. Department
of the Treasury’s Office of Foreign Assets Control. “Off-Balance Sheet
Obligation” means the monetary obligation of a Person under (a) a Synthetic
Lease or similar off-balance sheet or tax retention lease, or (b) an agreement
for the use or possession of property creating obligations that do not appear on
the balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment). “Organizational Documents” means (a) with
respect to any corporation, its certificate or articles of incorporation or
organization, as amended, and its by-laws, as amended, (b) with respect to any
limited partnership, its certificate of limited partnership, as amended, and its
partnership agreement, as amended, (c) with respect to any general partnership,
its partnership agreement, as amended, and (d) with respect to any limited
liability company, its articles of organization, certificate of formation or
comparable documents, as amended, and its operating agreement, as amended. In
the event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official. “Other Connection Taxes” means, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document).



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest034.jpg]
28 “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17). “Outstanding Amount” means (a) with respect to
Revolving Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any Borrowings and prepayments
or repayments of Revolving Loans and Swingline Loans, as the case may be,
occurring on such date; and (b) with respect to any Letter of Credit Obligations
on any date, the aggregate outstanding amount of such Letter of Credit
Obligations on such date after giving effect to any Credit Extension of a Letter
of Credit occurring on such date and any other changes in the amount of the
Letter of Credit Obligations as of such date, including as a result of any
reimbursements by the Borrower of any drawing under any Letter of Credit.
“Ownership Share” means the percentage of the Capital Stock owned by a
Consolidated Party in an Unconsolidated Affiliate accounted for pursuant to the
equity method of accounting under GAAP. “Parent” means as provided in the
introductory paragraph to this Agreement. “Participant” means as defined in
Section 11.5(d). “Participant Register” means as defined in Section 11.5(d).
“Patriot Act” means as defined in Section 6.15(f). “PBGC” means the Pension
Benefit Guaranty Corporation or any successor thereto. “Pension Plan” means any
“employee pension benefit plan” as defined in Section 3(2) of ERISA other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA and which is sponsored, maintained or contributed to by,
or required to be contributed to by, any Credit Party or any of its ERISA
Affiliates or with respect to which any Credit Party or any of its ERISA
Affiliates previously sponsored, maintained or contributed to, or was required
to contribute to, and still has liability. “Permitted Liens” means each of the
Liens permitted pursuant to Section 8.2. “Permitted Refinancing” means any
extension, renewal or replacement of any existing Indebtedness so long as any
such renewal, refinancing and extension of such Indebtedness (a) has market
terms and conditions, (b) has an average life to maturity that is greater than
that of the Indebtedness being extended, renewed or refinanced, (c) does not
include an obligor that was not an obligor with respect to the Indebtedness
being extended, renewed or refinanced, (d) remains subordinated, if the
Indebtedness being refinanced or extended was subordinated to the prior payment
of the Obligations, such extended, renewed or refinanced Indebtedness, (e) does
not exceed in a principal amount the Indebtedness being renewed, extended or
refinanced plus reasonable fees and expenses incurred in connection therewith,
and (f) is not incurred, created or assumed, if any Default or Event of Default
has occurred and continues to exist or would result therefrom. “Person” means
any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest035.jpg]
29 “Preferred Dividends” means, for any given period and without duplication,
all Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by a Credit Party or a Subsidiary. Preferred Dividends
shall not include dividends or distributions paid or payable (a) solely in
Capital Stock (other than Mandatorily Redeemable Stock) payable to holders of
such class of Capital Stock; (b) to the Borrower or a Subsidiary; or (c)
constituting or resulting in the redemption of Preferred Stock, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full. “Preferred Stock” means, with respect to any Person, Capital Stock in such
Person which are entitled to preference or priority over any other Capital Stock
in such Person in respect of the payment of dividends or distribution of assets
upon liquidation or both. “Prepayment Premium” means, (i) with respect to any
prepayment of the Term Loan by the Borrower on or before June 10, 2017, 2.0% of
the amount of such prepayment, (ii) with respect to any prepayment of the Term
Loan by the Borrower after June 10, 2017 but on or before June 10, 2018, 1.0% of
the amount of such prepayment, and (iii) with respect to any prepayment of the
Term Loan by the Borrower after June 10, 2018, 0.0%. “Prime Rate” means the per
annum rate which the Administrative Agent publicly announces from time to time
to be its prime lending rate, as in effect from time to time. The Administrative
Agent’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate charged to customers. “Principal Office”
means, for the Administrative Agent, the Swingline Lender and the Issuing Bank,
such Person’s “Principal Office” as set forth on Appendix B, or such other
office as it may from time to time designate in writing to the Borrower and each
Lender. “Property” means an interest of any kind in any property or asset,
whether real, personal or mixed, and whether tangible or intangible. “Qualified
ECP Guarantor” means, at any time, each Credit Party with total assets exceeding
$10,000,000 or that qualifies at such time as an “eligible contract participant”
under the Commodity Exchange Act and can cause another Person to qualify as an
“eligible contract participant” at such time under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act. “Rating Agency” means S&P, Moody’s, or Fitch. “Real
Estate Asset” means, a parcel of real property, together with all improvements
(if any) thereon (including all tangible personal property owned by the person
with a fee or leasehold interest in such real property and used in connection
with such fee or leasehold interest in such real property), owned in fee simple
or leased pursuant to a ground lease by any Person; “Real Estate Assets” means a
collective reference to each Real Estate Asset. “Recipient” means (a) the
Administrative Agent, (b) any Lender and (c) the Issuing Bank, as applicable.
“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness. “Refunded Swingline Loans” as defined in Section 2.2(b)(iii).



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest036.jpg]
30 “Register” means as defined in Section 11.5(c). “Reimbursement Date” means as
defined in Section 2.3(d). “REIT” means a real estate investment trust as
defined in Sections 856 through 860 of the Internal Revenue Code. “Related
Parties” means, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates. “Release” means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater. “Removal Effective Date” means as defined in Section 10.6(b). “Rent
Coverage Ratio” means, as of any date of determination with respect any Real
Estate Asset to be included as an Unencumbered Pool Property, for the applicable
Calculation Period, the ratio, as calculated by Borrower and approved by
Administrative Agent in its sole but reasonable discretion, of (a) the aggregate
sum of Adjusted NOI for such Real Estate Asset to (b) the actual rental payments
received by the Borrower or applicable Unencumbered Property Owner which owns
such Real Estate Asset in fee simple (or leases such Real Estate Asset under an
Eligible Ground Lease) with respect to all applicable Tenant Leases during such
applicable Calculation Period. “Required Lenders” means, as of any date of
determination, Lenders having greater than fifty percent (50%) of the aggregate
amount of the unfunded Commitments, the outstanding Loans and the Letter of
Credit Obligations, or, if the Commitments have been terminated, Lenders holding
in the aggregate greater than fifty percent (50%) of the outstanding Loans and
Letter of Credit Obligations (including, in each case, the aggregate amount of
each Lender’s risk participation and funded participation in Letter of Credit
Obligations and Swingline Loans); provided that the Commitments of, and the
portion of the Loans and Letter of Credit Obligations held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders. “Required Revolving Lenders” means, as of any date of
determination, Revolving Lenders having greater than fifty percent (50%) of the
aggregate amount of the unfunded Revolving Commitments, the outstanding
Revolving Loans and the Letter of Credit Obligations, or, if the Revolving
Commitments have been terminated, Revolving Lenders holding in the aggregate
greater than fifty percent (50%) of the outstanding Revolving Loans and Letter
of Credit Obligations (including, in each case, the aggregate amount of each
Revolving Lender’s risk participation and funded participation in Letter of
Credit Obligations and Swingline Loans); provided that the Revolving Commitments
of, and the portion of the Revolving Loans and Letter of Credit Obligations held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders. “Required Term Lenders”
means, as of any date of determination, Term Lenders having greater than fifty
percent (50%) of the aggregate amount of the outstanding Term Loan; provided
that the portion of the Term Loan held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Term
Lenders.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest037.jpg]
31 “Resignation Effective Date” means as defined in Section 10.6(a). “Restricted
Payment” means any dividend or other distribution (whether in cash, securities
or other property) with respect to any Capital Stock of the Parent, the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or property for any of the foregoing. “Revolving
Commitment” means the commitment of a Revolving Lender to make or otherwise fund
any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Revolving Lenders in the aggregate. The amount of each Revolving Lender’s
Revolving Commitment, if any, is set forth on Appendix A or in the applicable
Assignment Agreement, subject to any increase, adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Revolving
Commitments as of the Effective Date is EIGHT HUNDRED FIFTY MILLION DOLLARS
($850,000,000.00). “Revolving Commitment Percentage” means, for each Revolving
Lender, a fraction (expressed as a percentage carried to the twelfth decimal
place), the numerator of which is such Revolving Lender’s Revolving Commitment
and the denominator of which is the Aggregate Revolving Commitments; provided
that if the commitment of each Revolving Lender to make Revolving Loans and the
obligation of the Issuing Bank to issue Letters of Credit have been terminated
pursuant to Section 9.2 or if the Aggregate Revolving Commitments have expired,
then the Revolving Commitment Percentage of each Revolving Lender shall be
determined based on the Revolving Commitment Percentage of such Revolving Lender
most recently in effect, giving effect to any subsequent assignments. The
Revolving Commitment Percentages as of the Effective Date are set forth on
Appendix A. The Revolving Commitment Percentages shall be subject to adjustment
as provided in Section 2.16. “Revolving Commitment Period” means the period from
and including the Effective Date to the earlier of (a)(i) in the case of
Revolving Loans and Swingline Loans, the Revolving Commitment Termination Date
or (ii) in the case of the Letters of Credit, the expiration date thereof, or
(b) in each case, the date on which the Revolving Commitments shall have been
terminated as provided herein. “Revolving Commitment Termination Date” means the
earliest to occur of (a) the Revolving Maturity Date; (b) the date the Revolving
Commitments are permanently reduced to zero pursuant to Section 2.11(b); and (c)
the date of the termination of the Revolving Commitments pursuant to Section
9.2. “Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the aggregate principal amount at such time of its outstanding Revolving Loans
and such Revolving Lender’s participation in Letter of Credit Obligations and
Swingline Loans at such time. “Revolving Lender” means each financial
institution with a Revolving Commitment, or if the Revolving Commitments have
been terminated hereunder, each financial institution holding any Revolving
Credit Exposure, together in each instance with its successors and permitted
assigns. “Revolving Loan” means a Loan made by a Lender to the Borrower pursuant
to Section 2.1(a). “Revolving Loan Note” means a promissory note in the form of
Exhibit 2.5-1, as it may be amended, supplemented or otherwise modified from
time to time.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest038.jpg]
32 “Revolving Maturity Date” means (a) September 18, 2020 (the “Initial
Revolving Maturity Date”), or (b) if the Initial Revolving Maturity Date set
forth in the preceding clause (a) is extended pursuant to Section 2.18, such
extended maturity date as determined pursuant to such Section; provided,
however, that, in either case, if such date is not a Business Day, the Revolving
Maturity Date shall be the next preceding Business Day. “Revolving Obligations”
means the Revolving Loans, the Letter of Credit Obligations and the Swingline
Loans. “Sale and Leaseback Transaction” means, with respect to the Borrower or
any Subsidiary, any arrangement, directly or indirectly, with any Person (other
than a Credit Party or an Unencumbered Property Owner) whereby the Borrower or
such Subsidiary shall sell or transfer any property, real or personal, used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred. “Sanctioned Entity” means (a) a country or a government of a
country, (b) an agency of the government of a country, (c) an organization
directly or indirectly controlled by a country or its government, or (d) a
person or entity resident in or determined to be resident in a country, that is
subject to a country sanctions program administered and enforced by OFAC, the
United Nations Security Council, the European Union or Her Majesty’s Treasury
(including, without limitation, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC. “SEC” means the United States Securities and
Exchange Commission. “S&P” means Standard & Poor’s Ratings Services, a Standard
& Poor’s Financial Services LLC business, and any successor thereto. “Secured
Indebtedness” means, as of any date of determination, that portion of
Consolidated Total Indebtedness which is secured by a Lien on any real property
owned or leased by Parent, Borrower or any Subsidiary or Unconsolidated
Affiliate, as applicable. “Secured Recourse Indebtedness” means any Secured
Indebtedness that is also Recourse Indebtedness. “Securities” means any stock,
shares, partnership interests, limited liability company interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement (e.g., stock appreciation rights), options, warrants,
bonds, debentures, notes, or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing. “Securitization Transaction” means any financing or factoring or
similar transaction (or series of such transactions) entered by the Borrower or
any of its Subsidiaries pursuant to which the Borrower or such Subsidiary may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest039.jpg]
33 “Shareholder Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP. “Solvent” or “Solvency” means, with respect
to any Person as of a particular date, that on such date (a) such Person is able
to pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business, (b) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature in their ordinary course, (c) such Person is not engaged in a business or
a transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged or is to engage, (d) the fair value of the property of
such Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. In computing the amount of contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability. “Specified CMBS Indebtedness” {CONFIRM} means (x) the
Indebtedness of (i) Ziegler-Georgia 7, LLC, (ii) Ziegler-Michigan 12, LLC, (iii)
Ziegler-Tennessee 14, LLC, (iv) Ziegler-Wisconsin 16, LLC, (v) DOC-Greymark HQ
OKC MOB, LLC, and (vi) DOC-Baylor Mansfield ASC, LLC, as such Indebtedness is
more particularly identified on Schedule 8.1, and (y) the Indebtedness in
existence as of the Effective Date of the following Affiliates: (i) Sandwich
Development Partners, LLC (an Affiliate of Ziegler-Illinois 12, LLC), (ii) Bath
Road Associates, LLC (an Affiliate of Ziegler-Maine 15, LLC), (iii) Remington
Development Partners, LLC (an Affiliate of Ziegler-Illinois 18, LLC), or (iv)
Crescent City Surgical Centre Facility, L.L.C. (an Affiliate of DOC-CCSC
Crescent City Surgical Centre, LLC) in each case to the extent the applicable
Affiliate becomes a Wholly-Owned Subsidiary of the Borrower or any other Credit
Party. “Specified Credit Party” means any Credit Party that is not then an
“eligible contract participant” under the Commodity Exchange Act (determined
prior to giving effect to Section 10.11). “Subordinated Debt” means any
Indebtedness of the Borrower or any of its Subsidiaries that by its terms is
expressly subordinated in right of payment to the prior payment of the
Obligations under this Agreement on terms and conditions, and evidenced by
documentation, reasonably satisfactory to the Administrative Agent. “Subsidiary”
means, with respect to any Person, any corporation, partnership, limited
liability company, association, joint venture or other business entity of which
more than fifty percent (50%) of the total voting power of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Person or Persons (whether directors, managers, trustees or
other Persons performing similar functions) having the power to direct or cause
the direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by that Person; provided, in determining the
percentage of ownership interests of any Person controlled by another Person, no
ownership interest in the nature of a “qualifying share” of the former Person
shall be deemed to be outstanding. Unless otherwise provided, “Subsidiary” shall
refer to a Subsidiary of the Borrower. “Swap Bank” means (a) any Person that is
a Lender or an Affiliate of a Lender at the time that it becomes a party to a
Swap Contract with any Credit Party and (b) any Lender on the Effective Date or
Affiliate of such Lender that is party to a Swap Contract with any Credit Party
in existence on the Effective Date, in each case to the extent permitted by
Section 8.1(f).



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest040.jpg]
34 “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. “Swap
Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act. “Swap
Termination Value” means, in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s) and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Swingline Lender” means KeyBank in its capacity as Swingline Lender
hereunder, together with its successors and permitted assigns in such capacity.
“Swingline Loan” means a Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2. “Swingline Note” means a promissory note in the form of
Exhibit 2.5-2, as it may be amended, supplemented or otherwise modified from
time to time. “Swingline Rate” means the Base Rate plus the Applicable Margin
applicable to Base Rate Loans. “Swingline Sublimit” means, at any time of
determination, the lesser of (i) ten percent (10%) of the Aggregate Revolving
Commitments and (ii) the aggregate Available Commitments then in effect.
“Synthetic Lease” means a lease transaction under which the parties intend that
(i) the lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended and (ii) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property. “Tangible Net Worth” means,
as of a given date, (a) the Shareholder Equity of the Parent and its
Subsidiaries determined on a consolidated basis plus (b) accumulated
depreciation and amortization expense minus (c) the following (to the extent
reflected in determining Shareholder Equity of the Parent and its Subsidiaries):
(i) the amount of any write-up in the book value of any assets contained in any
balance sheet resulting from revaluation thereof or any write-up in excess of
the cost of such assets acquired, and



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest041.jpg]
35 (ii) all amounts appearing on the assets side of any such balance sheet for
assets which would be classified as “goodwill” under GAAP, all determined on a
consolidated basis. “Taxes” means all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other similar charges imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto. “Tenant” means
any Person who is a lessee with respect to any Tenant Lease held by an
Unencumbered Property Owner as lessor or as an assignee of the lessor
thereunder. “Tenant Lease” means any lease, letting, license, concession or
other agreement (whether written or oral) pursuant to which any Person (other
than a Credit Party or an Unencumbered Property Owner) is granted a possessory
interest in, or right to use or occupy all or any portion of, any Unencumbered
Pool Property (provided, the term “Tenant Lease” shall not include any lease,
sublease, sub-sublease, letting, license, concession or other agreement with
respect to any residential unit in a multi-family residential Real Estate
Asset), and every modification, amendment or other agreement relating to such
lease, sublease, sub- sublease, or other agreement entered into in connection
with such lease, sublease, sub-sublease, or other agreement, and every guarantee
of the performance and observance of the covenants, conditions and agreements to
be performed and observed by such Person under any such lease, sublease,
sub-sublease, letting, license, concession or other agreement. “Termination
Date” means as defined in the lead-in to Section 7. “Term Commitment” means,
with respect to each Term Lender, the commitment of such Term Lender to make its
portion of the Term Loan to the Borrower on the Effective Date in an aggregate
principal amount not exceeding the amount set forth with respect to such Term
Lender on Appendix A. The aggregate amount of the Term Commitments as of the
Effective Date is TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000.00). “Term
Lender” means each financial institution holding any portion of the Term Loan,
together with its successors and permitted assigns. “Term Loan” has the meaning
set forth in Section 2.1(c) hereof. “Term Maturity Date” means June 10, 2023.
“Term Note” means a promissory note in the form of Exhibit 2.5-3, as it may be
amended, supplemented or otherwise modified from time to time. “Total Asset
Value” means, as of any date of determination, the sum of the following, without
duplication, of the Consolidated Parties for the Fiscal Quarter then most
recently ended: (a) the real estate property values of all Real Estate Assets as
determined by acquisition cost, plus (b) unrestricted cash and Cash Equivalents
as of the last day of such Fiscal Quarter, plus (c) the GAAP book value of land
holdings as of the last day of such Fiscal Quarter, plus (d) the GAAP book value
of the actual funded portion of Construction-in-Progress as of the last day of
such Fiscal Quarter, plus (e) the GAAP book value of Unencumbered Mortgage
Receivables as of the last day of such Fiscal Quarter, plus (f) the Ownership
Share of any Consolidated Party of items (a) through (e) above attributable to
Unconsolidated Affiliates as of the last day of such Fiscal Quarter; subject at
all times, however, to the provisions of Section 8.6(j). “Treasury Management
Agreement” means any agreement governing the provision of treasury or cash
management services, including deposit accounts, funds transfer, automated
clearinghouse,



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest042.jpg]
36 commercial credit cards, purchasing cards, cardless e-payable services, debit
cards, stored value cards, zero balance accounts, returned check concentration,
controlled disbursement, lockbox, account reconciliation and reporting and trade
finance services. “Treasury Management Bank” means (a) any Person that is a
Lender or an Affiliate of a Lender at the time that it becomes a party to a
Treasury Management Agreement with any Credit Party and (b) any Lender on the
Effective Date or Affiliate of such Lender that is a party to a Treasury
Management Agreement with any Credit Party in existence on the Effective Date.
“Type of Loan” means a Base Rate Loan or a LIBOR Loan. “UCC” means the Uniform
Commercial Code (or any similar or equivalent legislation) as in effect in the
State of New York (or any other applicable jurisdiction, as the context may
require). “Unconsolidated Affiliate” means any corporation, partnership,
association, joint venture or other entity in each case which is not a
Consolidated Party and in which a Consolidated Party owns, directly or
indirectly, any Capital Stock. “Unencumbered Debt Service Coverage Ratio” means,
as of any date of determination, for the applicable Calculation Period, the
ratio, as calculated by Borrower and approved by Administrative Agent in its
sole but reasonable discretion, of (a) the aggregate sum of Adjusted NOI for the
Unencumbered Pool Properties to (b) the actual Consolidated Unsecured Interest
Charges payable under the Consolidated Total Unsecured Indebtedness during such
applicable Calculation Period. “Unencumbered Mortgage Receivables” means, with
respect to any Person, Mortgage Receivables owned or held by such Person that
are not pledged as collateral for, or otherwise subject to a Lien as security
for, any Indebtedness. “Unencumbered Pool Property” means a Real Estate Asset
which, as of any date of determination, is included as an “Unencumbered Pool
Property” on the most recent Borrowing Base Certificate and satisfies all of the
following requirements: (a) such Real Estate Asset (a) is 100% (i) owned in fee
simple or (ii) leased pursuant to an Eligible Ground Lease by (x) the Borrower
or (y) an Unencumbered Property Owner that is (1) a Domestic Subsidiary and (2)
a Wholly-Owned Subsidiary or Joint Venture Entity of the Borrower and (b) is
located in a state in the United States or the District of Columbia; (b) such
Real Estate Asset is not subject to any Lien (other than a Permitted Lien (with
the exception of a Permitted Lien described in Section 8.2(l))) or any Negative
Pledge (other than pursuant to an Eligible Ground Lease); (c) such Real Estate
Asset is free of all material mechanical and structural defects, or other
adverse matters except for defects, conditions or matters individually or
collectively which are not material to the profitable operation of such Real
Estate Asset; (d) such Real Estate Asset is a Healthcare Facility that has been
fully developed, is operational and is well located within a primary or
secondary market and is maintaining a stable current income; (e) to the extent
managed by a third-party property manager, the applicable property manager with
respect to such Real Estate Asset is an Approved Manager, and such Real Estate
Asset is being



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest043.jpg]
37 managed pursuant to a management agreement with such Approved Manager in form
and substance reasonably acceptable to the Administrative Agent; (f) no
principal or interest payment, payments of real property taxes (except taxes
which are being contested in good faith and for which adequate reserves have
been established in accordance with GAAP) or payments of premiums on insurance
policies payable to the applicable Unencumbered Property Owner with respect to
such Real Estate Asset is past due beyond the applicable grace period with
respect thereto, if any; (g) no required rental payment from any tenant under a
Material Lease with respect to such Real Estate Asset is past due more than
sixty (60) days beyond the applicable grace period with respect thereto, if any;
(h) no Tenant under any Material Lease with respect to such Real Estate Asset is
then subject to a Bankruptcy Event; (i) no material event of default (after the
expiration of any applicable notice and/or cure period) has occurred and is then
continuing under any Material Lease applicable to such Real Estate Asset; (j) no
condemnation or condemnation proceeding shall have been instituted (and remain
undismissed for a period of ninety (90) consecutive days), in each case, with
respect to a material portion of the Real Estate Asset which would impair in any
material manner the continued operations of such Real Estate Asset; (k) no
material casualty event shall have occurred with respect to the improvements
located on such Real Estate Asset which is not able to be fully remediated with
available insurance proceeds and/or funds the Borrower or the applicable
Unencumbered Property Owner has put into escrow; (l) no Hazardous Materials are
located on or under such Real Estate Asset and no other environmental conditions
exist in connection with such Real Estate Asset which constitute a material
violation of any Environmental Law; (m) such Real Estate Asset, as of such date
of determination, shall satisfy the Unencumbered Pool Property Specified Tenant
Lease Requirements; and (n) Borrower has proposed such Real Estate Asset to the
Administrative Agent and Lenders in writing and has provided the Administrative
Agent a new Unencumbered Pool Report showing, on a pro forma basis, the effect
on the Unencumbered Pool of the addition of such Real Estate Asset to the
Unencumbered Pool and such other documentation as may be reasonably required by
this Agreement. “Unencumbered Pool Property Specified Tenant Lease Requirements”
means, as of any date of determination, with respect to each Unencumbered Pool
Property (or any Real Estate Asset proposed by Borrower to be added as an
Unencumbered Pool Property hereunder), which is either (i) a long term acute
care hospital facility or (ii) a rehabilitation facility, at the time such Real
Estate Asset is being added as an Unencumbered Pool Property (whether on the
Effective Date or under Section 8.17 hereof), the Rent Coverage Ratio shall be
greater than or equal to 1.50 to 1.00. “Unencumbered Pool Property Value” means,
as of any date of determination with respect to any Unencumbered Pool Property,
the value of the subject Real Estate Asset based upon a valuation determined,
for the applicable Calculation Period, (a) for the first eighteen (18) months
following the acquisition by the Borrower or any Subsidiary of such Real Estate
Asset, such value based upon a valuation which is



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest044.jpg]
38 determined by using the un-depreciated book value cost in accordance with
GAAP, and (b) thereafter by dividing (x) Adjusted NOI by (y) the applicable
Capitalization Rate based on the type of Real Estate Asset during such
applicable Calculation Period, as determined by Borrower (subject to any
restatement of or other adjustment to the financial statements of the Borrower
or for any other reason) and approved by Administrative Agent from time to time
in its sole but reasonable discretion. “Unencumbered Property Owner” means each
Person that owns a Real Estate Asset which is or is proposed to be an
Unencumbered Pool Property and which is (1) a Domestic Subsidiary and (2) a
Wholly- Owned Subsidiary of the Borrower. “Unimproved Land” means any Real
Estate Asset consisting solely of unimproved land on which no construction or
general development activity has commenced, but which is zoned for its intended
use and is otherwise suitable for future development as a Healthcare Facility;
provided, the term “Unimproved Land” shall not include any pad, out-parcel or
similar separate parcel included in or adjacent to and part of a larger
development of real property comprising any other Real Estate Asset (unless such
other Real Estate Asset is Unimproved Land). “United States” or “U.S.” means the
United States of America. “Unsecured Indebtedness” means, for any Person, any
Indebtedness of such Person that is not secured by a Lien. “U.S. Person” means
any Person that is a “United States person” as defined in Section 7701(a)(30) of
the Internal Revenue Code. “U.S. Tax Compliance Certificate” means as defined in
Section 3.3(f). “Wholly-Owned Subsidiary” means, with respect to any direct or
indirect Subsidiary of any Person, that 100% of the Equity Interests with
ordinary voting power issued by such Subsidiary (other than directors’
qualifying shares and investments by foreign nationals mandated by Applicable
Laws) is beneficially owned, directly or indirectly, by such Person.
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule. “Ziegler-Florida 4” means Ziegler-Florida 4, LLC, a
Wisconsin limited liability company. Section 1.2 Accounting Terms. (a) Except as
otherwise expressly provided herein, all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with GAAP.
Financial statements and other information required to be delivered by the
Borrower to the Lenders pursuant to clauses (a), (b), (c) and (d) of Section 7.1
shall be prepared in accordance with GAAP as in effect at the time of such
preparation (and delivered together with the reconciliation statements provided
for in Section 7.1(g), if applicable). If at any time any change in GAAP or in
the consistent application thereof would affect the computation of any financial
covenant or requirement set forth in any Credit Document, and either the
Borrower or the Required Lenders shall object in writing to determining
compliance based on such change, then the Lenders and



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest045.jpg]
39 Borrower shall negotiate in good faith to amend such financial covenant,
requirement or applicable defined terms to preserve the original intent thereof
in light of such change to GAAP, provided that, until so amended such
computations shall continue to be made on a basis consistent with the most
recent financial statements delivered pursuant to clauses (a), (b), (c) and (d)
of Section 7.1 as to which no such objection has been made. (b) FASB ASC 825 and
FASB ASC 470-20. Notwithstanding the above, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. Section 1.3 Rules of Interpretation. (a) The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and permitted
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision
thereof, (iv) all references in a Credit Document to Sections, Exhibits,
Appendices and Schedules shall be construed to refer to Sections of, and
Exhibits, Appendices and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. (b) The terms lease and license shall include
sub-lease and sub-license. (c) All terms not specifically defined herein or by
GAAP, which terms are defined in the UCC, shall have the meanings assigned to
them in the UCC of the relevant jurisdiction, with the term “instrument” being
that defined under Article 9 of the UCC of such jurisdiction. (d) Unless
otherwise expressly indicated, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”. (e) To the extent that any of the
representations and warranties contained in Section 6 under this Agreement or in
any of the other Credit Documents is qualified by “Material Adverse Effect”, the
qualifier “in all material respects” contained in Section 5.2(c) and the
qualifier “in any material respect” contained in Section 9.1(d) shall not apply.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest046.jpg]
40 (f) Whenever the phrase “to the knowledge of” or words of similar import
relating to the knowledge of a Person are used herein or in any other Credit
Document, such phrase shall mean and refer to the actual knowledge of the
Authorized Officers of such Person. (g) This Agreement and the other Credit
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Administrative Agent and the Credit Parties, and are the
product of discussions and negotiations among all parties. Accordingly, this
Agreement and the other Credit Documents are not intended to be construed
against the Administrative Agent or any of the Lenders merely on account of the
Administrative Agent’s or any Lender’s involvement in the preparation of such
documents. (h) Unless otherwise indicated, all references to a specific time
shall be construed to Eastern Standard Time or Eastern Daylight Savings Time, as
the case may be. Unless otherwise expressly provided herein, all references to
dollar amounts and “$” shall mean Dollars. (i) Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time (after giving
effect to any permanent reduction in the stated amount of such Letter of Credit
pursuant to the terms of such Letter of Credit); provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any letter of
credit application or other issuer document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time. Section 2 LOANS AND LETTERS OF CREDIT
Section 2.1 Revolving Loans and the Term Loan. (a) Revolving Loans. During the
Revolving Commitment Period, subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving loans denominated in U.S.
Dollars (each such loan, a “Revolving Loan”) to the Borrower in an aggregate
amount up to but not exceeding such Revolving Lender’s Revolving Commitment;
provided, that after giving effect to the making of any Revolving Loan, in no
event shall the Outstanding Amount of Revolving Obligations exceed the lesser of
(i) the Aggregate Revolving Commitments, and (ii) the Borrowing Base as of such
date. Amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed without premium or penalty (subject to Section 3.1(c)) during the
Revolving Commitment Period. The Revolving Loans may consist of Base Rate Loans,
Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower may
request. Each Revolving Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date. (b) Mechanics for
Revolving Loans. (i) Except pursuant to Section 2.2(b)(iii), all Revolving Loans
shall be made in an aggregate minimum amount of $500,000 and integral multiples
of $100,000 in excess of that amount. (ii) Whenever the Borrower desires that
the Revolving Lenders make a Revolving Loan, the Borrower shall deliver to the
Administrative Agent a fully executed



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest047.jpg]
41 and delivered Funding Notice no later than (x) 1:00 p.m. at least three (3)
Business Days in advance of the proposed Credit Date in the case of an Adjusted
LIBOR Rate Loan and (y) 1:00 p.m. at least one (1) Business Day in advance of
the proposed Credit Date in the case of a Loan that is a Base Rate Loan. Except
as otherwise provided herein, any Funding Notice for any Loans that are Adjusted
LIBOR Rate Loans shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith. (iii) Notice of receipt of each Funding Notice in respect
of each Revolving Loan, together with the amount of each Revolving Lender’s
Revolving Commitment Percentage thereof, respectively, if any, together with the
applicable interest rate, shall be provided by the Administrative Agent to each
applicable Revolving Lender with reasonable promptness, but (provided the
Administrative Agent shall have received such notice by 1:00 p.m.) not later
than 4:00 p.m. on the same day as the Administrative Agent’s receipt of such
notice from the Borrower. (iv) Each Revolving Lender shall make its Revolving
Commitment Percentage of the requested Revolving Loan available to the
Administrative Agent not later than 11:00 a.m. on the applicable Credit Date by
wire transfer of same day funds in Dollars, at the Administrative Agent’s
Principal Office. Except as provided herein, upon satisfaction or waiver of the
applicable conditions precedent specified herein, the Administrative Agent shall
make the proceeds of such Credit Extension available to the Borrower on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all Loans received by the Administrative Agent in connection
with the Credit Extension from the Revolving Lenders to be credited to the
account of the Borrower at the Administrative Agent’s Principal Office or such
other account as may be designated in writing to the Administrative Agent by the
Borrower. (c) Term Loan. Subject to the terms and conditions set forth herein,
at any time on or after the Effective Date but prior to July 11, 2016, each Term
Lender severally agrees to make a loan (collectively, the “Term Loan”) to the
Borrower, which Term Loan shall be made in a single drawing by the Borrower, in
an amount up to the amount of such Term Lender’s Term Commitment. Upon the
earlier of the making of the Term Loan or July 11, 2016, the Term Commitments of
the Term Lenders shall be terminated. Upon repayment or prepayment of the Term
Loan as provided herein, no amount of the Term Loan may be re-borrowed. Whenever
the Borrower desires that the Term Lenders make the Term Loan, the Borrower
shall deliver to the Administrative Agent a fully executed and delivered Funding
Notice no later than (x) 1:00 p.m. at least three (3) Business Days in advance
of the proposed Credit Date in the case of an Adjusted LIBOR Rate Loan and (y)
1:00 p.m. at least one (1) Business Day in advance of the proposed Credit Date
in the case of a Loan that is a Base Rate Loan. Except as otherwise provided
herein, if the Funding Notice for the Term Loan is for Adjusted LIBOR Rate Loans
same shall be irrevocable on and after the related Interest Rate Determination
Date, and the Borrower shall be bound to make a borrowing in accordance
therewith. Notice of receipt of the Funding Notice in respect of the Term Loan,
together with the amount of each Term Lender’s pro rata amount thereof,
respectively, if any, together with the applicable interest rate, shall be
provided by the Administrative Agent to each applicable Term Lender with
reasonable promptness, but (provided the Administrative Agent shall have
received such notice by 1:00 p.m.) not later than 4:00 p.m. on the same day as
the Administrative Agent’s receipt of such notice from the Borrower. Each Term
Lender shall make its pro rata amount of the requested Term Loan available to
the Administrative Agent not later than 11:00 a.m. on the applicable Credit Date
by wire transfer of same day funds in Dollars, at the Administrative Agent’s
Principal Office. Except as provided herein, upon satisfaction or waiver



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest048.jpg]
42 of the applicable conditions precedent specified herein, the Administrative
Agent shall make the proceeds of such Credit Extension available to the Borrower
on the applicable Credit Date by causing an amount of same day funds in Dollars
equal to the proceeds of all Loans received by the Administrative Agent in
connection with the Credit Extension from the Term Lenders to be credited to the
account of the Borrower at the Administrative Agent’s Principal Office or such
other account as may be designated in writing to the Administrative Agent by the
Borrower. Principal amounts repaid on the Term Loan may not be reborrowed.
Section 2.2 Swingline Loans. (a) Swingline Loans Commitments. During the
Revolving Commitment Period and subject to the terms and conditions hereof, the
Swingline Lender may, in its sole discretion, make Swingline Loans to the
Borrower in the aggregate amount up to but not exceeding the Swingline Sublimit;
provided, that after giving effect to the making of any Swingline Loan, in no
event shall the Outstanding Amount of the Revolving Obligations exceed the
lesser of (i) the Revolving Commitments then in effect, and (ii) the Borrowing
Base as of such date. Amounts borrowed pursuant to this Section 2.2 may be
repaid and reborrowed during the Revolving Commitment Period. The Swingline
Lender’s Revolving Commitment shall expire on the Revolving Commitment
Termination Date, all Swingline Loans and all other amounts owed hereunder with
respect to the Swingline Loans and the Revolving Commitments shall be paid in
full no later than such date, and no Swingline Loan shall be outstanding for
more than ten (10) consecutive Business Days without the Swingline Lender’s
express written consent. (b) Borrowing Mechanics for Swingline Loans. (i)
Whenever the Borrower desires that the Swingline Lender make a Swingline Loan,
the Borrower shall deliver to the Administrative Agent a Funding Notice no later
than 11:00 a.m. on the proposed Credit Date. (ii) The Swingline Lender shall
make the amount of its Swingline Loan available to the Administrative Agent not
later than 3:00 p.m. on the applicable Credit Date by wire transfer of same day
funds in Dollars, at the Administrative Agent’s Principal Office. Except as
provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of such
Swingline Loans available to the Borrower on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Swingline Loans received by the Administrative Agent from the Swingline Lender
to be credited to the account of the Borrower at the Administrative Agent’s
Principal Office, or to such other account as may be designated in writing to
the Administrative Agent by the Borrower. (iii) With respect to any Swingline
Loans which have not been voluntarily prepaid by the Borrower pursuant to
Section 2.11, the Swingline Lender may at any time in its sole and absolute
discretion, deliver to the Administrative Agent (with a copy to the Borrower),
no later than 11:00 a.m. on the day of the proposed Credit Date, a notice (which
shall be deemed to be a Funding Notice given by a Borrower) requesting that each
Lender holding a Revolving Commitment make Revolving Loans that are Base Rate
Loans to the Borrower on such Credit Date in an amount equal to the amount of
such Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date
such notice is given which the Swingline Lender requests Revolving Lenders to
prepay. Anything contained in this Agreement to the contrary notwithstanding,
(1) the proceeds of such Revolving Loans made by the Revolving Lenders other
than the Swingline Lender shall be immediately



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest049.jpg]
43 delivered by the Administrative Agent to the Swingline Lender (and not to the
Borrower) and applied to repay a corresponding portion of the Refunded Swingline
Loans and (2) on the day such Revolving Loans are made, the Swingline Lender’s
Revolving Commitment Percentage of the Refunded Swingline Loans shall be deemed
to be paid with the proceeds of a Revolving Loan made by the Swingline Lender to
the Borrower, and such portion of the Swingline Loans deemed to be so paid shall
no longer be outstanding as Swingline Loans and shall no longer be due under the
Swingline Note of the Swingline Lender but shall instead constitute part of the
Swingline Lender’s outstanding Revolving Loans to the Borrower and shall be due
under the Revolving Loan Note issued by the Borrower to the Swingline Lender.
The Borrower hereby authorizes the Administrative Agent and the Swingline Lender
to charge the Borrower’s accounts with the Administrative Agent and the
Swingline Lender (up to the amount available in each such account) in order to
immediately pay the Swingline Lender the amount of the Refunded Swingline Loans
to the extent of the proceeds of such Revolving Loans made by the Revolving
Lenders, including the Revolving Loans deemed to be made by the Swingline
Lender, are insufficient to repay in full the Refunded Swingline Loans. If any
portion of any such amount paid (or deemed to be paid) to the Swingline Lender
should be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Revolving Lenders in
the manner contemplated by Section 2.14. (iv) If for any reason Revolving Loans
are not made pursuant to Section 2.2(b)(iii) in an amount sufficient to repay
any amounts owed to the Swingline Lender in respect of any outstanding Swingline
Loans on or before the third Business Day after demand for payment thereof by
the Swingline Lender, each Lender holding a Revolving Commitment shall be deemed
to, and hereby agrees to, have purchased a participation in such outstanding
Swingline Loans, and in an amount equal to its Revolving Commitment Percentage
of the applicable unpaid amount together with accrued interest thereon. On the
Business Day that notice is provided by the Swingline Lender (or by the 11:00
a.m. on the following Business Day if such notice is provided after 2:00 p.m.),
each Lender holding a Revolving Commitment shall deliver to the Swingline Lender
an amount equal to its respective participation in the applicable unpaid amount
in same day funds at the Principal Office of the Swingline Lender. In order to
evidence such participation each Lender holding a Revolving Commitment agrees to
enter into a participation agreement at the request of the Swingline Lender in
form and substance reasonably satisfactory to the Swingline Lender. In the event
any Lender holding a Revolving Commitment fails to make available to the
Swingline Lender the amount of such Revolving Lender’s participation as provided
in this paragraph, the Swingline Lender shall be entitled to recover such amount
on demand from such Revolving Lender together with interest thereon for three
(3) Business Days at the rate customarily used by the Swingline Lender for the
correction of errors among banks and thereafter at the Base Rate, as applicable.
(v) Notwithstanding anything contained herein to the contrary, (1) each
Revolving Lender’s obligation to make Revolving Loans for the purpose of
repaying any Refunded Swingline Loans pursuant to clause (iii) above and each
Revolving Lender’s obligation to purchase a participation in any unpaid
Swingline Loans pursuant to the immediately preceding paragraph shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender may have against the Swingline Lender, any Credit
Party or any other Person for any reason whatsoever; (B) the occurrence or
continuation of a Default or Event of Default; (C) any adverse change in the
business,



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest050.jpg]
44 operations, properties, assets, condition (financial or otherwise) or
prospects of any Credit Party; (D) any breach of this Agreement or any other
Credit Document by any party thereto; or (E) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing; provided
that such obligations of each Revolving Lender are subject to the condition that
the Swingline Lender had not received prior notice from the Borrower or the
Required Lenders that any of the conditions under Section 5.2 to the making of
the applicable Refunded Swingline Loans or other unpaid Swingline Loans were not
satisfied at the time such Refunded Swingline Loans or other unpaid Swingline
Loans were made; and (2) the Swingline Lender shall not be obligated to make any
Swingline Loans (A) if it has elected not to do so after the occurrence and
during the continuation of a Default or Event of Default, or (B) it does not in
good faith believe that all conditions under Section 5.2 to the making of such
Swingline Loan have been satisfied or waived by the Required Lenders. Section
2.3 Issuances of Letters of Credit and Purchase of Participations Therein. (a)
Letters of Credit. During the Revolving Commitment Period, subject to the terms
and conditions hereof, the Issuing Bank agrees to issue Letters of Credit for
the account of the Borrower or any of its Subsidiaries in the aggregate amount
up to but not exceeding the Letter of Credit Sublimit; provided, (i) each Letter
of Credit shall be denominated in Dollars; (ii) the stated amount of each Letter
of Credit shall not be less than $50,000 or such lesser amount as is acceptable
to the Issuing Bank; (iii) after giving effect to such issuance, in no event
shall the Outstanding Amount of the Revolving Obligations exceed the lesser of
(x) the Revolving Commitments then in effect and (y) the Borrowing Base as of
such date; (iv) after giving effect to such issuance, in no event shall the
Outstanding Amount of the Letter of Credit Obligations exceed the Letter of
Credit Sublimit then in effect; and (v) in no event shall any standby Letter of
Credit have an expiration date later than the earlier of (1) seven (7) days
prior to the Revolving Commitment Termination Date, and (2) the date which is
one (1) year from the date of issuance of such standby Letter of Credit. Subject
to the foregoing (other than clause (v)), the Issuing Bank may agree that a
standby Letter of Credit will automatically be extended for one or more
successive periods not to exceed one (1) year each, unless the Issuing Bank
elects not to extend for any such additional period; provided, the Issuing Bank
shall not extend any such Letter of Credit if it has received written notice
that an Event of Default has occurred and is continuing at the time the Issuing
Bank must elect to allow such extension and ; provided, further, in the event
that any Revolving Lender is at such time a Defaulting Lender, unless the
Issuing Bank has entered into arrangements satisfactory to the Issuing Bank (in
its sole discretion) with the Borrower or such Defaulting Lender to eliminate
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender
(after giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by
the Defaulting Lender), including by Cash Collateralizing such Defaulting
Lender’s Revolving Commitment Percentage of the Outstanding Amount of the Letter
of Credit Obligations in a manner reasonably satisfactory to the Administrative
Agent, the Issuing Bank shall not be obligated to issue or extend any Letter of
Credit hereunder. The Issuing Bank may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary. (b) Notice of
Issuance. Whenever the Borrower desires the issuance of a Letter of Credit, the
Borrower shall deliver to the Administrative Agent an Issuance Notice no later
than 1:00 p.m. at least three (3) Business Days or such shorter period as may be
agreed to by the Issuing Bank in any particular instance, in advance of the
proposed date of issuance. Upon satisfaction or waiver of the conditions set
forth in Section 5.2, an Issuing Bank shall issue the requested Letter of



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest051.jpg]
45 Credit only in accordance with the Issuing Bank’s standard operating
procedures. Upon the issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, the Issuing Bank shall promptly notify the
Administrative Agent and each Revolving Lender of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Revolving Lender’s
respective participation in such Letter of Credit pursuant to Section 2.3(e).
(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the Borrower and
the Issuing Bank, the Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit issued by the Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank shall not be responsible for: (i) the form,
validity or invalidity, sufficiency or insufficiency, accuracy or inaccuracy,
genuineness (including if fraudulent or forged) or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit; (ii) the validity or invalidity, effectiveness or
ineffectiveness or sufficiency or insufficiency of any instrument transferring
or assigning or purporting to transfer or assign any such Letter of Credit or
the rights or benefits thereunder or proceeds thereof, in whole or in part;
(iii) failure of the beneficiary of any such Letter of Credit to comply fully
with any conditions required in order to draw upon such Letter of Credit; (iv)
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise, whether or not they be
in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Bank, including any Governmental
Acts; none of the above shall affect or impair, or prevent the vesting of, the
Issuing Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by the Issuing Bank under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of the Issuing Bank to any Credit Party.
Notwithstanding anything to the contrary contained in this Section 2.3(c), the
Borrower shall retain any and all rights it may have against the Issuing Bank
for any liability arising solely out of the gross negligence or willful
misconduct of the Issuing Bank, as determined by a court of competent
jurisdiction in a final, non-appealable order. (d) Reimbursement by the Borrower
of Amounts Drawn or Paid Under Letters of Credit. In the event an Issuing Bank
has determined to honor a drawing under a Letter of Credit, it shall immediately
notify the Borrower and the Administrative Agent, and the Borrower shall
reimburse the Issuing Bank on or before the Business Day immediately following
the date on which such drawing is honored (the “Reimbursement Date”) in an
amount in Dollars and in same day funds equal to the amount of such honored
drawing; provided, anything contained herein to the contrary notwithstanding,
(i) unless the Borrower shall have notified the Administrative Agent and the
Issuing Bank prior to 11:00 a.m. on the date such drawing is honored that the
Borrower intends to reimburse the Issuing Bank for the amount of such honored
drawing with funds other than the proceeds of Revolving Loans, the Borrower
shall be deemed to have given a timely Funding Notice to the Administrative
Agent requesting the Revolving Lenders to make Revolving Loans that are Base
Rate Loans on the Reimbursement Date in an amount in Dollars equal to the amount
of such honored drawing, and (ii) subject to satisfaction or waiver of the
conditions specified in Section



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest052.jpg]
46 5.2, the Revolving Lenders shall, on the Reimbursement Date, make Revolving
Loans that are Base Rate Loans in the amount of such honored drawing, the
proceeds of which shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for the amount of such honored drawing; and provided
further, if for any reason proceeds of Revolving Loans are not received by the
Issuing Bank on the Reimbursement Date in an amount equal to the amount of such
honored drawing, the Borrower shall reimburse the Issuing Bank, on demand, in an
amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Revolving Loans, if any, which are so
received. Nothing in this Section 2.3(d) shall be deemed to relieve any
Revolving Lender from its obligation to make Revolving Loans on the terms and
conditions set forth herein, and the Borrower shall retain any and all rights it
may have against any Revolving Lender resulting from the failure of such
Revolving Lender to make such Revolving Loans under this Section 2.3(d). (e)
Revolving Lenders’ Purchase of Participations in Letters of Credit. Immediately
upon the issuance of each Letter of Credit, each Lender having a Revolving
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the Issuing Bank a participation in such Letter of Credit and any
drawings honored thereunder in an amount equal to such Revolving Lender’s
Revolving Commitment Percentage (with respect to the Revolving Commitments) of
the maximum amount which is or at any time may become available to be drawn
thereunder. In the event that the Borrower shall fail for any reason to
reimburse an Issuing Bank as provided in Section 2.3(d), the Issuing Bank shall
promptly notify each Revolving Lender of the unreimbursed amount of such honored
drawing and of such Revolving Lender’s respective participation therein based on
such Revolving Lender’s Revolving Commitment Percentage. Each Revolving Lender
shall make available to the Issuing Bank an amount equal to its respective
participation, in Dollars and in same day funds, at the office of the Issuing
Bank specified in such notice, not later than 12:00 p.m. on the first Business
Day (under the laws of the jurisdiction in which such office of the Issuing Bank
is located) after the date notified by the Issuing Bank. In the event that any
Revolving Lender fails to make available to the Issuing Bank on such Business
Day the amount of such Revolving Lender’s participation in such Letter of Credit
as provided in this Section 2.3(e), the Issuing Bank shall be entitled to
recover such amount on demand from such Revolving Lender together with interest
thereon for three (3) Business Days at the rate customarily used by the Issuing
Bank for the correction of errors among banks and thereafter at the Base Rate.
Nothing in this Section 2.3(e) shall be deemed to prejudice the right of any
Revolving Lender to recover from the Issuing Bank any amounts made available by
such Revolving Lender to the Issuing Bank pursuant to this Section in the event
that it is determined that the payment with respect to a Letter of Credit in
respect of which payment was made by such Revolving Lender constituted gross
negligence or willful misconduct on the part of the Issuing Bank, as determined
by a court of competent jurisdiction in a final, non-appealable order. In the
event an Issuing Bank shall have been reimbursed by other Revolving Lenders
pursuant to this Section 2.3(e) for all or any portion of any drawing honored by
the Issuing Bank under a Letter of Credit, the Issuing Bank shall distribute to
each Revolving Lender which has paid all amounts payable by it under this
Section 2.3(e) with respect to such honored drawing such Revolving Lender’s
Revolving Commitment Percentage of all payments subsequently received by the
Issuing Bank from the Borrower in reimbursement of such honored drawing when
such payments are received. Any such distribution shall be made to a Revolving
Lender at its primary address set forth below its name on Appendix B or at such
other address as such Revolving Lender may request. (f) Obligations Absolute.
The obligation of the Borrower to reimburse the Issuing Bank for drawings
honored under the Letters of Credit issued by it and to repay any Revolving
Loans made by the Revolving Lenders pursuant to Section 2.3(d) and the
obligations of the Revolving Lenders under Section 2.3(e) shall be unconditional
and irrevocable and shall be paid



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest053.jpg]
47 strictly in accordance with the terms hereof under all circumstances
including any of the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim,
set-off, defense (other than that such drawing has been repaid) or other right
which the Borrower or any Revolving Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), the Issuing Bank, a Revolving Lender or any
other Person or, in the case of a Revolving Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or any of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, or financial condition of the Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by the Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of the Issuing Bank under the
circumstances in question, as determined by a court of competent jurisdiction in
a final, non-appealable order. (g) Indemnification. Without duplication of any
obligation of the Credit Parties under Section 11.2, in addition to amounts
payable as provided herein, each of the Credit Parties hereby agrees, on a joint
and several basis, to protect, indemnify, pay and save harmless the Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable and documented out-of-pocket
fees, expenses and disbursements of counsel) which the Issuing Bank may incur or
be subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by the Issuing Bank, other than as a result of (1) the gross
negligence or willful misconduct of the Issuing Bank, as determined by a court
of competent jurisdiction in a final, non-appealable order, or (2) the wrongful
dishonor by the Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of the Issuing Bank to honor
a drawing under any such Letter of Credit as a result of any Governmental Act.
(h) Applicability of ISP. Unless otherwise expressly agreed by the Issuing Bank
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to such Letter of Credit. (i) Letters of Credit Issued for Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary of the
Borrower, the Borrower shall be obligated to reimburse the Issuing Bank
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
the Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.
Section 2.4 Pro Rata Shares; Availability of Funds. (a) Pro Rata Shares. All
Loans shall be made, and all participations purchased, by the Lenders
simultaneously and proportionately to their respective pro rata shares of the
Loans, it being understood that no Lender shall be responsible for any default
by any other Lender in such other



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest054.jpg]
48 Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Revolving Commitment, or the portion
of the aggregate outstanding principal amount of the Revolving Loans, of any
Revolving Lender be increased or decreased as a result of a default by any other
Revolving Lender in such other Revolving Lender’s obligation to make a Revolving
Loan requested hereunder or purchase a participation required hereby. (b)
Availability of Funds. (i) Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of any Borrowing of
Base Rate Loans, prior to 12:00 noon on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.1(b) or, in the
case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.1(b) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans, plus, in either case, any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection therewith. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. (ii) Payments by the Borrower; Presumptions
by Administrative Agent. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
each applicable Issuing Bank, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
each applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest055.jpg]
49 Notices given by the Administrative Agent under this subsection (b) shall be
conclusive absent manifest error. Section 2.5 Evidence of Debt; Register;
Lenders’ Books and Records; Notes. (a) Lenders’ Evidence of Debt. Each Lender
shall maintain on its internal records an account or accounts evidencing the
Obligations of the Borrower and each other Credit Party to such Lender,
including the amounts of the Loans made by it and each repayment and prepayment
in respect thereof. Any such recordation shall be conclusive and binding on the
Borrower, absent manifest error; provided, that the failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitment or the Borrower’s obligations in respect of any applicable Loans; and
provided, further, in the event of any inconsistency between the Register and
any Lender’s records, the recordations in the Register shall govern in the
absence of demonstrable error therein. (b) Notes. The Borrower shall execute and
deliver to (i) each Lender on the Effective Date, (ii) each Person who is a
permitted assignee of such Lender pursuant to Section 11.5, and (iii) each
Person who becomes a Lender in accordance with Section 2.19, in each case to the
extent requested by such Person, a Note or Notes to evidence such Person’s
portion of the Revolving Loans or Term Loan, as applicable. Section 2.6
Scheduled Principal Payments. (a) Revolving Loans. The principal amount of
Revolving Loans is due and payable in full on the Revolving Maturity Date. (b)
Swingline Loans. The principal amount of the Swingline Loans is due and payable
in full on the earlier to occur of (i) the date of demand by the Swingline
Lender, and (ii) the Revolving Maturity Date. (c) Term Loan. The principal
amount of the Term Loan is due and payable in full on the Term Maturity Date.
Section 2.7 Interest on Loans. (a) Except as otherwise set forth herein, each
Loan shall bear interest on the unpaid principal amount thereof from the date
made through repayment (whether by acceleration or otherwise) thereof as
follows: (i) in the case of Revolving Loans: (A) if a Base Rate Loan (including
a Base Rate Loan referencing the LIBOR Index Rate), the Base Rate plus the
Applicable Margin for Revolving Loans that are Base Rate Loans; or (B) if an
Adjusted LIBOR Rate Loan, the Adjusted LIBOR Rate plus the Applicable Margin for
Revolving Loans that are Adjusted LIBOR Rate Loans; (ii) in the case of
Swingline Loans, at the Swingline Rate; and (iii) in the case of the Term Loan:



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest056.jpg]
50 (A) if the then outstanding portion of the Term Loan is a Base Rate Loan
(including a Base Rate Loan referencing the LIBOR Index Rate), the Base Rate
plus the Applicable Margin for Term Loans that are Base Rate Loans; or (B) if
the then outstanding portion of the Term Loan is an Adjusted LIBOR Rate Loan,
the Adjusted LIBOR Rate plus the Applicable Margin for Term Loans that are
Adjusted LIBOR Rate Loans. (b) The basis for determining the rate of interest
with respect to any Loan (except a Swingline Loan, which may only be made and
maintained at the Swingline Rate (unless and until converted into a Revolving
Loan pursuant to the terms and conditions hereof), and the Interest Period with
respect to any Adjusted LIBOR Rate Loan, shall be selected by the Borrower and
notified to the Administrative Agent and the Lenders pursuant to the applicable
Funding Notice or Conversion/Continuation Notice, as the case may be. If on any
day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day (i) if such Loan is an
Adjusted LIBOR Rate Loan, such Loan shall become a Base Rate Loan and (ii) if
such Loan is a Base Rate Loan, such Loan shall remain a Base Rate Loan. (c) In
connection with Adjusted LIBOR Rate Loans, there shall be no more than twelve
(12) Interest Periods outstanding at any time. In the event the Borrower fails
to specify between a Base Rate Loan or an Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (i) if
outstanding as an Adjusted LIBOR Rate Loan, shall be automatically converted
into a Base Rate Loan on the last day of the then-current Interest Period for
such Loan, and (ii) if outstanding as a Base Rate Loan will remain as, or (if
not then outstanding) will be made as, a Base Rate Loan. In the event the
Borrower fails to specify an Interest Period for any Adjusted LIBOR Rate Loan in
the applicable Funding Notice or Conversion/Continuation Notice, the Borrower
shall be deemed to have selected an Interest Period of one (1) month. As soon as
practicable after 10:00 a.m. on each Interest Rate Determination Date and each
Index Rate Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to each of the LIBOR Loans
for which an interest rate is then being determined (and for the applicable
Interest Period in the case of Adjusted LIBOR Rate Loans) and shall promptly
give notice thereof (in writing or by telephone confirmed in writing) to the
Borrower and each Lender. (d) Interest payable pursuant to this Section 2.7
shall be computed on the basis of (i) for interest at the Base Rate or the
Swingline Rate, a 365-day or 366-day year, as the case may be, and (ii) for all
other computations of fees and interest, a 360-day year, in each case, for the
actual number of days elapsed in the period during which it accrues. In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted from a LIBOR Loan, the date of conversion of such
LIBOR Loan to such Base Rate Loan, as the case may be, shall be included, and
the date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted to
a LIBOR Loan, the date of conversion of such Base Rate Loan to such LIBOR Loan,
as the case may be, shall be excluded; provided, if a Loan is repaid on the same
day on which it is made, one (1) day’s interest shall be paid on that Loan. (e)
[Reserved].



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest057.jpg]
51 (f) Except as otherwise set forth herein, interest on each Loan shall accrue
on a daily basis and shall be payable in arrears on and to (i) each Interest
Payment Date applicable to that Loan; (ii) upon any prepayment of that Loan
(other than a voluntary prepayment of a Revolving Loan which interest shall be
payable in accordance with clause (i) above), to the extent accrued on the
amount being prepaid; and (iii) at maturity, including final maturity. (g) The
Borrower agrees to pay to the Issuing Bank, with respect to drawings honored
under any Letter of Credit issued by the Issuing Bank, interest on the amount
paid by the Issuing Bank in respect of each such honored drawing from the date
such drawing is honored to but excluding the date such amount is reimbursed by
or on behalf of the Borrower at a rate equal to (i) for the period from the date
such drawing is honored to but excluding the applicable Reimbursement Date, the
rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans, and (ii) thereafter, a rate which is the lesser of (y)
2% per annum in excess of the rate of interest otherwise payable hereunder with
respect to Revolving Loans that are Base Rate Loans, and (z) the Highest Lawful
Rate. (h) Interest payable pursuant to Section 2.7(g) shall be computed on the
basis of a 365- day or 366-day year, as the case may be, for the actual number
of days elapsed in the period during which it accrues, and shall be payable on
demand or, if no demand is made, on the date on which the related drawing under
a Letter of Credit is reimbursed in full. Promptly upon receipt by the Issuing
Bank of any payment of interest pursuant to Section 2.7(g), the Issuing Bank
shall distribute to each Revolving Lender, out of the interest received by the
Issuing Bank in respect of the period from the date such drawing is honored to
but excluding the date on which the Issuing Bank is reimbursed for the amount of
such drawing (including any such reimbursement out of the proceeds of any
Revolving Loans), the amount that such Revolving Lender would have been entitled
to receive in respect of the letter of credit fee that would have been payable
in respect of such Letter of Credit for such period if no drawing had been
honored under such Letter of Credit. In the event the Issuing Bank shall have
been reimbursed by the Revolving Lenders for all or any portion of such honored
drawing, the Issuing Bank shall distribute to each Revolving Lender which has
paid all amounts payable by it under Section 2.3(e) with respect to such honored
drawing such Revolving Lender’s Revolving Commitment Percentage of any interest
received by the Issuing Bank in respect of that portion of such honored drawing
so reimbursed by the Revolving Lenders for the period from the date on which the
Issuing Bank was so reimbursed by the Revolving Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by the
Borrower. Section 2.8 Conversion/Continuation. (a) So long as no Default or
Event of Default shall have occurred and then be continuing or would result
therefrom, the Borrower shall have the option: (i) to convert at any time all or
any part of any Loan equal to $100,000 and integral multiples of $50,000 in
excess of that amount from one Type of Loan to another Type of Loan; provided,
an Adjusted LIBOR Rate Loan may only be converted on the expiration of the
Interest Period applicable to such Adjusted LIBOR Rate Loan unless the Borrower
shall pay all amounts due under Section 2.15 in connection with any such
conversion; or (ii) upon the expiration of any Interest Period applicable to any
Adjusted LIBOR Rate Loan, to continue all or any portion of such Loan as an
Adjusted LIBOR Rate Loan.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest058.jpg]
52 (b) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 1:00 p.m. at least three (3) Business Days in
advance of the proposed Conversion/Continuation Date. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any LIBOR Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith. Section 2.9 Default Rate of Interest. (a) If any amount of principal
of any Loan is not paid when due, whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by Applicable Laws. (b) If any amount (other than principal of any
Loan) payable by the Borrower under any Credit Document is not paid when due
(after the expiration of any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then at the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by Applicable Laws. (c) During the continuance of an Event of Default
under Section 9.1(f) or Section 9.1(g), the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by Applicable Laws. (d) During the continuance of an Event of
Default other than an Event of Default under Section 9.1(f) or Section 9.1(g),
the Borrower shall, at the request of the Required Lenders, pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by Applicable Laws. (e) Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand. (f) In the case of any Adjusted LIBOR Rate Loan, upon the expiration of
the Interest Period in effect at the time the Default Rate of interest is
effective, each such Adjusted LIBOR Rate Loan shall thereupon become a Base Rate
Loan and shall thereafter bear interest at the Default Rate then in effect for
Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.9 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Administrative Agent or any
Lender. Section 2.10 Fees. (a) [Reserved]. (b) Facility Fee. The Borrower shall
pay to the Administrative Agent for the account of each Revolving Lender in
accordance with its Revolving Commitment Percentage, a facility fee (the
“Facility Fee”) equal to the product of (x) the applicable Facility Fee Rate
based on the Borrower’s Investment Grade Rating as set forth in the Investment
Grade Pricing Grid multiplied



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest059.jpg]
53 by (y) the actual daily amount of the Aggregate Revolving Commitments,
subject to adjustments as provided in Section 2.16. The Facility Fee shall
accrue at all such times during the Revolving Commitment Period, including at
any time during which one or more of the conditions in Section 5 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Effective Date, and on the Revolving Commitment Termination
Date; provided that (1) no Facility Fee shall accrue on the Revolving Commitment
of a Defaulting Lender so long as such Revolving Lender shall be a Defaulting
Lender and (2) any Facility Fee accrued with respect to the Revolving Commitment
of a Defaulting Lender during the period prior to the time such Revolving Lender
became a Defaulting Lender and unpaid at such time shall not be payable by the
Borrower so long as such Revolving Lender shall be a Defaulting Lender. As and
when applicable hereunder, the Facility Fee shall be calculated quarterly in
arrears, and if there is any change in the Facility Fee Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Facility Fee
Rate separately for each period during such quarter that such Facility Fee Rate
was in effect. (c) Letter of Credit Fees. (i) Commercial and Standby Letter of
Credit Fees. The Borrower shall pay to the Administrative Agent for the account
of each Revolving Lender in accordance with its Revolving Commitment Percentage
a Letter of Credit fee for each standby Letter of Credit equal to the Applicable
Margin for Letters of Credit multiplied by the daily maximum amount available to
be drawn under such Letter of Credit (collectively, the “Letter of Credit
Fees”). For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.3(i). The Letter of Credit Fees shall be computed on a
quarterly basis in arrears, and shall be due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the expiration
date thereof and thereafter on demand; provided that (1) no Letter of Credit
Fees shall accrue in favor of a Defaulting Lender so long as such Revolving
Lender shall be a Defaulting Lender and (2) any Letter of Credit Fees accrued in
favor of a Defaulting Lender during the period prior to the time such Revolving
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Revolving Lender shall be a Defaulting Lender.
If there is any change in the Applicable Margin during any quarter, the daily
maximum amount available to be drawn under each standby Letter of Credit shall
be computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect. Notwithstanding
anything to the contrary contained herein, during the continuance of an Event of
Default under Sections 9.1(f) and (g), all Letter of Credit Fees shall accrue at
the Default Rate, and during the continuance of an Event of Default other than
an Event of Default under Sections 9.1(f) or (g), then upon the request of the
Required Revolving Lenders, all Letter of Credit Fees shall accrue at the
Default Rate. (ii) Fronting Fee and Documentary and Processing Charges Payable
to Issuing Bank. The Borrower shall pay directly to the Issuing Bank for its own
account, on a quarterly basis in arrears, a fronting fee with respect to each
Letter of Credit, equal to the greater of (x) a rate per annum of 0.125%
multiplied by the average daily amount available to be drawn under such Letter
of Credit and (y) $1,500. Such fronting fee shall be due and payable on the last
Business Day of each March, June, September and December in respect of the most
recently ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on its expiration date and thereafter on demand. For
purposes of computing the



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest060.jpg]
54 daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.3(i). In
addition, the Borrower shall pay directly to the Issuing Bank for its own
account the customary issuance, presentation, amendment, renewal, negotiation
and other processing fees, and other standard costs and charges, of the Issuing
Bank relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable. (d) Other Fees. The Borrower shall pay to Lead Arrangers,
Co-Syndication Agents, and the Administrative Agent, for their own respective
accounts, fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever, except to the extent set forth in the Fee Letter. Section 2.11
Prepayments/Commitment Reductions. (a) Voluntary Prepayments. (i) Any time and
from time to time, the Loans may be repaid in whole or in part, with respect to
the Revolving Loans, without premium or penalty (subject to Section 3.1), and
with respect to the Term Loan, subject to Section 3.1 and to payment of the
applicable Prepayment Premium (if any): (A) with respect to Base Rate Loans
(including Base Rate Loans referencing the LIBOR Index Rate), the Borrower may
prepay any such Loans on any Business Day in whole or in part, in an aggregate
minimum amount of $250,000 and integral multiples of $100,000 in excess of that
amount; (B) with respect to Adjusted LIBOR Rate Loans, the Borrower may prepay
any such Loans on any Business Day in whole or in part (together with any
amounts due pursuant to Section 3.1(c)) in an aggregate minimum amount of
$250,000 and integral multiples of $100,000 in excess of that amount; and (C)
with respect to Swingline Loans, the Borrower may prepay any such Loans on any
Business Day in whole or in part in any amount; (ii) All such prepayments shall
be made: (A) upon written or telephonic notice on the date of prepayment in the
case of Base Rate Loans or Swingline Loans; and (B) upon not less than three (3)
Business Days’ prior written or telephonic notice in the case of Adjusted LIBOR
Rate Loans; in each case given to the Administrative Agent, or the Swingline
Lender, as the case may be, by 11:00 a.m. on the date required and, if given by
telephone, promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a prepayment by telefacsimile or telephone to each Revolving Lender or Term
Lender, as applicable). Upon the giving of any such notice, the principal amount
of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein. Any such voluntary prepayment shall be
applied as specified in Section 2.12(a).



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest061.jpg]
55 (b) Voluntary Revolving Commitment Reductions. (i) The Borrower may, from
time to time upon not less than three (3) Business Days’ prior written or
telephonic notice confirmed in writing to the Administrative Agent (which
original written or telephonic notice the Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Revolving Lender), at
any time and from time to time terminate in whole or permanently reduce in part
(i) the Revolving Commitments (ratably among the Revolving Lenders in accordance
with their respective commitment percentage thereof); provided, (A) any such
partial reduction of the Revolving Commitments shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount, (B) the Borrower shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the aggregate Outstanding Amount exceed the Aggregate Revolving
Commitments and (C) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit and/or the Swingline
Sublimit exceed the amount of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit and/or the Swingline Sublimit, as applicable, shall be
automatically reduced by the amount of such excess. (ii) The Borrower’s notice
to the Administrative Agent shall designate the date (which shall be a Business
Day) of such termination or reduction and the amount of any partial reduction,
and such termination or reduction of the Revolving Commitments shall be
effective on the date specified in the Borrower’s notice and shall reduce the
Revolving Commitments of each Revolving Lender proportionately to its Revolving
Commitment Percentage thereof. (c) Mandatory Prepayments; Excess Outstanding
Amounts. If at any time (A) the Outstanding Amount of Revolving Obligations
shall exceed the lesser of (x) the Aggregate Revolving Commitments or (y) the
Borrowing Base, in each case as of such time, (B) the Outstanding Amount of
Letter of Credit Obligations shall exceed the Letter of Credit Sublimit, or (C)
the Outstanding Amount of Swingline Loans shall exceed the Swingline Sublimit,
immediate prepayment will be made on or in respect of the Revolving Obligations
in an amount equal to such excess; provided, however, that, except with respect
to clause (B), Letter of Credit Obligations will not be Cash Collateralized
hereunder until the Revolving Loans and Swingline Loans have been paid in full.
If after repayment of all Revolving Obligations as provided above, the
outstanding balance of the Term Loan exceeds the Borrowing Base, immediate
prepayment will be made on or in respect of the outstanding balance of the Term
Loan in an amount equal to such excess. Section 2.12 Application of Prepayments.
Within each Loan, prepayments will be applied first to Base Rate Loans, then to
LIBOR Loans in direct order of Interest Period maturities. In addition: (a)
Voluntary Prepayments. Voluntary prepayments will be applied as specified by the
Borrower. (b) Mandatory Prepayments. Mandatory prepayments under Section 2.11(c)
above shall be applied to the respective Revolving Obligations, as appropriate,
but without a permanent



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest062.jpg]
56 reduction of the aggregate Revolving Commitments, and shall be available for
re-borrowing in accordance with the terms hereof and of the other Credit
Documents. (c) Prepayments on the Revolving Obligations will be paid by the
Administrative Agent to the Revolving Lenders ratably in accordance with their
respective interests therein (except for Defaulting Lenders where their share
will be applied as provided in Section 2.16(a) hereof). Section 2.13 General
Provisions Regarding Payments. (a) All payments by the Borrower of principal,
interest, fees and other Obligations hereunder or under any other Credit
Document shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition. The Administrative Agent shall, and the Borrower hereby authorizes
the Administrative Agent to, debit a deposit account of the Borrower or any of
its Subsidiaries held with the Administrative Agent or any of its Affiliates and
designated for such purpose by the Borrower or such Subsidiary in order to cause
timely payment to be made to the Administrative Agent of all principal, interest
and fees due hereunder or under any other Credit Document (subject to sufficient
funds being available in its accounts for that purpose). (b) In the event that
the Administrative Agent is unable to debit a deposit account of the Borrower or
any of its Subsidiaries held with the Administrative Agent or any of its
Affiliates in order to cause timely payment to be made to the Administrative
Agent of all principal, interest and fees due hereunder or any other Credit
Document (including because insufficient funds are available in its accounts for
that purpose), payments hereunder and under any other Credit Document shall be
delivered to the Administrative Agent, for the account of the Lenders, not later
than 2:00 p.m. on the date due at the Principal Office of the Administrative
Agent or via wire transfer of immediately available funds to an account
designated by the Administrative Agent (or at such other location as may be
designated in writing by the Administrative Agent from time to time); for
purposes of computing interest and fees, funds received by the Administrative
Agent after that time on such due date shall be deemed to have been paid by the
Borrower on the next Business Day. (c) All payments in respect of the principal
amount of any Loan (other than voluntary repayments of Revolving Loans) shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal. (d) The Administrative Agent shall promptly distribute
to each Lender at such address as such Lender shall indicate in writing, such
Lender’s applicable pro rata share of all payments and prepayments of principal
and interest due to such Lender hereunder, together with all other amounts due
with respect thereto, including all fees payable with respect thereto, to the
extent received by the Administrative Agent. (e) Notwithstanding the foregoing
provisions hereof, if any Conversion/Continuation Notice is withdrawn as to any
Affected Lender or if any Affected Lender makes Base Rate Loans in lieu of its
pro rata share of any Adjusted LIBOR Rate Loans, the Administrative Agent shall
give effect thereto in apportioning payments received thereafter. (f) Subject to
the provisos set forth in the definition of “Interest Period,” whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day,



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest063.jpg]
57 such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder or of the Facility Fee hereunder, but such payment shall be
deemed to have been made on the date therefor for all other purposes hereunder.
(g) The Administrative Agent may, but shall not be obligated to, deem any
payment by or on behalf of the Borrower hereunder that is not made in same day
funds prior to 2:00 p.m. to be a non-conforming payment. Any such payment shall
not be deemed to have been received by the Administrative Agent until the later
of (i) the time such funds become available funds, and (ii) the applicable next
Business Day. The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 9.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the Default Rate (unless otherwise provided by the Required Lenders) from the
date such amount was due and payable until the date such amount is paid in full.
Section 2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) the provisions of this Section shall not be
construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) any amounts
applied by the Swingline Lender to outstanding Swingline Loans, (C) any amounts
applied to Letter of Credit Obligations by the Issuing Bank or Swingline Loans
by the Swingline Lender, as appropriate, from Cash Collateral provided under
Section 2.15 or Section 2.16, or (D) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Obligations, Swingline Loans or
other obligations hereunder to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply). Each of the Credit Parties consents to the foregoing and agrees,
to the extent it may effectively do so under Applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest064.jpg]
58 Section 2.15 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in an amount sufficient to cover
the applicable Fronting Exposure (after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender). (a) Grant of Security
Interest. The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to the Administrative Agent, for the
benefit of the Issuing Bank, and agrees to maintain, a perfected first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letter of Credit
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided (other than the Permitted Liens), or that the total amount of
such Cash Collateral is less than the applicable Fronting Exposure, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender). (b) Application. Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under this
Section 2.15 or Section 2.16 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein. (c) Termination of
Requirement. Cash Collateral (or the appropriate portion thereof) provided to
reduce the Issuing Bank’s Fronting Exposure shall no longer be required to be
held as Cash Collateral pursuant to this Section 2.15 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided, however, (x) Cash Collateral furnished by or on behalf of
a Credit Party shall not be released during the continuance of a Default or
Event of Default (and following application as provided in this Section 2.15 may
be otherwise applied in accordance with Section 9.3) but shall be released upon
the cure, termination or waiver of such Default or Event of Default in
accordance with the terms of this Agreement, and (y) the Person providing Cash
Collateral and the Issuing Bank or Swingline Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations. Section 2.16 Defaulting
Lenders. (a) Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law: (i) Waivers and Amendments. Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section
11.4(b)(iii). (ii) Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amount (other than fees which any Defaulting Lender is
not entitled to receive



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest065.jpg]
59 pursuant to Section 2.16(a)(iii)) received by the Administrative Agent for
the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 9 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.3), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, if so determined by
the Administrative Agent or requested by the Issuing Bank or the Swingline
Lender, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Swingline Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Bank or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swingline Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or Letter of Credit Borrowings in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or Letter of Credit Borrowings were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to the pay the Loans of, and Letter of Credit Borrowings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to (and the underlying obligations satisfied to
the extent of such payment) and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto. (iii) Certain Fees. (A) Such Defaulting
Lender shall not be entitled to receive any Facility Fee, any fees with respect
to Letters of Credit (except as provided in clause (b) below) or any other fees
hereunder for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender). (B) Each Defaulting
Lender shall be entitled to receive Letter of Credit Fees for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its
Revolving Commitment Percentage of the stated amount of Letters of Credit for
which such Lender (rather than the Borrower or



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest066.jpg]
60 any other Credit Party) has provided Cash Collateral pursuant to Section
2.3(a), Section 2.15 or otherwise. (C) With respect to any fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Obligations or Swingline Loans that
has been reallocated to such Non- Defaulting Lender pursuant to clause (iv)
below, (y) pay to the Issuing Bank and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee. (iv) Reallocation of Participations to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in Letter of Credit
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Section 5.2 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Outstanding
Amount of Revolving Loans of such Lender together with such Lender’s
participation in Letter of Credit Obligations and Swingline Loans at such time
to exceed such Non- Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non- Defaulting Lender as a result
of such Non-Defaulting Lender’s increased exposure following such reallocation.
(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in Section 2.15.
(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving
Commitments (without giving effect to Section 2.16(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest067.jpg]
61 Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. (c) New
Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting Lender,
no Issuing Bank shall be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that the participations in the Letter of Credit
Obligations related to any existing Letters of Credit as well as the new,
extended, renewed or increased Letter of Credit has been or will be fully
allocated among the Non-Defaulting Lenders in a manner consistent with clause
(a)(iv) above and such Defaulting Lender shall not participate therein except to
the extent such Defaulting Lender’s participation has been or will be fully Cash
Collateralized in accordance with Section 2.15. (d) Qualified Counterparties. So
long as any Lender is a Defaulting Lender, such Lender shall not be a Swap Bank
with respect to any Swap Contract entered into while such Lender was a
Defaulting Lender. Section 2.17 Removal or Replacement of Lenders. If (a) any
Lender requests compensation under Section 3.2, (b) any Credit Party is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.3, (c) any Lender gives notice of an
inability to fund LIBOR Loans under Section 3.1(b), (d) any Lender is a
Defaulting Lender, or (e) any Lender (a “Non-Consenting Lender”) does not
consent (including by way of a failure to respond in writing to a proposed
amendment, consent or waiver by the date and time specified by the
Administrative Agent) to a proposed amendment, consent, change, waiver,
discharge or termination hereunder or with respect to any Credit Document that
has been approved by the Required Lenders, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.5, all of its interests, rights (other than its rights under Section 3.2,
Section 3.3 and Section 11.2) and obligations under this Agreement and the
related Credit Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that: (i) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.5(b)(iv); (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Letter of Credit Borrowings, as
applicable, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Credit Documents (including any amounts
under Section 3.1(c)) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts); (iii) in the case of any such assignment resulting from a claim
for compensation under Section 3.2 or payments required to be made pursuant to
Section 3.3, such assignment is reasonably expected to result in a reduction in
such compensation or payments thereafter; (iv) such assignment does not conflict
with Applicable Law; and (v) in the case of any such assignment resulting from a
Non-Consenting Lender’s failure to consent to a proposed amendment, consent,
change, waiver, discharge



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest068.jpg]
62 or termination, the successor replacement Lender shall have consented to the
proposed amendment, consent, change, waiver, discharge or termination. Each
Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given. A Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Section 2.18 Extension of Revolving Maturity Date. (a) Request for Extension.
The Borrower may, by written notice (the “Extension Notice”) to the
Administrative Agent (who shall promptly notify the Revolving Lenders) not
earlier than 120 days and not later than 60 days prior to the Revolving Maturity
Date, request that each Revolving Lender extend the Revolving Maturity Date for
two (2) additional six (6) month periods from the Revolving Maturity Date then
in effect, each such extension to be irrevocably granted on the date (an
“Extension Effective Date”) that each of the conditions set forth in this
Section 2.18 have been satisfied. Upon the satisfaction of each of the
conditions set forth in this Section 2.18, an Extension Effective Date shall
occur and the Revolving Maturity Date then in effect shall be extended for six
(6) additional months. (b) Conditions to Effectiveness of Extension. Subject to
the provisions of the foregoing clause (a), the extension of the Revolving
Maturity Date pursuant to this Section shall not be effective with respect to
any Revolving Lender unless: (i) no Default or Event of Default has occurred and
is continuing on the subject Extension Effective Date; (ii) the representations
and warranties contained in Section 4 and the other Credit Documents are true
and correct in all material respects on and as of the subject Extension
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.18, the representations and warranties contained in
subsections (a) and (b) of Section 6.7 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.1; (iii) for the second six (6) month extension, the initial six (6)
month extension shall have been validly exercised; (iv) Administrative Agent
shall have received a pro forma Compliance Certificate as of the subject
Extension Effective Date; (v) [intentionally deleted]; and (vi) the Borrowers
shall pay to the Administrative Agent (for the benefit of the Revolving Lenders)
on the subject Extension Effective Date a fee (to be shared among and



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest069.jpg]
63 paid to the Revolving Lenders based upon their Revolving Commitment
Percentages of the Aggregate Revolving Commitments) equal to the product of (i)
0.075% multiplied by (ii) the then Aggregate Revolving Commitments. (c)
Conflicting Provisions. This Section shall supersede any provisions in Section
11.4 to the contrary. Section 2.19 Increase in Commitments. (a) Request for
Increase. Provided there exists no Default or Event of Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, from time to time, request an increase in the Aggregate Revolving
Commitments and/or the Term Loan by an amount (for all such requests) not
exceeding $500,000,000 (to a maximum amount of Aggregate Revolving Commitments
plus the Term Loan equal to $1,600,000,000); provided that any such request for
an increase shall be in a minimum amount of $10,000,000 and in whole increments
of $5,000,000 in excess thereof; provided further, however, at Borrower’s
option, Borrower may request that any such requested increase be effected
through the addition of one or more term loan commitments (and, in such event,
all references in this Section 2.19 to any increase, as and to the extent
applicable at any time, shall be deemed and construed to mean and refer to any
such term loan commitment in the amount of such increase, mutatis mutandis),
subject further, however, (1) to the continued applicability of the terms and
provisions of this Section 2.19 and (2) in addition to the items specified in
Section 2.19(e), the prior execution and delivery by the Credit Parties of such
other and further agreements, amendments, instruments, and documents which
Administrative Agent may then require in its sole but reasonable determination
to effect any such term loan commitment in the amount of such increase. At the
time of sending any notice of such requested increase in the Aggregate Revolving
Commitments and/or the Term Loan, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders). (b) Lender
Elections to Increase. Each Lender may decline or elect to participate in such
requested increase in the Aggregate Revolving Commitments and/or Term Loan in
its sole discretion, and each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Revolving
Commitment and/or Term Loan and, if so, whether by an amount equal to, greater
than, or less than its Revolving Commitment Percentage of pro rata share of the
Term Loan, as applicable, of such requested increase (based on such Lender’s
Revolving Commitments and the Aggregate Revolving Commitments or pro rata share
and outstanding amount of the Term Loan, as applicable, in effect immediately
prior to the effectiveness of any such increase). Any Lender not responding
within such time period shall be deemed to have declined to increase its
Revolving Commitment and/or Term Loan. (c) Notification by Administrative Agent;
Additional Lenders. The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder. To achieve the
full amount (or any lesser amount acceptable to the Borrower and the
Administrative Agent) of a requested increase (in the event that the aggregate
amount of increases in individual Revolving Commitments and/or Term Loan by
then-existing Lenders is less than the aggregate amount of the requested
increase) and subject to the approval of the Borrower, Administrative Agent, the
Issuing Bank and the Swingline Lender (which approvals shall not be unreasonably
withheld), the Borrower, the Administrative Agent or the Lead Arrangers (or any
of the them) may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement and/or commitment agreements in form and
substance reasonably satisfactory as to its



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest070.jpg]
64 inclusion of such Eligible Assignees to the Administrative Agent and its
counsel. To the extent that the joinder or commitment agreements described above
provide for an applicable margin of, and/or commitment or facility fee for,
additional Revolving Commitments and/or Term Loan greater than the Applicable
Margin and/or Facility Fee with respect to the existing Revolving Commitments
and/or Term Loan at such time, the Applicable Margin and/or the Facility Fee (as
applicable) for the existing Revolving Commitments and/or Term Loan shall be
increased automatically (without the consent of the Required Lenders) such that
the Applicable Margin and/or the Facility Fee (as applicable) for such existing
Revolving Commitments and/or Term Loan is not less than the applicable margin
and/or the commitment fee or facility fee (as applicable) for such additional
Revolving Commitments and/or Term Loan. (d) Effective Date and Allocations. If
the Aggregate Revolving Commitments and/or Term Loan are increased in accordance
with this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date. (e) Conditions to Effectiveness of Increase. As a condition precedent to
each such increase in the Aggregate Revolving Commitments and/or Term Loan, the
Borrower shall deliver to the Administrative Agent (x) a certificate of each
Credit Party dated as of the Increase Effective Date signed by an Authorized
Officer of such Credit Party (i) certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such increase, and (ii)
in the case of the Borrower, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Section 6 and
the other Credit Documents are true and correct in all material respects on and
as of the Increase Effective Date (with any representations and warranties which
are subject to a materiality qualifier being true and correct in all respects in
accordance with the terms thereof), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.19, the representations and
warranties contained in subsections (a), (b) and (c) of Section 6.7 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a),
(b) and (d), respectively, of Section 7.1, and (B) no Default or Event of
Default exists as of the Increase Effective Date, and (y) such new or additional
Notes payable to each of the Lenders as are required to be delivered pursuant to
Section 2.5(b). The Borrower shall prepay any Revolving Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.1(c)) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Revolving Commitment Percentages arising from any
non-ratable increase in the Aggregate Revolving Commitments under this Section,
and each Credit Party shall execute and deliver such documents or instruments as
the Administrative Agent may require to evidence such increase in Revolving
Commitments and/or Term Loan and to ratify each such Credit Party’s continuing
obligations hereunder and under the other Credit Documents. (f) Conflicting
Provisions. This Section shall supersede any provisions in Section 11.4 to the
contrary. Section 3 YIELD PROTECTION Section 3.1 Making or Maintaining LIBOR
Loans. (a) Inability to Determine Applicable Interest Rate. In the event that
the Administrative Agent shall have determined (which determination shall be
final and conclusive



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest071.jpg]
65 and binding upon all parties hereto), on any Interest Rate Determination Date
or any Index Rate Determination Date with respect to any LIBOR Loans that, by
reason of circumstances affecting the London interbank market, adequate and fair
means do not exist for ascertaining the interest rate applicable to such LIBOR
Loans on the basis provided for in the definition of Adjusted LIBOR Rate or
LIBOR Index Rate, as applicable, the Administrative Agent shall on such date
give notice (by telefacsimile or by telephone confirmed in writing) to the
Borrower and each Lender of such determination, whereupon (i) no Loans may be
made as, or converted to, LIBOR Loans until such time as the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by the Borrower with respect to the Loans
in respect of which such determination was made shall be deemed to be rescinded
by the Borrower and such Loans shall be automatically made or continued as, or
converted to, as applicable, Base Rate Loans without reference to the LIBOR
Index Rate component of the Base Rate. (b) Illegality or Impracticability of
LIBOR Loans. In the event that on any date any Lender shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto but shall be made only after consultation with the Borrower and the
Administrative Agent) that the making, maintaining or continuation of its LIBOR
Loans (i) has become unlawful as a result of compliance by such Lender in good
faith with any law, treaty, governmental rule, regulation, guideline or order
(or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or (ii) has become impracticable, as a result
of contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by telefacsimile or by telephone confirmed
in writing) to the Borrower and the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each other
Lender). Thereafter (1) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, LIBOR Loans shall be suspended until such notice shall
be withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a LIBOR Loan then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Affected
Lender shall make such Loan as (or continue such Loan as or convert such Loan
to, as the case may be) a Base Rate Loan without reference to the LIBOR Index
Rate component of the Base Rate, (3) the Affected Lender’s obligation to
maintain its outstanding LIBOR Loans (the “Affected Loans”) shall be terminated
at the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans without reference to the
LIBOR Index Rate component of the Base Rate on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a LIBOR Loan then being requested by the
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Borrower shall have the option, subject to the provisions of Section 3.1(a), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender). Except
as provided in the immediately preceding sentence, nothing in this Section
3.1(b) shall affect the obligation of any Lender other than an Affected Lender
to make or maintain Loans as, or to convert Loans to, LIBOR Loans in accordance
with the terms hereof. (c) Compensation for Breakage or Non-Commencement of
Interest Periods. The Borrower shall compensate each Lender, upon written
request by such Lender (which request shall



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest072.jpg]
66 set forth the basis for requesting such amounts), for all reasonable
out-of-pocket losses, expenses and liabilities (including any interest paid or
calculated to be due and payable by such Lender to lenders of funds borrowed by
it to make or carry its Adjusted LIBOR Rate Loans and any loss, expense or
liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender sustains: (i) if for any reason (other than a default by such
Lender) a borrowing of any Adjusted LIBOR Rate Loans does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Adjusted LIBOR Rate Loans does not occur
on a date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Adjusted LIBOR Rate Loans
occurs on any day other than the last day of an Interest Period applicable to
that Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise), including as a result of an assignment in connection with the
replacement of a Lender pursuant to Section 3.4(b); or (iii) if any prepayment
of any of its Adjusted LIBOR Rate Loans is not made on any date specified in a
notice of prepayment given by the Borrower. (d) Booking of LIBOR Loans. Any
Lender may make, carry or transfer LIBOR Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of such Lender. (e)
Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 3.1 and under Section 3.2 shall
be made as though such Lender had actually funded each of its relevant Adjusted
LIBOR Rate Loans through the purchase of a LIBOR deposit bearing interest at the
rate obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate in
an amount equal to the amount of such Adjusted LIBOR Rate Loans and having a
maturity comparable to the relevant Interest Period and through the transfer of
such LIBOR deposit from an offshore office of such Lender to a domestic office
of such Lender in the United States of America; provided, however, each Lender
may fund each of its Adjusted LIBOR Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 3.1 and under Section 3.2. (f) Certificates
for Reimbursement. A certificate of a Lender setting forth in reasonable detail
the amount or amounts necessary to compensate such Lender, as specified in
paragraph (c) of this Section and the circumstances giving rise thereto shall be
delivered to the Borrower and shall be conclusive absent manifest error. In the
absence of any such manifest error, the Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof. (g) Delay in
Requests. The Borrower shall not be required to compensate a Lender pursuant to
this Section for any such amounts incurred more than six (6) months prior to the
date that such Lender delivers to the Borrower the certificate referenced in
Section 3.1(f). Section 3.2 Increased Costs. (a) Increased Costs Generally. If
any Change in Law shall: (i) impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBOR Rate) or the Issuing Bank;



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest073.jpg]
67 (ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (iii) impose on any Lender or
the Issuing Bank or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Lender or such other Recipient
of making, converting to, continuing or maintaining any Loan or of maintaining
its obligation to make any such Loan, or to increase the cost to such Lender,
the Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, Issuing Bank or other Recipient, the Borrower will pay
to such Lender, Issuing Bank or other Recipient, as the case may be, such
additional amount or amounts as will reasonably compensate such Lender, Issuing
Bank or other Recipient, as the case may be, for such additional costs incurred
or reduction suffered. (b) Capital Requirements. If any Lender, the Issuing Bank
or the Swingline Lender (for purposes hereof, may be referred to collectively as
“the Lenders” or a “Lender”) determines that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
commitments of such Lender hereunder or the Loans made by, or participations in
Letters of Credit and Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered. (c) Certificates for Reimbursement. A
certificate of a Lender or an Issuing Bank setting forth in reasonable detail
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and the circumstances giving rise thereto shall be delivered to the
Borrower and shall be conclusive absent manifest error. In the absence of any
such manifest error, the Borrower shall pay such Lender or the Issuing Bank, as
the case may be, the amount shown as due on any such certificate within ten (10)
Business Days after receipt thereof. (d) Delay in Requests. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to this Section
for any increased costs incurred or reductions suffered more than six (6) months
prior to the date that such Lender or the Issuing Bank, as the case may be,
delivers to the Borrower the certificate referenced in Section 3.2(c) and
notifies the Borrower of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest074.jpg]
68 reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof). Section 3.3
Taxes. (a) Issuing Bank. For purposes of this Section 3.3, the term “Lender”
shall include the Issuing Bank. (b) Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes. Any and all payments by or on account of
any obligation of any Credit Party hereunder or under any other Credit Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. (c) Payment of Other Taxes by the Credit Parties. The Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes. (d) Tax Indemnification. (i) The Credit
Parties shall jointly and severally indemnify each Recipient within ten (10)
Business Days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. (ii) Each Lender
shall severally indemnify the Administrative Agent within ten (10) Business Days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.5(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest075.jpg]
69 Administrative Agent to the Lender from any other source against any amount
due to the Administrative Agent under this clause (ii). (e) Evidence of
Payments. As soon as practicable after any payment of Taxes by any Credit Party
to a Governmental Authority pursuant to this Section, such Credit Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
a return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. (f) Status of Lenders; Tax
Documentation. (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax; (B) any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable (or any successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Credit Document, IRS Form W-8BEN or W-8BEN-E, as applicable (or any
successor form)



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest076.jpg]
70 establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii) executed originals of IRS Form W-8ECI; (iii) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Internal Revenue Code, (x) a certificate substantially in
the form of Exhibit 3.3-1 to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W- 8BEN or W-8BEN-E, as
applicable (or any successor form); or (iv) to the extent a Foreign Lender is
not the beneficial owner, executed originals of IRS Form W-8IMY, accompanied by
IRS Form W- 8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable (or any successor
form), a U.S. Tax Compliance Certificate substantially in the form of Exhibit
3.3-2 or Exhibit 3.3-3, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.3-4 on
behalf of each such direct and indirect partner; (C) any Foreign Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender under any
Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest077.jpg]
71 obligations under FATCA and to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. (g) Treatment of Certain
Refunds. Unless required by Applicable Law, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender,
or have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of the indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person. (h) Survival. Each
party’s obligations under this Section 3.3 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Credit Document. Section
3.4 Mitigation Obligations; Designation of a Different Lending Office. (a)
Designation of a Different Lending Office. If any Lender requests compensation
under Section 3.2, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.3, then such Lender shall (at the request of
the Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.2 or Section 3.3, as the case may be, in
the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest078.jpg]
72 (b) Replacement of Lenders. If any Lender requests compensation under Section
3.2, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.3 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section
3.4(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.5), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.2 or Section 3.3) and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that: (i) the Borrower
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 11.5; (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Letter of Credit Borrowings, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 3.1) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts); (iii) in the case of any such assignment
resulting from a claim for compensation under Section 3.2 or payments required
to be made pursuant to Section 3.3, such assignment will result in a reduction
in such compensation or payments thereafter; (iv) such assignment does not
conflict with Applicable Law; and (v) in the case of any assignment resulting
from a Lender becoming a Non- Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent. A Lender shall
not be required to make any such assignment or delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply. Section 4
GUARANTY Section 4.1 The Guaranty. Each of the Guarantors hereby jointly and
severally guarantees to each Lender, each Swap Bank, each Treasury Management
Bank, and the Administrative Agent as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest079.jpg]
73 maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal. Notwithstanding any provision to the contrary contained herein or in
any other of the Credit Documents, Swap Contracts or Treasury Management
Agreements, (a) the obligations of each Guarantor under this Agreement and the
other Credit Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state law
and (b) no Guarantor shall be deemed under this Section 4 to be a guarantor of
any Obligations arising under any Swap Contracts if such Guarantor was not an
“Eligible Contract Participant” as defined in § 1a(18) of the Commodity Exchange
Act, as further defined and modified by the final rules issued jointly by the
Commodity Futures Trading Commission and the SEC as published in 77 FR 30596
(May 23, 2012) (as amended, modified or replaced from time to time,
collectively, with the Commodity Exchange Act, the “ECP Rules”), at the time the
guaranty of such obligations was entered into, and at such other relevant time
or time as provided in the ECP Rules or otherwise, and to the extent that the
providing of such guaranty by such Guarantor would violate the ECP Rules or any
other Applicable Law or regulation; provided however that in determining whether
any Guarantor is an “Eligible Contract Participant” under the ECP Rules, the
guaranty of the Obligations of such Guarantor under this Article IV by a
Guarantor that qualifies as an “Eligible Contract Participant” under §
1a(18)(A)(v)(I) of the Commodity Exchange Act shall be taken into account.
Section 4.2 Obligations Unconditional. The obligations of the Guarantors under
Section 4.1 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Credit Documents, Swap Contracts or Treasury Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by Applicable Law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.2 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Section 4 until the Termination
Date. Without limiting the generality of the foregoing, it is agreed that, to
the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above: (a) at any
time or from time to time, without notice to any Guarantor, the time for any
performance of or compliance with any of the Obligations shall be extended, or
such performance or compliance shall be waived; (b) any of the acts mentioned in
any of the provisions of any of the Credit Documents, any Swap Contract between
any Credit Party and any Swap Bank, or any Treasury Management Agreement between
any Credit Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted; (c) the maturity of any
of the Obligations shall be accelerated, or any of the Obligations shall be
modified, supplemented or amended in any respect, or any right under any of the
Credit Documents, any Swap Contract between any Credit Party and any Swap Bank
or any Treasury Management Agreement between any Credit Party and any Treasury
Management Bank,



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest080.jpg]
74 or any other agreement or instrument referred to in the Credit Documents,
such Swap Contracts or such Treasury Management Agreements shall be waived or
any other guarantee of any of the Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with; (d)
as may be applicable at any time, any Lien granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Obligations shall fail to attach or be perfected; or (e) any of the Obligations
shall be determined to be void or voidable (including, without limitation, for
the benefit of any creditor of any Guarantor) or shall be subordinated to the
claims of any Person (including, without limitation, any creditor of any
Guarantor). With respect to its obligations hereunder, each Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Administrative Agent or any
Lender exhaust any right, power or remedy or proceed against any Person under
any of the Credit Documents, any Swap Contract between any Credit Party and any
Swap Bank or any Treasury Management Agreement between any Credit Party and any
Treasury Management Bank, or any other agreement or instrument referred to in
the Credit Documents, such Swap Contracts or such Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations. Section 4.3 Reinstatement. The obligations
of the Guarantors under this Section 4 shall be automatically reinstated if and
to the extent that for any reason any payment by or on behalf of any Person in
respect of the Obligations is rescinded or must be otherwise restored by any
holder of any of the Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each Guarantor agrees that it
will indemnify the Administrative Agent and each Lender on demand for all
reasonable costs and expenses (including, without limitation, the fees, charges
and disbursements of counsel) incurred by the Administrative Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law. Section 4.4 Certain Additional
Waivers. Each Guarantor agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6. Section 4.5 Remedies. The Guarantors agree
that, to the fullest extent permitted by law, as between the Guarantors, on the
one hand, and the Administrative Agent and the Lenders, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.2 (and shall be deemed to have become automatically due and payable in
the circumstances provided in said Section 9.2) for purposes of Section 4.1
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of Section 4.1.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest081.jpg]
75 Section 4.6 Rights of Contribution. The Guarantors agree among themselves
that, in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under Applicable
Law. Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Guarantors under the Credit Documents and no
Guarantor shall exercise such rights of contribution until the Termination Date.
Section 4.7 Guarantee of Payment; Continuing Guarantee. The guarantee in this
Section 4 is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising. Section 4.8
Keepwell. Each Credit Party that is a Qualified ECP Guarantor at the time the
Guaranty or the grant of a Lien under the Credit Documents, in each case, by any
Specified Credit Party becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Credit Party
with respect to such Swap Obligation as may be needed by such Specified Credit
Party from time to time to honor all of its obligations under the Credit
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section 4
voidable under Applicable Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Termination Date. Each Credit Party intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Credit Party for all purposes of the Commodity Exchange Act
or any regulations promulgated thereunder. Section 5 CONDITIONS PRECEDENT
Section 5.1 Conditions Precedent to Effective Date. The effectiveness of this
Agreement and the making of the Term Loan on the Effective Date and any Credit
Extension to be made on the Effective Date is subject to the satisfaction of the
following conditions on or before the Effective Date: (a) Executed Credit
Documents. Receipt by the Administrative Agent of fully executed counterparts of
the following: (i) this Agreement. (ii) a Revolving Loan Note in favor of each
Revolving Lender requesting a Note. (iii) a Term Note in favor of each Term
Lender requesting a Note. (iv) a Borrowing Base Certificate. (v) a Compliance
Certificate.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest082.jpg]
76 (vi) each of the other Credit Documents which is to be executed on the
Effective Date, in each case in form and substance reasonably satisfactory to
the Administrative Agent and the Lenders and duly executed by the appropriate
parties thereto. (b) Organizational Documents. Receipt by the Administrative
Agent of the following: (i) Charter Documents. Copies of articles of
incorporation, certificate of organization or formation, or other like document
for each of the Credit Parties certified as of a recent date by the appropriate
Governmental Authority. (ii) Organizational Documents Certificate. (i) Copies of
bylaws, operating agreement, partnership agreement or like document, (ii) copies
of resolutions approving the transactions contemplated in connection with the
financing and authorizing execution and delivery of the Credit Documents, and
(iii) incumbency certificates, for each of the Credit Parties, in each case
certified by an Authorized Officer in form and substance reasonably satisfactory
to the Administrative Agent. (iii) Good Standing Certificate. Copies of
certificates of good standing, existence or other like document for each of the
Credit Parties, dated as of a recent date, from the appropriate Governmental
Authority of its jurisdiction of formation or organization. (iv) Closing
Certificate. A certificate from an Authorized Officer of the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, confirming,
among other things, (A) all consents, approvals, authorizations, registrations,
or filings required to be made or obtained by the Borrower and the other Credit
Parties, if any, in connection with this Agreement and the other Credit
Documents and the transactions contemplated herein and therein have been
obtained and are in full force and effect, (B) no investigation or inquiry by
any Governmental Authority regarding this Agreement and the other Credit
Documents and the transactions contemplated herein and therein is ongoing, (C)
since the date of the most-recent financial statements for the Borrower, there
has been no event or circumstance which could be reasonably expected to have a
Material Adverse Effect, (D) the most recent financial statements were prepared
in accordance with GAAP consistently applied, except as noted therein, and
fairly presents in all material respects the financial condition and results
from operations of the Parent and its Subsidiaries, and (E) as of the Effective
Date, the Borrower, the Parent and the other Credit Parties, individually and
taken as a whole, are Solvent. (c) Opinions of Counsel. Receipt by the
Administrative Agent of customary opinions of counsel (including local counsel
to the extent required by the Administrative Agent) for each of the Credit
Parties addressed to and/or for the benefit of the Administrative Agent and the
Lenders, including, among other things, opinions regarding the due
authorization, execution and delivery of the Credit Documents, the
enforceability thereof and the perfection of the Liens granted thereunder or
pursuant thereto. (d) Other Due Diligence Matters. Without limiting the
foregoing (but without duplication), satisfaction of all of the following
conditions: (i) All due diligence with respect to the Parent, the Borrower, the
other Guarantors and the Unencumbered Property Owners shall be satisfactory to
the Administrative Agent, the Lead Arrangers and the Lenders, including, without
limitation,



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest083.jpg]
77 all diligence required for each Lender to complete its Patriot Act and “know
your customer” requirements; (ii) If requested by Administrative Agent, searches
of Uniform Commercial Code filings in the jurisdiction of organization of each
Credit Party, copies of the financing statements on file in such jurisdictions
and evidence that no Liens exist other than Permitted Liens. (iii) There exists
no action, suit, investigation or proceeding, pending or threatened, in any
court or before any arbitrator or other Governmental Authority that purports to
affect any transaction contemplated hereby or by any of the other Credit
Documents, or that will have a Material Adverse Effect on the Parent, the
Borrower, the other Guarantors, the Unencumbered Property Owners, their
Affiliates or their Subsidiaries, except to the extent approved by the
Administrative Agent; (iv) Each of the Parent, the Borrower, the other
Guarantors, the Unencumbered Property Owners and their respective Subsidiaries
are in compliance with all terms and covenants set forth herein and in each of
the other Credit Documents; and (v) The Administrative Agent, the Lead Arrangers
and the Lenders shall have received pro forma financial projections for the
Parent, the Borrower and their respective Subsidiaries on a consolidated basis,
for Fiscal Years ended December 31, 2016, December 31, 2017 and December 31,
2018, respectively, which pro form financial projections shall be acceptable to
the Administrative Agent, the Lead Arrangers and the Lenders, in their sole
discretion. (e) Funding Notice; Funds Disbursement Instructions. The
Administrative Agent shall have received (a) a duly executed Funding Notice with
respect to the funding of the Term Loan and any other Credit Extension to occur
on the Effective Date (if any) and (b) duly executed disbursement instructions
(with wiring instructions and account information) for all disbursements to be
made on the Effective Date (if any). (f) Fees and Expenses. The Administrative
Agent shall have confirmation that all reasonable and documented out-of-pocket
fees and expenses required to be paid on or before the Effective Date have been
paid, including the reasonable and documented out-of-pocket fees and expenses of
counsel for the Administrative Agent. For purposes of determining compliance
with the conditions specified in this Section 5.1, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto. The funding of the
initial Loans hereunder (whether on the Effective Date or on a later Credit
Date) shall evidence the satisfaction of the foregoing conditions. Section 5.2
Conditions to Term Loan and Each Credit Extension. The obligation of each
Revolving Lender to fund its Revolving Commitment Percentage of any Credit
Extension on any Credit Date, including the Effective Date, and the obligation
of each Term Lender to fund its portion of the Term Loan on any Credit Date, are
subject to the satisfaction, or waiver in accordance with Section 11.4, of the
following conditions precedent:



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest084.jpg]
78 (a) the Administrative Agent shall have received a fully executed and
delivered Funding Notice, together with the documentation and certifications
required therein with respect to each Credit Extension or the Term Loan, as
applicable; (b) after making the Credit Extension requested on such Credit Date,
(i) the aggregate outstanding principal amount of the Revolving Loans shall not
exceed the lesser of (A) the aggregate Revolving Commitments then in effect, and
(B) the Borrowing Base as of such Credit Date, and (ii) if such Credit Extension
is the advance of the Term Loan, the aggregate principal amount of the Term Loan
shall not exceed the Borrowing Base as of such Credit Date; (c) as of such
Credit Date or the Effective Date, as applicable, the representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects on and as of that date to the same extent as
though made on and as of that date (with any representations and warranties
which are subject to a materiality qualifier being true and correct in all
respects in accordance with the terms thereof), except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; (d) as of such Credit Date or
the Effective Date, as applicable, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension or the making of the Term Loan that would constitute an Event of
Default or a Default; and (e) all of the conditions precedent set forth in
Section 5.1 shall have been satisfied on or prior to such Credit Date or the
Effective Date, as applicable. The Administrative Agent or the Required Lenders
shall be entitled, but not obligated to, request and receive, prior to the
making of any Credit Extension, additional information reasonably satisfactory
to the requesting party confirming the satisfaction of any of the foregoing if,
in the reasonable good faith judgment of such Administrative Agent or Required
Lenders, such request is warranted under the circumstances. Section 6
REPRESENTATIONS AND WARRANTIES In order to induce the Administrative Agent and
the Lenders to enter into this Agreement and to make each Credit Extension to be
made thereby and to make the Term Loan on the Effective Date, the Borrower,
Parent and each other Credit Party, as applicable, represents and warrants to
the Administrative Agent and each of the Lenders, on the Effective Date that:
Section 6.1 Organization; Requisite Power and Authority; Qualification. Each
Credit Party and each Unencumbered Property Owner (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 6.1, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, (c) as to each Credit Party only, to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (d) is qualified to do business and in good standing
in every jurisdiction where necessary to carry out its business and operations,
except in jurisdictions where the failure to be so qualified or in good standing
has not had, and could not be reasonably expected to have, a Material Adverse
Effect.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest085.jpg]
79 Section 6.2 Capital Stock and Ownership. Schedule 6.2 correctly sets forth
the ownership interest of the Borrower in its Subsidiaries as of the Effective
Date. The Capital Stock of each Credit Party and its Subsidiaries has been duly
authorized and validly issued and, to the extent applicable, is fully paid and
non-assessable. Except as set forth on Schedule 6.2, as of the Effective Date,
there is no existing option, warrant, call, right, commitment, buy-sell, voting
trust or other shareholder agreement or other agreement to which any Subsidiary
is a party requiring, and there is no membership interest or other Capital Stock
of any Subsidiary outstanding which upon conversion or exchange would require,
the issuance by any Subsidiary of any additional membership interests or other
Capital Stock of any Subsidiary or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of any Subsidiary. Section 6.3 Due
Authorization. The execution, delivery and performance of the Credit Documents
have been duly authorized by all necessary action on the part of each Credit
Party that is a party thereto. Section 6.4 No Conflict. The execution, delivery
and performance by Credit Parties of the Credit Documents to which they are
parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not (a) violate in any material respect any provision
of any Applicable Laws relating to any Credit Party, any of the Organizational
Documents of any Credit Party, or any order, judgment or decree of any court or
other agency of government binding on any Credit Party; (b) except as would not
reasonably be expected to have a Material Adverse Effect, conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any other Contractual Obligations of any Credit Party; (c) result
in or require the creation or imposition of any Lien upon any of the properties
or assets of any Credit Party (other than any Liens created under any of the
Credit Documents in favor of the Administrative Agent for the benefit of the
holders of the Obligations) whether now owned or hereafter acquired; or (d)
require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of any Credit Party
(other than those which have already been obtained or to the extent the failure
to obtain any such approval or consent would not reasonably be expected to have
a Material Adverse Effect). Section 6.5 Governmental Consents. The execution,
delivery and performance by the Credit Parties of the Credit Documents to which
they are parties and the consummation of the transactions contemplated by the
Credit Documents do not and will not require, as a condition to the
effectiveness thereof, any registration with, consent or approval of, or notice
to, or other action to, with or by, any Governmental Authority except for any
filings, recordings or consents which heretofore have been obtained or made, as
applicable. Section 6.6 Binding Obligation. Each Credit Document has been duly
executed and delivered by each Credit Party that is a party thereto and is the
legally valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its respective terms, except as may be
limited by Debtor Relief Laws or by equitable principles relating to
enforceability. Section 6.7 Financial Statements. (a) The audited consolidated
balance sheet of the Parent and its Subsidiaries for the most recent Fiscal Year
ended, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, including the notes
thereto (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (ii) fairly present in all material respects the financial
condition of the Consolidated Parties as of the date thereof and their results
of operations



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest086.jpg]
80 for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein. (b) The unaudited consolidated balance sheet of the Parent and its
Subsidiaries for the most recent Fiscal Quarter ended, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Quarter (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the financial condition of the
Consolidated Parties as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments, and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Consolidated Parties as of the date of such financial statements, including
liabilities for taxes, material commitments and Indebtedness. (c) The
consolidated pro forma balance sheet of the Borrower and its Subsidiaries as the
date of the formation of the Parent, and the related consolidated pro forma
statements of income and cash flows of the Borrower and its Subsidiaries for the
period covered thereby, with a Financial Officer Certification, copies of which
have been furnished to each Lender, fairly present the consolidated and
consolidating pro forma financial condition of the Borrower and its Subsidiaries
as at such date and the consolidated pro forma results of operations of the
Borrower and its Subsidiaries for such period, all in accordance with GAAP. (d)
The annual operating budget consisting of statements of income or operations and
cash flows and other information for each of the Unencumbered Pool Properties
(or any Real Estate Assets or other properties proposed to be included as
Unencumbered Pool Properties) supporting pro forma covenant compliance
calculations hereunder and delivered prior to the Effective Date or otherwise
pursuant to Section 7.1(d) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such statements or other
information, and represented, at the time of delivery, the Borrower’s reasonable
estimate of the future income, operations or cash flows for such Unencumbered
Pool Properties (or other Real Estate Assets or other properties). Section 6.8
No Material Adverse Effect; No Default. (a) No Material Adverse Effect. Since
the date of the formation or organization of the Parent, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect. (b) No Default. No Default has
occurred and is continuing. Section 6.9 Tax Matters. Each Credit Party and its
Subsidiaries have filed all federal, state and other material tax returns and
reports required to be filed, and have paid all federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their respective properties, assets, income, businesses and
franchises otherwise due and payable, except those being actively contested in
good faith and by appropriate proceedings and for which adequate reserves have
been provided in accordance with GAAP. There is no proposed tax assessment
against any Credit Party or any of its Subsidiaries that would, if made, have a
Material Adverse Effect. Section 6.10 Properties.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest087.jpg]
81 (a) Title. Each of the Credit Parties and its Subsidiaries has (i) good,
insurable and fee simple title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (iii) good title to (in the case of all other
personal property), all of their respective properties and assets (including
without limitation each of the Unencumbered Pool Properties) reflected in their
financial statements and other information referred to in Section 6.7 and in the
most recent financial statements delivered pursuant to Section 7.1, in each case
except for assets disposed of since the date of such financial statements as
permitted under Section 8.10. All such properties and assets are free and clear
of Liens other than Permitted Liens. (b) Real Estate Assets. As of the Effective
Date, Schedule 6.10(b) contains a true, accurate and complete list of all Real
Estate Assets of the Credit Parties and the Unencumbered Property Owners. (c)
Intellectual Property. Each of the Credit Parties and its Subsidiaries owns or
is validly licensed to use all Intellectual Property that is necessary for the
present conduct of its business, free and clear of Liens (other than Permitted
Liens), without conflict with the rights of any other Person unless the failure
to own or benefit from such valid license could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the
knowledge of each Credit Party, no Credit Party nor any of its Subsidiaries is
infringing, misappropriating, diluting, or otherwise violating the Intellectual
Property rights of any other Person unless such infringement, misappropriation,
dilution or violation could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Section 6.11 Environmental Matters.
No Credit Party nor any of its Subsidiaries nor any of their respective current
Facilities (solely during and with respect to Person’s ownership thereof) or
operations, and to their knowledge, no former Facilities (solely during and with
respect to any Credit Party or its Subsidiary’s ownership thereof), is or are
subject to any outstanding order, ongoing consent decree or settlement agreement
with any Person relating to any Environmental Law, any Environmental Claim, or
any Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (b) no Credit Party
nor any of its Subsidiaries has received any letter or request for information
under Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law; (c) to each Credit
Party’s and its Subsidiaries’ knowledge after due inquiry, there are no, and
have been no, Hazardous Materials Activities which could reasonably be expected
to form the basis of an Environmental Claim against such Credit Party or any of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; (d) no Credit Party nor any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility (solely during and with
respect to such Credit Party or its Subsidiary’s ownership thereof), and neither
the Borrower’s nor any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of hazardous waste, as defined
under 40 C.F.R. Parts 260-270 or any equivalent state rule defining hazardous
waste. Compliance by the Credit Parties and their respective Subsidiaries with
all current requirements pursuant to or under Environmental Laws could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. Section 6.12 No Defaults. No Credit Party nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations (other than Contractual Obligations relating to Indebtedness),
except in each case where the consequences, direct or indirect, of such default
or defaults, if any, could not reasonably be expected to have a Material Adverse
Effect.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest088.jpg]
82 Section 6.13 No Litigation or other Adverse Proceedings. There are no Adverse
Proceedings that (a) purport to affect or pertain to this Agreement or any other
Credit Document, or any of the transactions contemplated hereby or (b) could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. Section 6.14 Information
Regarding the Borrower and its Subsidiaries. Set forth on Schedule 6.14, is the
jurisdiction of organization, the exact legal name (and for the prior five years
or since the date of its formation has been) of the Borrower and each of its
Subsidiaries and the true and correct U.S. taxpayer identification number (or
foreign equivalent, if any) of the Borrower, in each case as of the Effective
Date. Section 6.15 Governmental Regulation. (a) No Credit Party nor any of its
Subsidiaries is subject to regulation under the Investment Company Act of 1940.
No Credit Party nor any of its Subsidiaries is an “investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940. (b) No Credit Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.). To its knowledge, no Credit Party nor any of its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, (b) any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V) or any enabling legislation or executive order
relating thereto or (c) the Patriot Act. No Credit Party nor any of its
Subsidiaries (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person. (c) None
of the Credit Parties or their Subsidiaries or their respective Affiliates is in
violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time. (d) None of the Credit Parties or their Subsidiaries or their
respective Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii)
has any of its assets located in Sanctioned Entities, or (iii) derives any of
its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. The proceeds of any Loan will not be used and
have not been used to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity. (e) Each Credit Party and its Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties or their respective Subsidiaries
has made a payment, offering, or promise to pay, or authorized the payment of,
money or anything of value (a) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office, (b)
to a foreign official, foreign political party or party official or any
candidate for foreign political office, and (c) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to such Credit Party or



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest089.jpg]
83 any of its Subsidiaries or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq. (f) To the extent
applicable, each Credit Party and its Subsidiaries are in compliance with
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (as amended from time
to time, the “Patriot Act”). (g) No Credit Party or any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Loans made to such Credit Party will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
FRB as in effect from time to time. Notwithstanding anything to the contrary
contained in this Section 6.15, no representation or warranty is made with
respect to any Person (other than a Credit Party or a Related Party with respect
to a Credit Party) that owns or holds Capital Stock of the Parent or the
Borrower or any of their respective Subsidiaries or Affiliates. Section 6.16
Employee Matters. No Credit Party nor any of its Subsidiaries is engaged in any
unfair labor practice that could reasonably be expected to have a Material
Adverse Effect. There is (a) no unfair labor practice complaint pending against
any Credit Party or any of its Subsidiaries, or to the best knowledge of each
Credit Party, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against any Credit Party or
any of its Subsidiaries or to the best knowledge of each Credit Party,
threatened against any of them, (b) no strike or work stoppage in existence or
to the knowledge of each Credit Party, threatened that involves any Credit Party
or any of its Subsidiaries, and (c) to the best knowledge of each Credit Party,
no union representation question existing with respect to the employees of any
Credit Party or any of its Subsidiaries and, to the best knowledge of each
Credit Party, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect. Section 6.17 Pension Plans. (a) Except as could
not reasonably be expected to have a Material Adverse Effect, each of the Credit
Parties and their Subsidiaries are in compliance with all applicable provisions
and requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to its Pension Plan, and have
performed all their obligations under each Pension Plan in all material
respects, (b) each Pension Plan which is intended to qualify under Section
401(a) of the Internal Revenue Code has received a favorable determination
letter or is the subject of a favorable opinion letter from the Internal Revenue
Service indicating that such Pension Plan is so qualified and, to the best
knowledge of the Credit Parties, nothing has occurred subsequent to the issuance
of such determination letter which would cause such Pension Plan to lose its
qualified status except where such event could not reasonably be expected to
result in a Material Adverse Effect, (c) except as could not reasonably be
expected to have a Material Adverse Effect, no liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Pension Plan
(other than for routine claims and required funding obligations in the ordinary
course) or any trust established under Title IV of ERISA has been incurred by
any Credit Party, any of its Subsidiaries or any of their ERISA Affiliates, (d)
except as would not reasonably be expected to have a Material Adverse Effect, no
ERISA Event has occurred, and except to the extent required under Section 4980B
of the Internal Revenue Code and Section 601 et seq. of ERISA or similar state
laws and except as could not reasonably be expected to have a Material Adverse



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest090.jpg]
84 Effect, no Pension Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Credit Party or any of their Subsidiaries. Section 6.18 Solvency. The Borrower,
the Parent and the other Credit Parties, individually and taken as a whole, are,
and on each Credit Date will be, Solvent. Section 6.19 Compliance with Laws.
Each Credit Party and its Subsidiaries is in compliance with (a) the Patriot Act
and OFAC rules and regulations as provided in Section 6.15 and (b) except such
noncompliance with such other Applicable Laws that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, all other Applicable Laws. Each Credit Party and its Subsidiaries
possesses all certificates, authorities or permits issued by appropriate
Governmental Authorities necessary to conduct the business now operated by them
and the failure of which to have could reasonably be expected to have a Material
Adverse Effect and have not received any notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit the
failure of which to have or retain could reasonably be expected to have a
Material Adverse Effect. Section 6.20 Disclosure. No representation or warranty
of any Credit Party contained in any Credit Document or in any other documents,
certificates or written statements furnished to the Lenders by or on behalf of
the Borrower or any of its Subsidiaries for use in connection with the
transactions contemplated hereby (other than projections and pro forma financial
information contained in such materials) contains any untrue statement of a
material fact or omits to state a material fact (known to any Credit Party, in
the case of any document not furnished by any of them) necessary in order to
make the statements contained herein or therein not misleading in any material
manner in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by the Credit Parties
to be reasonable at the time made, it being recognized by the Administrative
Agent and the Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results and that such
differences may be material. There are no facts known to any Credit Party (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to the Lenders. Section 6.21 Insurance; No Casualty or
Condemnation. The properties of the Credit Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies that are not
Affiliates of such Persons, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the applicable Credit Party or
the applicable Subsidiary operates. As of the Effective Date, to the best of
Borrower’s knowledge no uninsured casualty has occurred and no condemnation or
condemnation proceeding shall have been instituted with respect to any of the
Real Estate Assets owned by each Credit Party and its Subsidiaries. Section 6.22
Healthcare Facility Representations and Warranties. (a) Compliance With
Healthcare Laws. Without limiting the generality of Section 6.19 hereof or any
other representation or warranty made herein, no Credit Party and, to the
knowledge of the Credit Parties, no Tenant, is in material violation of any
applicable statutes, laws, ordinances, rules and regulations of any Governmental
Authority with respect to regulatory matters primarily relating to patient
healthcare (including without limitation Section 1128B of the Social Security
Act, as amended, 42 U.S.C. Section 1320a 7b (Criminal Penalties Involving
Medicare or State Health Care Programs), commonly referred to as the “Federal
Anti-Kickback Statute,” and



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest091.jpg]
85 Section 1877 of the Social Security Act, as amended, 42 U.S.C. Section 1395nn
(Prohibition Against Certain Referrals), commonly referred to as “Stark Statute”
(collectively, “Healthcare Laws”) where such violation would result in a
Material Adverse Effect. The Credit Parties and, to the knowledge of the Credit
Parties, each of the Tenants, have maintained in all material respects all
records required to be maintained by the Food and Drug Administration, Drug
Enforcement Agency and State Boards of Pharmacy and the federal and state
Medicare and Medicaid programs as required by the Healthcare Laws and, to the
knowledge of the Credit Parties, there are no notices of material violations of
the Healthcare Laws with respect to any Credit Party, any Tenant or any of the
Real Estate Assets owned by any Credit Party. (b) Licenses, Permits, and
Certifications. (i) To the knowledge of the Credit Parties and each Unencumbered
Property Owner, each Tenant has such permits, licenses, franchises, certificates
and other approvals or authorizations of Governmental Authorities as are
necessary under applicable law or regulations to own its properties and to
conduct its business and to receive reimbursement under Medicare and Medicaid
(including without limitation such permits as are required under such federal,
state and other health care laws, and under such HMO or similar licensure laws
and such insurance laws and regulations, as are applicable thereto), if the
failure to obtain such permits, licenses, franchises, certificates and other
approvals or authorizations could reasonably be expected to result in a Material
Adverse Effect. Notwithstanding the foregoing, no Credit Party or Unencumbered
Property Owner is the owner of any licenses or permits required for the
provision of Medical Services at any of the Real Estate Assets owned by any
Credit Party or Unencumbered Property Owner. (ii) To the knowledge of the Credit
Parties and the Unencumbered Property Owners, each Tenant has all Medicare,
Medicaid and related agency supplier billing number(s) and related documentation
necessary to receive reimbursement from Medicare and/or Medicaid for any Medical
Service furnished by such Person in any jurisdiction where it conducts business
if the failure to obtain billing number(s) or related documentation could
reasonably be expected to result in a Material Adverse Effect. To the knowledge
of the Credit Parties and the Unencumbered Property Owners, no Tenant is
currently subject to suspension, revocation, renewal or denial of its Medicare
and/or Medicaid certification, supplier billing number(s), or Medicare and/or
Medicaid participation agreement(s). (c) HIPAA Compliance. No Credit Party or
Unencumbered Property Owner is a “covered entity” within the meaning of HIPAA.
In addition, to the knowledge of the Credit Parties, no Credit Party or
Unencumbered Property Owner is the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding (other than routine surveys or reviews
conducted by any government health plan or other accreditation entity) that
could reasonably be expected to cause a Material Adverse Effect. (d) Medical
Services. No Credit Party or Unencumbered Property Owner is in the business of
providing Medical Services. Section 6.23 REIT Status. For all dates prior to the
first date upon which the Parent elects to be qualified as a REIT, the Parent
has been organized and operated in a manner such that upon its election of REIT
status, it shall be treated as a REIT for purposes of the Internal Revenue Code.
For all dates thereafter,



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest092.jpg]
86 the Parent is qualified as a REIT. The Borrower is a partnership or other
disregarded entity for federal income tax purposes under the Internal Revenue
Code. Section 6.24 Unencumbered Pool Properties. Schedule 6.24 (as updated
pursuant to the terms hereof through the delivery of a Borrowing Base
Certificate, including pursuant to Section 8.17) is, in all material respects, a
true and complete list of (i) the street address of each Unencumbered Pool
Property, (ii) the Unencumbered Property Owner which owns or leases, pursuant to
an Eligible Ground Lease, each such Unencumbered Pool Property, (iii) the
facility type of each such Unencumbered Pool Property, (iv) the name and address
of the Approved Manager with respect to such Unencumbered Pool Property (if such
Unencumbered Pool Property is managed by a third-party property manager), and
(iv) the Tenant Leases to which each such Unencumbered Pool Property is subject,
together with the name and addresses of the applicable Tenants thereunder, the
square footage demised to the applicable Tenants thereunder and the termination
dates thereof. Each parcel of real property identified on Schedule 6.24 is a
Real Estate Asset that qualifies as an Unencumbered Pool Property pursuant to
the terms hereof. To the extent any such Unencumbered Pool Property is leased by
an Unencumbered Property Owner pursuant to an Eligible Ground Lease, (i) such
Eligible Ground Lease is in full force and effect and remains unmodified except
to the extent expressly permitted by Section 7.13(b)(vii); (ii) except as
expressly permitted by Section 7.13(b)(vii), no rights in favor of the
applicable Unencumbered Property Owner lessee have been waived, canceled or
surrendered; (iii) except as expressly permitted by Section 7.13, no election or
option under such Eligible Ground Lease has been exercised by the Unencumbered
Property Owner ground lessee (other than options to renew or extend the term
thereof); (iv) all rental and other charges due and payable thereunder have been
paid in full (except to the extent such payment is not yet overdue subject to
applicable cure or grace periods); (v) no Unencumbered Property Owner is in
default under such Eligible Ground Lease (beyond any applicable cure or grace
periods) which would permit the applicable ground lessor to terminate or
exercise any other remedy with respect to the applicable Eligible Ground Lease,
nor has any Unencumbered Property Owner received any notice of default with
respect to such Eligible Ground Lease that has not been delivered to the
Administrative Agent pursuant to Section 7.13(b)(viii); (vi) to the knowledge of
the Unencumbered Property Owners, the ground lessor under such Eligible Ground
Lease is not in default with respect to its material obligations thereunder;
(vii) a true and correct copy of such Eligible Ground Lease (together with any
amendments, modifications, restatements or supplements thereof) has been
delivered to the Administrative Agent; and (viii) there exist no adverse claims
as to the applicable Unencumbered Property Owner’s title or right to possession
of the leasehold premises referenced in such Eligible Ground Lease. Section 7
AFFIRMATIVE COVENANTS Each Credit Party covenants and agrees that until the date
on which the Obligations shall have been paid in full or otherwise satisfied
(other than with respect to contingent indemnification obligations for which no
claim has been made and Letters of Credit that have been Cash Collateralized and
other obligations of each Credit Party hereunder or under any other Credit
Document which, by their express terms, survive such payment in full or
satisfaction), and the Commitments hereunder shall have expired or been
terminated (such date, the “Termination Date”), such Credit Party shall perform,
and shall cause each of its Subsidiaries to perform, all covenants in this
Section 7. Section 7.1 Financial Statements and Other Reports. The Borrower will
deliver, or will cause to be delivered, to the Administrative Agent (on behalf
of the Lenders): (a) Quarterly Financial Statements for the Parent and its
Subsidiaries. As soon as available and in no event later than the earlier of (i)
the date that is forty-five (45) days after the end of each Fiscal Quarter of
each Fiscal Year (excluding the fourth Fiscal Quarter), or (ii) the date that is
ten (10) days after the filing of Parent’s 10Q Report with the SEC for such
Fiscal Quarter,



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest093.jpg]
87 the consolidated and consolidating balance sheets of the Parent and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
and consolidating statements of income, stockholders’ equity and cash flows of
the Parent and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail,
together with (x) a Financial Officer Certification with respect thereto and (y)
a statement of the consolidated Funds From Operations of the Parent and its
Subsidiaries; (b) Audited Annual Financial Statements for the Parent and its
Subsidiaries. As soon as available and in no event later than the earlier of (x)
the date that is ninety (90) days after the end of each Fiscal Year, or (y) the
date that is ten (10) days after the filing of Parent’s 10K Report with the SEC
for such Fiscal Year, (i) the consolidated and consolidating balance sheets of
the Parent and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated and consolidating statements of income, stockholders’
equity and cash flows of the Parent and its Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, in reasonable detail, together with (x) a Financial
Officer Certification with respect thereto and (y) a statement of the
consolidated Funds From Operations of the Parent and its Subsidiaries; and (ii)
with respect to such consolidated financial statements a report thereon of
Plante & Moran, PLLC or other independent certified public accountants of
recognized national standing selected by the Parent, which report shall be
unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards); (c) Compliance Certificate; Borrowing Base Certificate;
Quarterly Operating Statements for Unencumbered Pool Properties. (i) Together
with each delivery of the financial statements pursuant to clauses (a) and (b)
of Section 7.1, a duly completed Compliance Certificate (including all back-up
calculations); and (ii) As soon as available, and in any event within forty-five
(45) days after the end of each Fiscal Quarter of each Fiscal Year (including
the fourth Fiscal Quarter), and/or within ten (10) Business Days after written
request from the Administrative Agent, (A) a duly completed Borrowing Base
Certificate, and (B) if requested by the Administrative Agent, quarterly
operating statements (detailing current quarter and same period prior year, year
to date, and trailing 12-month profit and loss summary), occupancy information,
a rent roll (including rental rate and lease expiration detail) and other
information required to calculate Net Operating Income for each of the
then-existing Unencumbered Pool Properties; (d) Annual Budget; Actual Capital
Expenditures. As soon as available, but in any event on or prior March 1st of
each calendar year, and in each case reasonably acceptable to the Administrative
Agent (i) quarterly forecasts prepared by management of the Parent or the
Borrower of consolidated balance sheets and statements of income or operations
and cash flows of the Parent and its Subsidiaries for the Fiscal Year beginning
on January 1st of such year and (ii) an annual



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest094.jpg]
88 operating budget consisting of statements of income or operations and cash
flows and other information for each of the Unencumbered Pool Properties
supporting pro forma covenant compliance calculations hereunder, for the Fiscal
Year beginning on January 1st of such year (including the Fiscal Year in which
the Revolving Commitment Termination Date shall occur and the Fiscal Year in
which the Term Maturity Date shall occur). In addition, as soon as available,
but in any event on or prior to March 1st of each calendar year, Borrower will
deliver to the Administrative Agent and the Lenders statements reflecting actual
capital expenditures for each of the Unencumbered Pool Properties, in each case
for the most recent Fiscal Year then ended; (e) Information Regarding Credit
Parties. Each Credit Party will furnish to the Administrative Agent prompt
written notice of any change (i) in such Credit Party’s legal name, (ii) in such
Credit Party’s corporate structure, or (iii) in such Credit Party’s Federal
Taxpayer Identification Number; (f) Securities and Exchange Commission Filings.
Promptly after the same are filed, copies of all annual, regular, periodic and
special reports and registration statements that the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
provided that any documents required to be delivered pursuant to this Section
7.1(f) shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website;
or (ii) on which such documents are posted on the Borrower’s behalf on
Debtdomain or another relevant website, if any to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided further that: (x) upon
written request by the Administrative Agent, the Borrower shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent and (y) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and, upon written request by the Administrative Agent, provide to
the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything to the contrary, as to any
information contained in materials furnished pursuant to this Section 7.1(f),
the Borrower shall not be separately required to furnish such information under
Sections 7.1(a) or (b) above or pursuant to any other requirement of this
Agreement or any other Credit Document. (g) Notice of Default and Material
Adverse Effect. Promptly upon any Authorized Officer of any Credit Party
obtaining knowledge (i) of any condition or event (including, without
limitation, any Adverse Proceeding) that constitutes a Default or an Event of
Default or that notice has been given to any Credit Party with respect thereto;
(ii) that any Person has given any notice to any Credit Party or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 9.1(b), or (iii) the occurrence of any Material Adverse
Effect, a certificate of its Authorized Officers specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, event or condition or change, and what action the Credit
Parties have taken, are taking and propose to take with respect thereto; (h)
ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action any Credit Party, any of its Subsidiaries or any of their respective
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known, any action taken or threatened in writing by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) (1) promptly upon reasonable request of the Administrative Agent, copies of
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
filed by any Credit Party, any of



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest095.jpg]
89 its Subsidiaries or any of their respective ERISA Affiliates with respect to
each Pension Plan; and (2) promptly after their receipt, copies of all notices
received by any Credit Party, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
(i) Securities and Exchange Commission Investigations. Promptly, and in any
event within five (5) Business Days after receipt thereof by any Credit Party or
any Subsidiary thereof, copies of each notice or other correspondence received
from the Securities and Exchange Commission (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof; and (j) Other
Information. (i) Promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements and other communications sent
or made available generally by the Parent to its security holders acting in such
capacity or by any Subsidiary of the Parent to its security holders, if any,
other than the Parent or another Subsidiary of the Parent, provided that no
Credit Party shall be required to deliver to the Administrative Agent or any
Lender the minutes of any meeting of its Board of Directors, and (ii) such other
information and data with respect to the Parent or any of its Subsidiaries as
from time to time may be reasonably requested by the Administrative Agent or the
Required Lenders. Each notice pursuant to clauses (g) and (h) of this Section
7.1 shall be accompanied by a statement of an Authorized Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower and/or the other applicable Credit Party has taken and
proposes to take with respect thereto. Each notice pursuant to Section 7.1(g)
shall describe with particularity any and all provisions of this Agreement and
any other Credit Document that have been breached. Section 7.2 Existence. Each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect (a) its existence under the laws of
its jurisdiction of formation or organization, and (b) all rights and
franchises, licenses and permits material to its business, except in either case
to the extent permitted by Section 8.10 or not constituting an Asset Sale
hereunder. Section 7.3 Payment of Taxes and Claims. Borrower, Parent and each
Unencumbered Property Owner will, and will cause each of its respective
Subsidiaries to, pay (a) all federal, state and other material taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon and (b) all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (i) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (ii) as may be applicable at any time, in the case of a
tax or claim which has or may become a Lien against any Unencumbered Pool
Property, such contest proceedings conclusively operate to stay the sale of any
portion of any such Unencumbered Pool Property to satisfy such tax or claim. The
Borrower will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than the Borrower or any Subsidiary). Section 7.4 Maintenance of
Properties. Each Credit Party will, and will cause each of its Subsidiaries to,
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all material properties used or useful in the
business of any Credit Party and its



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest096.jpg]
90 Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof. Section 7.5 Insurance.
The Credit Parties will maintain or cause to be maintained, with financially
sound and reputable insurers, property insurance, such public liability
insurance, third party property damage insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of each
Credit Party and its Subsidiaries as may customarily be carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses, in each case in such amounts, with such deductibles,
covering such risks and otherwise on such terms and conditions as shall be
customary for such Persons. Each Credit Party and its Subsidiaries shall at all
times comply in all material respects with the requirements of the insurance
policies required hereunder and of the issuers of such policies and of any board
of fire underwriters or similar body as applicable to or affecting any
Unencumbered Pool Property. Section 7.6 Inspections. Borrower, Parent and each
Unencumbered Property Owner will, and will cause each of its respective
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to conduct field audits, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that so long
as no Event of Default exists, the Borrower shall not be obligated to pay for
more than one (1) such inspection per year; provided, further, that when an
Event of Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. Section 7.7 Lenders Meetings. The Borrower
will, upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and the Lenders once during
each Fiscal Year to be held at the Borrower’s corporate offices (or at such
other location as may be agreed to by the Borrower and the Administrative Agent)
at such time as may be agreed to by the Borrower and the Administrative Agent.
Section 7.8 Compliance with Laws and Material Contracts. Each Credit Party will
comply, and shall cause each of its Subsidiaries and all other Persons, if any,
on or occupying any Facilities to comply, with (a) the Patriot Act and OFAC
rules and regulations, (b) all other Applicable Laws and (c) all Material
Contracts, noncompliance with, with respect to clauses (b) and (c), could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Section 7.9 Use of Proceeds. The Credit Parties will use the
proceeds of the Credit Extensions and the Term Loan for (a) working capital,
capital expenditures, payment of dividends and redemptions, and other lawful
corporate purposes (including, but not limited to, the acquisition of Healthcare
Facilities), and (b) to pay transaction fees, costs and expenses related to
credit facilities established pursuant to this Agreement and the other Credit
Documents, in each case not in contravention of Applicable Laws or of any Credit
Document. No portion of the proceeds of any Credit Extension or the Term Loan
shall be used in any manner that causes or might cause such Credit Extension or
the Term Loan or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the FRB as in effect from time to time or any
other regulation thereof or to violate the Exchange Act. Section 7.10
Environmental Matters.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest097.jpg]
91 (a) Environmental Disclosure. Each Credit Party will deliver to the
Administrative Agent and the Lenders with reasonable promptness, such documents
and information as from time to time may be reasonably requested by the
Administrative Agent or any Lender. (b) Hazardous Materials Activities, Etc. The
Borrower shall promptly take, and shall cause each of its Subsidiaries promptly
to take, any and all actions necessary to (i) cure any violation of applicable
Environmental Laws by such Credit Party or its Subsidiaries that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (ii) respond to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Section 7.11
Books and Records. Each Credit Party will keep proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities to the extent
necessary to prepare the consolidated financial statements of the Parent in
conformity with GAAP. Section 7.12 Additional Subsidiaries. Subject to
subsection 7.12 (c) below, within thirty (30) days after the occurrence of any
event described in subsections 7.12(b)(ii)(A) or (B) below with respect to any
Material Subsidiary, the Borrower and the other Credit Parties shall: (a)
RESERVED; (b) cause such Person to become a Guarantor by executing and
delivering to the Administrative Agent a Guarantor Joinder Agreement or such
other documents as the Administrative Agent shall deem appropriate for such
purpose, and (ii) deliver to the Administrative Agent documents of the types
referred to in Section 5.1(b), and favorable opinions of counsel to such joining
Guarantor (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in the
immediately foregoing clause (i)), all in form, content and scope reasonably
satisfactory to the Administrative Agent; provided that the foregoing
requirements of this clause (b) shall apply only if: (i) RESERVED; or (ii) (A)
Such Material Subsidiary which is an Unencumbered Property Owner, or any other
Subsidiary that directly or indirectly own an Equity Interest in such Material
Subsidiary, becomes obligated in respect of, any Indebtedness of Parent, the
Borrower or any Subsidiary of the Parent or Borrower; or (B) As to any other
Material Subsidiary; such Material Subsidiary (or any other Subsidiary that
directly or indirectly own an Equity Interest in such Material Subsidiary)
Guarantees, or otherwise becomes obligated in respect of, any Indebtedness of
Parent, the Borrower or any Subsidiary of the Parent or Borrower, unless the
terms of such Indebtedness prohibit the execution of such guaranty. (c)
Notwithstanding the foregoing, no such Subsidiary shall be required to become a
Guarantor under subsection 7.12(b)(ii)(B) if such Subsidiary (I) is an Excluded
Subsidiary or a



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest098.jpg]
92 Foreign Subsidiary, or (II) is expressly prohibited in writing from
guaranteeing Indebtedness of any other Person pursuant to (x) a provision in any
document, instrument or agreement evidencing Indebtedness or other material
agreement of such Subsidiary, (y) a provision of such Subsidiary's
Organizational Documents to the extent required by another holder of the Capital
Stock of such Subsidiary in connection with the formation thereof or (z) a
provision of such Subsidiary's Organizational Documents, which provision was
included in such Organizational Document or such other document, instrument or
agreement as an express condition to the extension of Indebtedness to such
Subsidiary by any of a third party creditor providing the subject financing, any
other third-party guarantor thereof or any rating agency in respect thereof, or
was included in such Organizational Documents in contemplation of such
Subsidiary’s entering into any such Indebtedness or other material agreement;
provided, that if (A) any Subsidiary qualifying as an Excluded Subsidiary as of
the date of its acquisition or formation ceases to qualify as an Excluded
Subsidiary, or (B) the applicable prohibition against guaranteeing Indebtedness
of any other Person shall no longer be in effect with respect to a Subsidiary
that is or was not required to become a Guarantor under clause (II) above, the
Credit Parties shall promptly notify the Administrative Agent that such
Subsidiary no longer qualifies as an Excluded Subsidiary or that such
prohibition is no longer in effect with respect to such Subsidiary (as
applicable), and the Credit Parties shall, within thirty (30) days after the
date that such Subsidiary ceases to so qualify or such prohibition is no longer
in effect with respect to such Subsidiary (or such later date, in each case,
with the written consent of the Administrative Agent), cause such Subsidiary to
become a Guarantor in accordance with the provisions of clause (b) of this
Section 7.12 (unless, in the case of a Subsidiary previously subject to a
prohibition against guaranteeing Indebtedness, such Subsidiary otherwise
qualifies as an Excluded Subsidiary thereafter). (d) Without limiting the
foregoing, but subject to subsection 7.12 (b), as a condition to the inclusion
of any Real Estate Asset owned by such Subsidiary in the Borrowing Base (if such
Subsidiary is not already a Guarantor or is an Excluded Subsidiary or is not
otherwise required to become a Guarantor pursuant hereto), the Borrower and the
other Credit Parties shall cause such Subsidiary to become a Guarantor and
deliver such documents as are required in connection therewith in accordance
with the foregoing clause (b), in each case on or before the earlier of (A) the
date on which such Real Estate Asset owned by such Subsidiary is included in any
calculation (pro forma or otherwise) of the Borrowing Base and (B) the deadline
for the delivery of the next Borrowing Base Certificate. Section 7.13
Unencumbered Pool Properties Subject to Eligible Ground Leases. The Borrower
(and each applicable Credit Party and/or Unencumbered Property Owner) shall,
with respect to each Unencumbered Pool Property subject to an Eligible Ground
Lease: (a) Make all payments and otherwise perform in all material respects all
obligations in respect of each such Eligible Ground Lease and keep each such
Eligible Ground Lease in full force and effect and not allow any such Eligible
Ground Lease to lapse or be terminated or any rights to renew any such Eligible
Ground Lease to be forfeited or cancelled, notify the Administrative Agent of
any default by any party with respect to any such Eligible Ground Lease and
cooperate with the Administrative Agent in all respects to cure any such
default, except, in any case, where the failure to do so would not be reasonably
likely to have a Material Adverse Effect. (b) Without limiting the foregoing,
with respect to each Eligible Ground Lease related to any Unencumbered Pool
Property:



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest099.jpg]
93 (i) pay when due the rent and other amounts due and payable thereunder
(subject to applicable cure or grace periods); (ii) timely perform and observe
all of the material terms, covenants and conditions required to be performed and
observed by it as tenant thereunder (subject to applicable cure or grace
periods); (iii) do all things necessary to preserve and keep unimpaired such
Eligible Ground Lease and its material rights thereunder; (iv) not waive, excuse
or discharge any of the material obligations of the ground lessor or other
obligor thereunder; (v) diligently and continuously enforce the material
obligations of the ground lessor or other obligor thereunder; (vi) not do,
permit or suffer any act, event or omission which would result in a default
thereunder (or which, with the giving of notice or the passage of time, or both,
would constitute a default thereunder), in each case which would permit the
applicable ground lessor to terminate or exercise any other remedy with respect
to such Eligible Ground Lease; (vii) cancel, terminate, surrender, modify or
amend any of the provisions of any such Eligible Ground Lease or agree to any
termination, amendment, modification or surrender thereof if the effect of such
cancellation, termination, surrender, modification, amendment or agreement is to
(A) shorten the term of such Eligible Ground Lease, (B) increase the rent
payable under such Eligible Ground Lease, (C) increase the purchase price under
any purchase option concerning the property included in and subject to such
Eligible Ground Lease, (D) modify the gross or net leasable area subject to such
Eligible Ground Lease, (E) transfer to the ground lessee any costs and/or
expenses previously paid by the ground lessor under such Eligible Ground Lease,
(F) terminate (or grant the ground lessor additional rights to unilaterally
terminate) such Eligible Ground Lease, or (G) subordinate the rights of the
applicable Unencumbered Property Owner under such Eligible Ground Lease to any
property manager, mortgagee or leasehold interest or any other Person, in each
case without the prior written consent of the Administrative Agent; (viii)
deliver to the Administrative Agent all default and other material notices
received by it or sent by it under the applicable Eligible Ground Lease; (ix)
upon Administrative Agent’s reasonable written request, provide to
Administrative Agent any information or materials relating to such Eligible
Ground Lease and evidencing such Unencumbered Property Owner’s due observance
and performance of its material obligations thereunder; (x) not permit or
consent to the subordination of such Eligible Ground Lease to any mortgage or
other leasehold interest of the premises related thereto, unless the Borrower
has obtained customary non-disturbance rights in connection with such
subordination; (xi) execute and deliver (to the extent permitted to do so under
such Eligible Ground Lease), upon the reasonable request of the Administrative
Agent, any documents,



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest100.jpg]
94 instruments or agreements as may be required to permit the Administrative
Agent to cure any default under such Eligible Ground Lease; (xii) provide to
Administrative Agent written notice of its intention to exercise any option or
renewal or extension rights with respect to such Eligible Ground Lease or
easement at least thirty (30) days prior to the expiration of the time to
exercise such right or option and, unless the Borrower is removing such Real
Estate as an Unencumbered Pool Property, duly exercise any renewal or extension
option with respect to any such Eligible Ground Lease or easement (either
consistent with such notice or upon the direction of the Administrative Agent);
provided, that each Credit Party (on its own behalf and on behalf of each
Unencumbered Property Owner) further hereby appoints the Administrative Agent
its attorney-in-fact, coupled with an interest, to execute and deliver, for and
in the name of such Person, all instruments, documents or agreements necessary
to extend or renew any such Eligible Ground Lease; (xiii) not treat, in
connection with the bankruptcy or other insolvency proceedings of any ground
lessor or other obligor, any Eligible Ground Lease as terminated, cancelled or
surrendered pursuant to the Bankruptcy Code without the Administrative Agent’s
prior written consent; (xiv) in connection with the bankruptcy or other
insolvency proceedings of any ground lessor or other obligor, ratify the
legality, binding effect and enforceability of the applicable Eligible Ground
Lease as against the applicable Unencumbered Property Owner within the
applicable time period therefore in such proceedings, notwithstanding any
rejection by such ground lessor or trustee, custodian or receiver related
thereto; (xv) provide to the Administrative Agent not less than thirty (30) days
prior written notice of the date on which the applicable Unencumbered Property
Owner shall apply to any court or other governmental authority for authority or
permission to reject the applicable Eligible Ground Lease in the event that
there shall be filed by or against any Unencumbered Property Owner any petition,
action or proceeding under the Bankruptcy Code or any similar federal or state
law; provided, that the Administrative Agent shall have the right, but not the
obligation, to serve upon the applicable Unencumbered Property Owner within such
thirty (30) day period a notice stating that (A) the Administrative Agent
demands that such Unencumbered Property Owner assume and the assign the relevant
Eligible Ground Lease to the Administrative Agent subject to and in accordance
with the Bankruptcy Code and (B) the Administrative Agent covenants to cure or
provide reasonably adequate assurance thereof with respect to all defaults
susceptible of being cured by the Administrative Agent and of future performance
under the applicable Eligible Ground Lease; provided, further, that if the
Administrative Agent serves such notice upon the applicable Unencumbered
Property Owner, such Unencumbered Property Owner shall not seek to reject the
applicable agreement and shall promptly comply with such demand; (xvi) permit
the Administrative Agent (at its option), during the continuance of any Event of
Default, to (i) perform and comply with all obligations under the applicable
Eligible Ground Lease; (ii) do and take such action as the Administrative Agent
deems necessary or desirable to prevent or cure any default by such Unencumbered
Property Owner under such Eligible Ground Lease and (iii) enter in and upon the
applicable premises related to such Eligible Ground Lease to the extent and as
often as the Administrative Agent deems necessary or desirable in order to
prevent or cure any default under the applicable Eligible Ground Lease;



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest101.jpg]
95 (xvii) during the continuance of any Event of Default, in the event of any
arbitration, court or other adjudicative proceedings under or with respect to
any such Eligible Ground Lease, permit the Administrative Agent (at its option)
to exercise all right, title and interest of the applicable Unencumbered
Property Owner in connection with such proceedings; provided, that (i) each
Unencumbered Property Owner hereby irrevocably appoint the Administrative Agent
as its attorney-in-fact (which appointment shall be deemed coupled with an
interest) to exercise such right, interest and title and (ii) the Borrower and
the other Unencumbered Property Owners shall bear all costs, fees and expenses
related to such proceedings; provided, further, that each Unencumbered Property
Owner hereby further agrees that the Administrative Agent shall have the right,
but not the obligation, to proceed in respect of any claim, suit, action or
proceeding relating to the rejection of any of the Eligible Ground Leases
referenced above by the relevant ground lessor or obligor as a result of
bankruptcy or similar proceedings (including, without limitation, the right to
file and prosecute all proofs of claims, complaints, notices and other documents
in any such bankruptcy case or similar proceeding); and (xviii) deliver to the
Administrative Agent (and, if it has the ability pursuant to the subject
Eligible Ground Lease, cause the applicable ground lessor under such Eligible
Ground Lease to deliver to the Administrative Agent) an estoppel certificate
from the ground lessor in relation to such Eligible Ground Lease in form and
substance acceptable to the Administrative Agent, in its reasonable discretion,
and, in any case, setting forth (A) the name of lessee and lessor under the
Eligible Ground Lease; (B) that such Eligible Ground Lease is in full force and
effect and has not been modified except to the extent Administrative Agent has
received notice of such modification; (C) that no rental and other payments due
thereunder are delinquent as of the date of such estoppel; and (D) whether such
Person knows of any actual or alleged defaults or events of default under the
applicable Eligible Ground Lease; provided, that each applicable Credit Party
hereby agrees to execute and deliver (or cause, as to each Unencumbered Property
Owner, the execution and delivery) to Administrative Agent, within ten (10)
Business Days of any request therefor, such documents, instruments, agreements,
assignments or other conveyances reasonably requested by the Administrative
Agent in connection with or in furtherance of any of the provisions set forth
above or the rights granted to the Administrative Agent in connection therewith.
Section 7.14 RESERVED. Section 7.15 REIT Status. The Parent and the Borrower
will, and will cause each of their respective Subsidiaries to, operate their
businesses at all times so as to satisfy all requirements necessary for the
Parent to qualify as a REIT, and the Parent shall elect to be qualified as a
REIT in connection with the filing of the Parent’s tax returns for the Fiscal
Year ended December 31, 2014. From and after the date upon which the Parent
elects to be qualified as a REIT, the Parent will maintain its status, and such
election to be treated, as a REIT. The Borrower shall at all times be a
partnership or other disregarded entity for federal income tax purposes under
the Internal Revenue Code. Section 7.16 Leasing Matters Regarding Unencumbered
Pool Properties. The Borrower (or the applicable Unencumbered Property Owner
with respect to such Unencumbered Pool Property) (i) shall observe and perform
the material obligations imposed upon the



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest102.jpg]
96 landlord under the Tenant Leases in a commercially reasonable manner; (ii)
shall enforce the terms, covenants and conditions contained in each Tenant Lease
against the Tenant thereunder in a commercially reasonable manner, (y) may amend
or waive the terms, covenants and conditions contained in the Tenant Leases in a
commercially reasonable manner, (iii) shall, with regard to any Tenant Lease,
not terminate any such Tenant Lease or accept a surrender of any such Tenant
Lease except by reason of a tenant default or if otherwise commercially
reasonable; (iv) shall not collect any of the rents from Tenant Leases more than
one (1) month in advance (other than security deposits); and (v) shall not
execute any assignment of lessor’s interest in the Tenant Leases or the rents
from Tenant Lease. Section 8 NEGATIVE COVENANTS Each Credit Party covenants and
agrees that until the Termination Date, each Credit Party shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this Section
8. Section 8.1 Indebtedness. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or guaranty,
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, other than: (a) the Obligations; (b) Indebtedness of any Credit
Party or any Subsidiary of any Credit Party to any other Credit Party or any
other such Subsidiary so long as any such Indebtedness owing by any Credit Party
to any Subsidiary which is not a Credit Party shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent; (c)
Guarantees; (d) Indebtedness existing on the Effective Date and described in
Schedule 8.1, together with any Permitted Refinancing thereof; (e) Indebtedness
with respect to (x) Capital Leases and (y) purchase money Indebtedness;
provided, in the case of clause (x), that any such Indebtedness shall be secured
only by the asset subject to such Capital Lease, and, in the case of clause (y),
that any such Indebtedness shall be secured only by the asset acquired in
connection with the incurrence of such Indebtedness; provided further that the
sum of the aggregate principal amount of any Indebtedness under this clause (e)
shall not exceed at any time $1,000,000; (f) Indebtedness in respect of any Swap
Contract that is entered into in the ordinary course of business to hedge or
mitigate risks to which any Credit Party or any of its Subsidiaries is exposed
in the conduct of its business or the management of its liabilities (it being
acknowledged by the Credit Parties that a Swap Contract entered into for
speculative purposes or of a speculative nature is not a Swap Contract entered
into in the ordinary course of business to hedge or mitigate risks); (g)
Indebtedness arising in connection with the financing of insurance premiums in
the ordinary course of business; (h) cash management obligations and other
Indebtedness in respect of endorsements for collection or deposit, netting
services, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts in the ordinary course of business;



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest103.jpg]
97 (i) Indebtedness representing deferred compensation to officers, directors,
employees of the Parent and its Subsidiaries; (j) Secured Recourse Indebtedness
of any Credit Party or any Subsidiary (other than any Subsidiary which is a
Guarantor hereunder); provided, the Credit Parties shall be in compliance, on a
pro forma basis after giving effect to such Recourse Indebtedness and related
transactions, with the financial covenants set forth in Section 8.8, recomputed
as of the last day of the most recently ended Fiscal Quarter of the Borrower for
which financial statements have been delivered pursuant to Section 7.1; (k)
Unsecured Indebtedness of the Credit Parties and their Subsidiaries provided the
Credit Parties shall be in compliance, on a pro forma basis after giving effect
to such Unsecured Indebtedness and related transactions, with the financial
covenants set forth in Section 8.8, recomputed as of the last day of the most
recently ended Fiscal Quarter of the Borrower for which financial statements
have been delivered pursuant to Section 7.1; and (l) Non-Recourse Indebtedness
of any Subsidiaries that are not, and are not required to be, Credit Parties
hereunder and are not Unencumbered Property Owners; provided, the Credit Parties
shall be in compliance, on a pro forma basis after giving effect to such
Non-Recourse Indebtedness and related transactions, with the financial covenants
set forth in Section 8.8, recomputed as of the last day of the most recently
ended Fiscal Quarter of the Borrower for which financial statements have been
delivered pursuant to Section 7.1. Section 8.2 Liens. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of any kind (including any document or instrument in respect of goods or
accounts receivable) of any Credit Party or any of its Subsidiaries, whether now
owned or hereafter acquired, created or licensed or any income, profits or
royalties therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income, profits or royalties under the UCC of any
State or under any similar recording or notice statute or under any Applicable
Laws related to intellectual property, except: (a) As may be applicable at any
time, Liens in favor of the Administrative Agent for the benefit of the holders
of the Obligations granted pursuant to any Credit Document; (b) Liens for Taxes
not yet due or for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; (c) statutory Liens of landlords, banks, carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or Section 303(k) or 4068 of ERISA that would
constitute an Event of Default under Section 9.1(j)), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue, or (ii) for
amounts that are overdue and that are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts; (d) Liens incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest104.jpg]
98 contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the subject Real Estate Asset
on account thereof; (e) easements, rights-of-way, restrictions, encroachments,
and other minor encumbrances, defects or irregularities in title, in each case
which do not and will not interfere in any material respect with the ordinary
conduct of the business of any Credit Party or any of its Subsidiaries,
including, without limitation, all encumbrances shown on any policy of title
insurance in favor of the Administrative Agent with respect to any Real Estate
Asset; (f) any interest or title of a lessor or sublessor under any lease of
real estate not prohibited hereunder (including the interests of any ground
lessor under an Eligible Ground Lease respecting any Unencumbered Pool
Property); (g) Liens solely on any cash earnest money deposits made by any
Credit Party or any of its Subsidiaries in connection with any letter of intent,
or purchase agreement permitted hereunder; (h) purported Liens evidenced by the
filing of precautionary UCC financing statements relating solely to operating
leases of personal property entered into in the ordinary course of business; (i)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;
(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use, operation or development of any
real property; (k) licenses of patents, trademarks and other intellectual
property rights granted by any Credit Party or any of its Subsidiaries in the
ordinary course of business and not interfering in any respect with the ordinary
conduct of the business of such Credit Party or such Subsidiary; (l) Liens
existing as of the Effective Date and described in Schedule 8.2; (m) Liens
securing purchase money Indebtedness (other than on any Borrowing Base
Properties) and Capital Leases to the extent permitted pursuant to Section
8.1(e); provided, any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness or the assets subject to such Capital Lease,
respectively; (n) Liens in favor of the Issuing Bank or the Swingline Lender on
cash collateral securing the obligations of a Defaulting Lender to fund risk
participations hereunder; (o) Liens on assets other than Borrowing Base
Properties consisting of judgment or judicial attachment liens relating to
judgments which do not constitute an Event of Default hereunder; (p) licenses
(including licenses of Intellectual Property), sublicenses, leases or subleases
granted to third parties in the ordinary course of business; (q) Liens in favor
of collecting banks under Section 4-210 of the UCC;



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest105.jpg]
99 (r) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits; (s)
Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods in the ordinary course of business; and (t)
Liens securing Secured Recourse Indebtedness and Non-Recourse Indebtedness of
any Credit Party or any Subsidiary thereof (including any Foreign Subsidiary and
any Excluded Subsidiary) on assets other than Borrowing Base Properties to the
extent such Secured Recourse Indebtedness or secured Non-Recourse Indebtedness
is permitted pursuant to Section 8.1. Section 8.3 No Further Negative Pledges.
No Credit Party shall, nor shall it permit any of its Subsidiaries to, enter
into any Contractual Obligation (other than this Agreement and the other Credit
Documents) that limits the ability of the Borrower or any such Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this Section 8.3 shall not prohibit (i) any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under Section 8.1(e), solely to the extent any such negative pledge relates to
the property financed by or subject to Permitted Liens securing such
Indebtedness, (ii) any Contractual Obligation incurred or provided in favor of
any holder of Indebtedness permitted under Section 8.1(l), solely to the extent
such Contractual Obligation prohibits the pledge of the Capital Stock of the
Borrower to secure any Indebtedness, (iii) any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (iv) customary restrictions and conditions contained in any agreement
relating to the disposition of any property or assets permitted under Section
8.10 pending the consummation of such disposition, (v) customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, and (vi) any Contractual Obligation (including,
without limitation, any negative pledge) incurred or provided in favor of any
holder of Indebtedness permitted under Section 8.1(k). Section 8.4 Restricted
Payments. Declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that: (a) each
Subsidiary of the Borrower may make Restricted Payments to the Borrower, and the
Borrower and each other Subsidiary of the Parent may make Restricted Payments to
the Parent; (b) the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Capital Stock of such
Person; and (c) the Credit Parties and the other Consolidated Parties (if any)
shall be permitted to make other Restricted Payments, subject to the limitations
with respect thereto set forth in Section 8.8(f). Section 8.5 Burdensome
Agreements. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts the ability of any such Person to (i) pay dividends or make any other
distributions to the Borrower or other Credit Party on its Capital Stock or with
respect to any other interest or participation in, or measured by, its profits,
(ii) pay any Indebtedness or other obligation owed to the Borrower or any other
Credit Party, (iii) make loans or advances to the Borrower or any other Credit
Party, (iv) sell, lease or transfer any of its property to the Borrower or any
other Credit Party, (v) pledge its property pursuant to the Credit Documents or
any renewals, refinancings, exchanges, refundings or extension thereof or (vi)
other than customary



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest106.jpg]
100 Subsidiary Indebtedness limitations or covenants, act as a Borrower pursuant
to the Credit Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)-(v) above) for (1) this Agreement and the other Credit Documents,
(2) any document or instrument governing Indebtedness incurred pursuant to
Section 8.1(e) or Section 8.1(j); provided that any such restriction contained
therein relates only to the asset or assets constructed or acquired in
connection therewith or secured thereby, (3) any Permitted Lien or any document
or instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.10 pending the
consummation of such sale, or (5) any document or instrument governing
Indebtedness incurred pursuant to Section 8.1(k). Section 8.6 Investments. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, make or own any Investment in any Person, including any joint
venture and any Foreign Subsidiary, except: (a) Investments in cash and Cash
Equivalents and deposit accounts or securities accounts in connection therewith;
(b) Investments owned as of the Effective Date in any Subsidiary or
Unconsolidated Affiliate, and Investments in any Subsidiary formed or acquired
after the Effective Date to the extent such Subsidiary is a Guarantor, or
becomes a Guarantor in accordance with Section 7.12(b); (c) intercompany loans
and Guarantees to the extent permitted under Section 8.1; (d) Investments
existing on the Effective Date and described on Schedule 8.6; (e) Investments in
Real Estate Assets that constitute Healthcare Facilities (other than Unimproved
Land or Construction-In-Process, Investments in which shall be subject to the
limitations set forth in clause (j) below); (f) Investments in Subsidiaries
formed or acquired after the Effective Date that do not own any Unencumbered
Pool Properties and that are not required to become Guarantors in accordance
with Section 7.12(b), so long as the Credit Parties shall be in compliance, on a
pro forma basis after giving effect to such Investment, with the financial
covenants set forth in Section 8.8, recomputed as of the last day of the most
recently ended Fiscal Quarter of the Borrower for which financial statements
have been delivered pursuant to Section 7.1; (g) Investments constituting Swap
Contracts permitted by Section 8.1(f); (h) Investments constituting accounts or
lease or rent receivables, prepayments and deposits, in each case made in the
ordinary course of business; (i) Investments in the nature of capital
expenditures in respect of any fixed or capital asset, to the extent such
capital expenditures constitute normal replacements and maintenance which are
properly charged to current operations or other reasonable and customary capital
expenditures made in the ordinary course of the business of the Parent and its
Subsidiaries; (j) subject to the following limitations, Investments in the
following asset classes: (i) Capital Stock, the issuer with respect to which is
an Unconsolidated Affiliate, and mezzanine loans made to, or similar Investments
in, any Person (other than an Affiliate of any Credit Party) that owns, directly
or indirectly, one or more Real Estate Assets that constitute Healthcare
Facilities



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest107.jpg]
101 (“Class I”), (ii) Construction-In-Process (“Class II”), (iii) Unimproved
Land (“Class III”), and (iv) Unencumbered Mortgage Receivables (“Class IV;” each
of Class I, Class II, Class III and Class IV may be referred to herein
individually as a “Class” and collectively as “Classes”): provided, Investments
in each of the foregoing asset Classes shall be permitted hereunder only to the
extent that the aggregate amount of all Investments in such Class (based on the
GAAP book value of each such Investment at such time of determination) does not
exceed the corresponding percentage of Total Asset Value for such Class set
forth below: Class Investment Type Maximum Percentage I Unconsolidated
Affiliates (including any Investments in Unconsolidated Affiliates permitted
under clause (b) above) and mezzanine loans and similar Investments 15.0% II
Construction-In-Process 20.0% III Unimproved Land 5.0% IV Unencumbered Mortgage
Receivables 10.0% In addition to the foregoing limitations on permitted
Investments under this clause (j), at no time shall the aggregate GAAP book
value of the Investments in Classes I, II, III and IV above exceed 20.0% of
Total Asset Value. Notwithstanding the foregoing, (x) in no event shall any
Credit Party make any Investment under this Section 8.6 which results in or
facilitates in any manner any Restricted Payment not otherwise permitted under
the terms of Section 8.4; and (y) in no event shall the Parent be permitted to
make any equity Investment in any Person other than the Borrower. Section 8.7
Use of Proceeds. No Credit Party shall use the proceeds of any Credit Extension
or the Loans except pursuant to Section 7.9. Section 8.8 Financial Covenants. No
Credit Party shall at any time: (a) Consolidated Leverage Ratio. Permit the
Consolidated Leverage Ratio, tested as of the end of any Fiscal Quarter of the
Borrower, to be greater than 0.60 to 1.00; provided that, if the Borrower shall
have consummated a Material Acquisition, at the Borrower’s election, then no
Credit Party shall permit the Consolidated Leverage Ratio, tested as of the end
of each Fiscal Quarter for the two consecutive Fiscal Quarter period following
such Material Acquisition, to be greater than 0.65 to 1.00. (b) Consolidated
Secured Indebtedness Leverage Ratio. Permit the Consolidated Secured
Indebtedness Leverage Ratio, tested as of the end of any Fiscal Quarter of the
Borrower, to be greater than 30.0%. (c) [Reserved]. (d) Consolidated Fixed
Charge Coverage Ratio. Permit the Consolidated Fixed Charge Coverage Ratio,
tested as of the end of any Fiscal Quarter of the Borrower, to be less than 1.50
to 1.00.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest108.jpg]
102 (e) Tangible Net Worth. Permit Tangible Net Worth, tested as of the end of
any Fiscal Quarter of the Borrower, to be less than the sum of (x)
$1,406,050,000.00, plus (y) an amount equal to, on a cumulative basis, the
product of (i) the sum of all Net Cash Proceeds from any Equity Issuance after
the Effective Date, multiplied by (ii) seventy-five percent (75.0%). (f)
Distribution Limitation. Permit, for any given four (4) calendar quarter period
of the Consolidated Parties, the amount of Restricted Payments made by the
Consolidated Parties to the holders of their Capital Stock (excluding any
Restricted Payments to such holders of Capital Stock which are Credit Parties)
during such period to exceed the FFO Distribution Allowance for such period;
provided, that to the extent no Default or Event of Default then exists or would
result from same, each Credit Party and each other Subsidiary shall be permitted
to make Restricted Payments to the Borrower and the Borrower shall be permitted
to make Restricted Payments to Parent (and the Borrower may make any
corresponding Restricted Payments to the holders (other than the Parent) of
common and preferred limited partnership units in the Borrower, based on such
holders’ individual percentage ownership of Capital Stock in the Borrower or
otherwise in accordance with the Borrower’s Organizational Documents), in each
case to permit the Parent to make Restricted Payments to the holders of the
Capital Stock in the Parent to the extent necessary to maintain Parent’s status
as a REIT or to enable the Parent to avoid payment of any Tax for any calendar
year that could be avoided by reason of a Restricted Payment by Parent to the
holders of its Capital Stock, with such Restricted Payments by the Parent to be
made as and when reasonably determined by Parent, whether during or after the
end of the relevant calendar year, and in all cases as set forth in a
certification to the Administrative Agent from the chief financial officer,
principal accounting officer, treasurer or controller of the Parent. Without
limiting the forgoing, in no event shall the Consolidated Parties make any
Restricted Payments to the holders of their Capital Stock (other than any
Restricted Payments to such holders of Capital Stock which are also Credit
Parties) if or to the extent that a Default or Event of Default then exists or
would result from same. Section 8.9 Capital Expenditures. The Credit Parties and
Unencumbered Property Owners shall not make or become legally obligated to make
any capital expenditures, except to the extent permitted under Section 8.6(i).
Section 8.10 Fundamental Changes; Disposition of Assets; Acquisitions. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
Acquisition or transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or make any Asset
Sale, or acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory and materials and the acquisition of equipment and
capital expenditures in the ordinary course of business, subject to Section 8.9)
the business, property or fixed assets of, or Capital Stock or other evidence of
beneficial ownership of, any Person or any division or line of business or other
business unit of any Person, except: (a) any Subsidiary of the Borrower may be
merged with or into the Borrower or any other Subsidiary, or be liquidated,
wound up or dissolved, or all or any part of its business, property or assets
may be conveyed, sold, leased, transferred or otherwise disposed of, in one
transaction or a series of transactions, to the Borrower or any other Credit
Party; provided, in the case of such a merger, (i) if the Borrower is party to
the merger, the Borrower shall be the continuing or surviving Person and (ii) if
any Guarantor or an Unencumbered Property Owner is a party to such merger, then
a Guarantor or Unencumbered Property Owner shall be the continuing or surviving
Person; (b) Asset Sales, so long as no Default or Event of Default then exists
or would result from any such Asset Sale and the consideration received for the
assets subject to such Asset Sale is in an amount at least equal to the fair
market value thereof (determined in good faith by the board



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest109.jpg]
103 of directors of the applicable Credit Party (or similar governing body));
provided, each of the Credit Parties acknowledges and agrees that no proceeds of
any such Asset Sale permitted hereunder shall be used to make Restricted
Payments other than in compliance with Sections 8.4 and 8.8(f); and (c)
Investments made in accordance with Section 8.6 and the subsequent sale or other
disposition of such Investments (so long the consideration received for such
Investments subject to such sale or other disposition is in an amount at least
equal to the fair market value thereof (determined in good faith by the board of
directors of the applicable Credit Party (or similar governing body)); provided,
each of the Credit Parties acknowledges and agrees that no proceeds of any such
sale or other disposition permitted hereunder shall be used to make Restricted
Payments other than in compliance with Sections 8.4 and 8.8(f). Section 8.11
Disposal of Subsidiary Interests. Except as otherwise permitted hereunder and
except for Liens securing the Obligations, no Credit Party shall, nor shall it
permit any of its Subsidiaries to, (a) directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any Capital Stock of any of its
Subsidiaries, except to qualify directors if required by Applicable Laws; or (b)
permit any of its Subsidiaries directly or indirectly to sell, assign, pledge or
otherwise encumber or dispose of any Capital Stock of any of its Subsidiaries,
except to another Credit Party (subject to the restrictions on such disposition
otherwise imposed hereunder), or to qualify directors if required by Applicable
Laws. Section 8.12 Transactions with Affiliates and Insiders. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
officer, director or Affiliate of the Borrower or any its Subsidiaries on terms
that are less favorable to the Borrower or such Subsidiary, as the case may be,
than those that might be obtained at the time from a Person who is not an
officer, director or Affiliate of the Borrower or any of its Subsidiaries;
provided, the foregoing restriction shall not apply to (a) any transaction
between or among the Credit Parties; (b) normal and reasonable compensation and
reimbursement of expenses of directors in the ordinary course of business; (c)
compensation and reimbursement of out-of-pocket expenses, employment and
severance arrangements for officers and other employees entered into in the
ordinary course of business; (d) equity issuances by the Parent not constituting
a Change of Control; (e) payments by the Parent permitted by Section 8.4; and
(e) the payment of customary indemnities to directors, officers and employees in
the ordinary course of business. Section 8.13 Prepayment of Other Funded Debt.
No Credit Party shall, nor shall it permit any of its Subsidiaries to: (a) after
the issuance thereof, amend or modify (or permit the amendment or modification
of) the terms of any Funded Debt in a manner adverse to the interests of the
Lenders (including specifically shortening any maturity or average life to
maturity or requiring any payment sooner than previously scheduled or increasing
the interest rate or fees applicable thereto); (b) amend or modify, or permit or
acquiesce to the amendment or modification (including waivers) of, any material
provisions of any Subordinated Debt, including any notes or instruments
evidencing any Subordinated Debt and any indenture or other governing instrument
relating thereto; (c) make any payment in contravention of the terms of any
Subordinated Debt; or (d) except in connection with a refinancing or refunding
permitted hereunder, make any voluntary prepayment, redemption, defeasance or
acquisition for value of (including by way



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest110.jpg]
104 of depositing money or securities with the trustee with respect thereto
before due for the purpose of paying when due), or refund, refinance or exchange
of, any Funded Debt (other than the Indebtedness under the Credit Documents,
intercompany Indebtedness permitted hereunder and Indebtedness permitted under
Section 8.1(b), Section 8.1(d) or Section 8.1(k)); provided, this Section
8.13(d) shall not prohibit the prepayment or payment at maturity by any
Subsidiary of any Specified CMBS Indebtedness if, on or prior to the date of any
such payment, (x) the Real Estate Asset subject to and securing such Specified
CMBS Indebtedness is, or shall have been, proposed for inclusion in the
Borrowing Base in accordance with Section 8.17, and (y) such Subsidiary becomes
a Guarantor in accordance with Section 7.12. Without limiting the foregoing,
nothing in this Section 8.13 shall be interpreted or deemed to permit any Credit
Party or Subsidiary to incur any Funded Debt or Subordinated Debt to the extent
such Funded Debt or Subordinated Debt is not otherwise expressly permitted under
Section 8.1. Section 8.14 Conduct of Business. From and after the Effective
Date, the Parent and the Borrower shall not, nor shall they permit any of their
Subsidiaries to, engage in any business other than the businesses engaged in by
the Parent, the Borrower or such Subsidiary, respectively, on the Effective Date
and businesses that are substantially similar, related or incidental thereto,
including, but not limited to, owning, developing, and managing real and
personal property and similar interests in leasehold properties which are net
leased to healthcare operators for use as Healthcare Facilities. Section 8.15
Fiscal Year. No Credit Party shall, nor shall it permit any of its Subsidiaries
to change its Fiscal Year-end from December 31. Section 8.16 Amendments to
Organizational Agreements/Material Agreements. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, amend or permit any amendments to its
Organizational Documents if such amendment would reasonably be expected to be
materially adverse to the Lenders or the Administrative Agent. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, amend or permit any
amendment to, or terminate or waive any provision of, any Material Contract
unless such amendment, termination, or waiver would not have a material adverse
effect on the Administrative Agent or the Lenders. Section 8.17 Addition/Removal
of Unencumbered Pool Properties. Neither the Borrower nor any other Credit Party
shall request the addition or a release of any Unencumbered Pool Property or add
any Real Estate Asset as an Unencumbered Pool Property hereunder except in
accordance with the following: (a) The Borrower may from time to time amend
Schedule 6.24 to add an additional Real Estate Asset that qualifies as an
Unencumbered Pool Property; provided, no Real Estate Asset shall be included as
an Unencumbered Pool Property in any Compliance Certificate or Borrowing Base
Certificate delivered to the Administrative Agent, on Schedule 6.24 or otherwise
in any calculation of the Borrowing Base unless and until such Real Estate Asset
meets all of the requirements set forth in the definition of “Unencumbered Pool
Property” for inclusion in the Borrowing Base. (b) Notwithstanding anything
contained herein to the contrary, to the extent any Real Estate Asset previously
qualifying as an Unencumbered Pool Property ceases to meet the criteria for
qualification as such, such Real Estate Asset shall be immediately removed from
all Borrowing Base-related calculations contained herein. Any such property
removed from Borrowing Base- related calculations pursuant to this clause (b)
shall immediately cease to be a “Unencumbered Pool Property” hereunder, in which
case Schedule 6.24 attached hereto shall be deemed to have been



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest111.jpg]
105 immediately amended to remove such Real Estate Asset from the list of
Unencumbered Pool Properties. (c) The Credit Parties may voluntarily remove any
Unencumbered Pool Property from qualification as such if, and to the extent
that, the Credit Parties shall, immediately following such removal, be in
compliance with all of the covenants contained in Sections 7 and 8 of this
Agreement and with all Borrowing Base-related limitations on Outstanding Amounts
set forth in this Agreement. (d) Upon removal of an Unencumbered Pool Property
pursuant to clauses (b) or (c) above, (i) Schedule 6.24 shall be immediately
amended to remove such Real Estate Asset from the list of Unencumbered Pool
Properties; and (ii) the Borrower shall concurrently deliver to the
Administrative Agent written notice of any such voluntary removal or other event
or circumstance that results in a Real Estate Asset previously qualifying as an
Unencumbered Pool Property ceasing to qualify as such (provided, that such
notification shall be accompanied by an updated Compliance Certificate with
calculations showing the effect of such removal on the financial covenants
contained herein and on any Borrowing Base-related restrictions on the
Outstanding Amounts hereunder). Section 8.18 Property Management Agreements
Regarding Unencumbered Pool Properties. (a) No Unencumbered Property Owner
shall, following the date on which any Real Estate Asset is first included as an
Unencumbered Pool Property, enter into any property management agreement, or
agree to pay any Person any fees or compensation in connection with the
management of all or any portion of such Unencumbered Pool Property, except with
an Approved Manager pursuant to a management agreement substantially in the form
approved by the Administrative Agent prior to the Effective Date or other form
reasonably acceptable to the Administrative Agent. With respect to each
Unencumbered Pool Property subject to a property management agreement, the
Borrower (or the applicable Unencumbered Property Owner with respect to such
Unencumbered Pool Property) shall (i) promptly perform and observe in a
commercially reasonable manner all of the covenants required to be performed and
observed by it under such property management agreement and do all things
necessary (to the extent commercially reasonable) to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly deliver to the
Administrative Agent a copy of any notice of default or other material notice
under such property management agreement received by the Borrower (or the
applicable Unencumbered Property Owner with respect to such Unencumbered Pool
Property) from the Approved Manager party thereto (including any notice that the
Approved Manager intends to terminate such property management agreement or that
the Approved Manager otherwise intends to discontinue its management of such
Unencumbered Pool Property); and (iii) promptly enforce in a commercially
reasonable manner the performance and observance of all of the covenants
required to be performed and observed by such Approved Manager under such
property management agreement. (b) No Unencumbered Property Owner shall, without
the prior written consent of the Administrative Agent (which consent shall not
be unreasonably withheld): (i) surrender, terminate or cancel any property
management agreement or otherwise replace any Approved Manager or enter into any
other management agreement with respect to any Unencumbered Pool Property,
except in accordance with clause (a) of this Section 8.18; (ii) reduce or
consent to the reduction of the term of any such property management agreement;
(iii) increase or consent to the increase of the amount of any charges or
management fees under any such property management agreement; or (iv) otherwise
modify, change, supplement, alter or amend, or waive or release any of its
rights and remedies under, any property management agreement in any material
respect.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest112.jpg]
106 Section 9 EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS. Section 9.1
Events of Default. If any one or more of the following conditions or events
shall occur: (a) Failure to Make Payments When Due. Failure by any Credit Party
to pay (i) the principal of any Loan when due, whether at stated maturity, by
acceleration or otherwise; (ii) within one (1) Business Day of when due any
amount payable to the Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or (iii) within three (3) Business Days of when due any
interest on any Loan or any fee or any other amount due hereunder; or (b)
Default in Other Agreements. (i) Failure of any Credit Party or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of (x) Recourse Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) or (y) Non-Recourse Indebtedness in
an aggregate principal amount of $10,000,000 or more, in each case beyond the
grace or cure period, if any, provided therefor; or (ii) breach or default by
any Credit Party with respect to any other term of (1) one or more items of
Indebtedness in the aggregate principal amounts referred to in clauses (i)(x) or
(i)(y) above, or (2) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, in each case beyond the grace or cure
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness (or a trustee on
behalf of such holder or holders), to cause, that Indebtedness to become or be
declared due and payable (or subject to a compulsory repurchase or redeemable)
prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be; or (c) Breach of Certain Covenants. Failure of
Borrower, Parent or any Unencumbered Property Owner, as applicable, to perform
or comply with any term or condition contained in Section 7.1, Section 7.2(a),
Section 7.5, Section 7.9, Section 7.12, Section 7.13 (to the extent such failure
would permit the ground lessor under the applicable Eligible Ground Lease to
terminate such Eligible Ground Lease), Section 7.15 or Section 8; or (d) Breach
of Representations, etc. Any representation, warranty, certification or other
statement made or deemed made by any Credit Party in any Credit Document or in
any statement or certificate at any time given by any Credit Party or any of its
Subsidiaries in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect as of the date made or deemed
made; or (e) Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 9.1, and such default shall not have been remedied
or waived within thirty (30) days after the earlier of (i) an Authorized Officer
of such Borrower becoming aware of such default, or (ii) receipt by the Borrower
of notice from the Administrative Agent or any Lender of such default; provided,
however, if such default is not capable of being cured within such thirty (30)
day period, such period shall be extended for a reasonable period of time (not
to exceed thirty (30) additional days), so long as such Credit Party has
commenced and is diligently pursuing such cure within such initial thirty (30)
day period; or (f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of any Credit Party or any of its Subsidiaries in an involuntary case
under the Bankruptcy Code or Debtor Relief Laws now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest113.jpg]
107 under any applicable federal or state law; or (ii) an involuntary case shall
be commenced against any Credit Party or any of its Subsidiaries under the
Bankruptcy Code or other Debtor Relief Laws now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Credit Party or any of its Subsidiaries,
or over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of any Credit Party or any of its Subsidiaries for
all or a substantial part of its property; or a warrant of attachment, execution
or similar process shall have been issued against any substantial part of the
property of any Credit Party or any of its Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or (g) Voluntary Bankruptcy; Appointment
of Receiver, etc. (i) Any Credit Party or any of its Subsidiaries shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or other Debtor Relief Laws now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or any Credit Party or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) any Credit Party or any of its
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of any Credit Party or any of its
Subsidiaries or any committee thereof shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 9.1(f); or (h) Judgments and Attachments. (i) Any one or more money
judgments, writs or warrants of attachment or similar process against all or any
material portion of any property of any Credit Party or an Unencumbered Property
Owner or involving an aggregate amount at any time in excess of $2,000,000 (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against any Credit Party or any of its Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of thirty (30) days; or (ii) any non- monetary judgment or order
shall be rendered against any Credit Party or any of its Subsidiaries that would
reasonably be expected to have a Material Adverse Effect, and shall remain
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days;
or (i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party or any of its Subsidiaries decreeing the dissolution or split up of
such Credit Party or such Subsidiary and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days; or (j) Pension Plans. There
shall occur one or more ERISA Events which individually or in the aggregate
results in liability of any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $2,000,000 during the term hereof
and which is not paid by the applicable due date; or (k) Change of Control. A
Change of Control shall occur; or (l) Invalidity of Credit Documents and Other
Documents. At any time after the execution and delivery thereof, (i) this
Agreement or any other Credit Document ceases to be in full force and effect
(other than by reason of the satisfaction in full of the Obligations (other than



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest114.jpg]
108 contingent and indemnified obligations not then due and owing) in accordance
with the terms hereof) or shall be declared null and void, or (ii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by the Lenders, under any Credit Document to which it
is a party; or (m) Failure to Maintain REIT Status. The Parent shall, for any
reason, lose or fail to maintain its status as a REIT or the Borrower shall, for
any reason, lose or fail to maintain its status as any of the following: a REIT,
a partnership or other disregarded entity (in each case, for federal income tax
purposes); or (n) Management Agreement. There occurs a monetary or material
default under a management agreement with respect to an Unencumbered Pool
Property (which material default shall include any default which would permit
the manager under any such management agreement to terminate such management
agreement or would otherwise result in a material increase of the obligations of
the Unencumbered Property Owner that is a party to such management agreement)
and such default is not remedied prior to the date which is the earlier of (i)
thirty (30) days from the occurrence of the event or condition which caused, led
to, or resulted in such default, and (ii) the last day of any cure period
provided in such management agreement for such default. Section 9.2 Remedies.
Upon the occurrence of any Event of Default described in Section 9.1(f) or
Section 9.1(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) the Required Lenders, upon notice to the Borrower by the
Administrative Agent, (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments and the obligation of the Issuing Bank to
issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each of the Credit Parties: (I) the unpaid principal
amount of and accrued interest on the Loans, (II) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (III) all other Obligations; provided, the foregoing shall not
affect in any way the obligations of the Lenders under Section 2.2(b)(iii) or
Section 2.3(e); and (C) the Administrative Agent shall direct the Borrower to
pay (and the Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 9.1(f) and Section
9.1(g) to pay) to the Administrative Agent such additional amounts of cash, to
be held as security for such Borrower’s reimbursement Obligations in respect of
Letters of Credit then outstanding under arrangements acceptable to the
Administrative Agent, equal to the Outstanding Amount of the Letter of Credit
Obligations at such time. Notwithstanding anything herein or otherwise to the
contrary, any Event of Default occurring hereunder shall continue to exist (and
shall be deemed to be continuing) until such time as such Event of Default has
been cured to the satisfaction of the Required Lenders or waived in writing in
accordance with the terms of Section 11.4. Section 9.3 Application of Funds.
After the exercise of remedies provided for in Section 9.2 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order: First, to payment of that portion of the Obligations
constituting fees, indemnities, expenses and other amounts (other than
principal, interest and Letter of Credit Fees but including without limitation
all reasonable and documented out-of-pocket fees, expenses and disbursements of
any



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest115.jpg]
109 law firm or other counsel and amounts payable under Section 3.1, Section 3.2
and Section 3.3) payable to the Administrative Agent, in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders including without limitation all reasonable
and documented out-of-pocket fees, expenses and disbursements of any law firm or
other counsel and amounts payable under Section 3.1, Section 3.2 and Section
3.3), ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them; Third, to payment of that
portion of the Obligations constituting accrued and unpaid Letter of Credit Fees
and interest on the Loans, Letter of Credit Borrowings and other Obligations
ratably among such parties in proportion to the respective amounts described in
this clause Third payable to them; and Fourth, to (a) payment of that portion of
the Obligations constituting unpaid principal of the Loans and Letter of Credit
Borrowings, (b) payment of breakage, termination or other amounts owing in
respect of any Swap Contract between the Borrower or any of its Subsidiaries and
any Swap Bank, to the extent such Swap Contract is permitted hereunder, (c)
payments of amounts due under any Treasury Management Agreement between the
Borrower or any of its Subsidiaries and any Treasury Management Bank, and (d)
the Administrative Agent for the account of the Issuing Bank, to Cash
Collateralize that portion of the Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among such parties in
proportion to the respective amounts described in this clause Fourth payable to
them; and Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Laws. Subject to Section 2.3, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Notwithstanding
the foregoing, Obligations arising under Treasury Management Agreements and Swap
Contracts shall be excluded from the application described above if the
Administrative Agent has not received written notice, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Treasury Management Bank or Swap Bank, as the case may be. Each
Treasury Management Bank or Swap Bank not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article X for itself and its
Affiliates as if a “Lender” party hereto. Section 10 AGENCY Section 10.1
Appointment and Authority. (a) Each of the Lenders and the Issuing Bank hereby
irrevocably appoints KeyBank to act on its behalf as the Administrative Agent
hereunder and under the other Credit Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section are



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest116.jpg]
110 solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Bank, and no Credit Party nor any of its Subsidiaries shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Credit Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. (b) Each of the Lenders
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each Credit Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any Credit Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any applicable
Credit Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein or therein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any applicable Credit Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in any Credit Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. Section 10.2 Rights as a Lender. The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary of the Borrower or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders. Section 10.3 Exculpatory Provisions.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent: (i) shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing; (ii) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest117.jpg]
111 opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or Applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and (iii) shall not, except as expressly set forth herein
and in the other Credit Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity. (b) The
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.4 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or an Issuing Bank. (c) The Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. Section
10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower and its Subsidiaries), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts. Section 10.5 Delegation of Duties. The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Credit Document by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest118.jpg]
112 sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. Section 10.6 Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. (b) If the Person
servicing as Administrative Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the Required Lenders may, to the extent permitted by
Applicable Law by notice in writing to the Borrower and such Person, remove such
Person as the Administrative Agent and, with the consent of the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
such notice (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date. (c) With
effect from the Resignation Effective Date or the Removal Effective Date (as
applicable) (1) the retiring or removed Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the Issuing Bank under any of the Credit
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Bank directly, until such time as the Required
Lenders shall appoint a successor Administrative Agent as provided for above in
this Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Section 10 and Section 11.2 shall continue in
effect for the benefit



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest119.jpg]
113 of such retiring or removed Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent. Section 10.7 Non-Reliance on Administrative
Agent and Other Lenders. Each of the Lenders and the Issuing Bank acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders and the Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder. Section 10.8 No
Other Duties, etc. Anything herein to the contrary notwithstanding, none of the
Book Runners, Lead Arrangers, Documentation Agents, Co-Syndication Agents or
similarly titled Persons listed on the cover page hereof (if any) shall have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank hereunder. Section 10.9 Administrative Agent
May File Proofs of Claim. In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Credit Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise: (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, Letter of Credit Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Section 2.10 and Section 11.2) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the Issuing
Bank to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the Issuing Bank, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Section 2.10 and Section 11.2). Section 10.10
Security Matters. (a) As may be applicable at any time, the Lenders (including
the Issuing Bank and the Swingline Lender) irrevocably authorize the
Administrative Agent, at its option and in its discretion



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest120.jpg]
114 to release any Guarantor from its obligations under this Agreement and the
other Credit Documents if such Person ceases to be a Guarantor as a result of a
transaction permitted under the Credit Documents. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under this Agreement pursuant to this Section. (b) As may be
applicable at any time, anything contained in any of the Credit Documents to the
contrary notwithstanding, each of the Credit Parties, the Administrative Agent
and each holder of the Obligations hereby agrees that no holder of the
Obligations shall have any right individually to enforce this Agreement, the
Notes or any other Credit Document, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the holders of the Obligations in accordance
with the terms hereof and, as may be applicable at any time, all powers, rights
and remedies under any Credit Documents may be exercised solely by the
Administrative Agent. (c) As may be applicable at any time, no Swap Contract or
Treasury Management Agreement will create (or be deemed to create) in favor of
any Swap Bank or any Treasury Management Banks, respectively that is a party
thereto any rights in connection with the obligations of the Borrower or any
other Credit Party under the Credit Documents except as expressly provided
herein or in the other Credit Documents. Section 11 MISCELLANEOUS Section 11.1
Notices; Effectiveness; Electronic Communications. (a) Notices Generally. Except
in the case of notices and other communications expressly permitted to be given
by telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows: (i) if
to the Administrative Agent, the Borrower or any other Credit Party, to the
address, telecopier number, electronic mail address or telephone number
specified in Appendix B: (ii) if to any Lender, the Issuing Bank or Swingline
Lender, to the address, telecopier number, electronic mail address or telephone
number in its Administrative Questionnaire on file with the Administrative
Agent. Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by telecopier shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). (b) Electronic Communications. Notices and other communications
to the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures reasonably approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest121.jpg]
115 the Issuing Bank pursuant to Section 2 if such Lender or the Issuing Bank,
as applicable, has notified the Administrative Agent and the Borrower that it is
incapable of receiving notices under such Section by electronic communication.
The Administrative Agent or any Credit Party may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. (c) Change of Address,
Etc. Any party hereto may change its address, telecopier number or electronic
mail address for notices and other communications hereunder by notice to the
other parties hereto. (d) Platform. (i) Each Credit Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Issuing Bank and the other Lenders by
posting the Communications on Debtdomain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”). (ii) The
Platform is provided “as is” and “as available.” The Agent Parties (as defined
below) do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower or the other Credit Parties,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any other Credit Party’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Credit Party pursuant to any Credit
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform. Section
11.2 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Credit
Parties shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented out-of-pocket fees, charges and disbursements of



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest122.jpg]
116 counsel for the Administrative Agent (which counsel may include their
respective employees)) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Bank (including the reasonable
and documented out-of-pocket fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Bank (which counsel may
include their respective employees)) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. (b) Indemnification
by the Credit Parties. The Credit Parties shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
documented and reasonable out-of-pocket fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any of its Subsidiaries
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby or otherwise in connection herewith or
therewith, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, (iv) the execution or delivery of any
commitment or fee letters in contemplation of this Agreement, the other Credit
Documents and the transactions hereunder, the performance by the parties thereto
of their respective obligations thereunder or the consummation of the
transactions contemplated thereby, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any of its Subsidiaries against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Credit Document, if the Borrower or such Subsidiary has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. This Section 11.2(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non- Tax claim.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest123.jpg]
117 (c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Bank or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub- agent),
the Issuing Bank or such Related Party, as the case may be, such Lender’s pro
rata share (in each case, determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or the Issuing Bank
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of this Agreement that provide that
their obligations are several in nature, and not joint and several. (d) Waiver
of Consequential Damages, Etc. To the fullest extent permitted by Applicable
Law, none of the Credit Parties shall assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby. (e) Payments. All amounts due under this Section
shall be payable promptly, but in any event within ten (10) Business Days after
written demand therefor (including delivery of copies of applicable invoices).
(f) Survival. The provisions of this Section shall survive resignation or
replacement of the Administrative Agent, the Issuing Bank, the Swingline Lender
or any Lender, termination of the commitments hereunder and repayment,
satisfaction and discharge of the loans and obligations hereunder. Section 11.3
Set-Off. Subject in all respects to Section 2.14, if an Event of Default shall
have occurred and be continuing, each Lender, the Issuing Bank, and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender or the Issuing Bank, irrespective of whether or not such
Lender or the Issuing Bank shall have made any demand under this Agreement or
any other Credit Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the Issuing Bank different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Bank or their respective Affiliates may have. Each of the
Lenders and the Issuing Bank agrees to notify the Borrower and the



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest124.jpg]
118 Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. Section 11.4 Amendments and Waivers. (a) Required
Lenders Consent. Subject to Section 11.4(b) and Section 11.4(c), no amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, shall in any event be
effective without the written concurrence of the Administrative Agent and the
Required Lenders; provided that (i) the Administrative Agent may, with the
consent of the Borrower only, amend, modify or supplement this Agreement to cure
any ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender or
the Issuing Bank, (ii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (iii) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (A) the Commitments, Loans and/or
Letter of Credit Obligations of such Lender may not be increased or extended
without the consent of such Lender, and (B) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender,
(iv) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein, and (v) the
Required Lenders shall determine whether or not to allow any Credit Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders; provided further that,
subject further to clauses (b) and (c) below, (A) any term of this Agreement or
of any other Credit Document relating solely to the rights or obligations of any
Term Lenders in respect of any Term Loan, and not any other Lenders, may be
amended, and the performance or observance by the Borrower or any other Credit
Party of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Required Term Lenders (and, in the case of an amendment
to any Credit Document, the written consent of each Loan Party a party thereto),
and (B) any term of this Agreement or of any other Credit Document relating
solely to the rights or obligations of the Revolving Lenders, and not any other
Lenders, may be amended, and the performance or observance by the Borrower or
any other Credit Party of any such terms may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, and only
with, the written consent of the Required Revolving Lenders (and, in the case of
an amendment to any Credit Document, the written consent of each Loan Party a
party thereto). (b) Affected Lenders’ Consent. Without the written consent of
each Lender (other than a Defaulting Lender except as provided in clause
(a)(iii) above) that would be affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would: (i)
extend the Revolving Commitment Termination Date, except pursuant to an
extension thereof effected in accordance with Section 2.18, or extend the Term
Maturity Date; (ii) waive, reduce or postpone any scheduled repayment (but not
prepayment) or alter the required application of any prepayment pursuant to
Section 2.12 or the application of funds pursuant to Section 9.3, as applicable;



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest125.jpg]
119 (iii) extend the stated expiration date of any Letter of Credit, beyond the
Revolving Commitment Termination Date; (iv) reduce the principal of or the rate
of interest on any Loan (other than any waiver of the imposition of the Default
Rate pursuant to Section 2.9) or any fee or premium payable hereunder, or change
the manner of computation of any financial or other ratio (including any change
in any applicable defined term) used in determining the Applicable Margin or
Facility Fee Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder; provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate; (v) extend the time for payment of any such interest or fees; (vi) reduce
the principal amount of any Loan or any reimbursement obligation in respect of
any Letter of Credit; (vii) amend, modify, terminate or waive any provision of
this Section 11.4(b) or Section 11.4(c) or any other provision of this Agreement
that expressly provides that the consent of all Lenders is required; (viii)
change the percentage of the outstanding principal amount of Loans that is
required for the Lenders or any of them to take any action hereunder or amend
the definition of “Required Lenders”, “Required Revolving Lenders”, “Required
Term Lenders” or “Revolving Commitment Percentage” or modify the amount of the
Commitment of any Lender; (ix) as may be applicable at any time, release the
Parent (as Guarantor) or all or substantially all of the other Guarantors from
their respective obligations hereunder, in each case, except as expressly
provided in the Credit Documents; or (x) consent to the assignment or transfer
by the Borrower of any of its rights and obligations under any Credit Document
(except pursuant to a transaction permitted hereunder). (c) Other Consents. No
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by the Borrower or any other Credit Party
therefrom, shall: (i) increase any Revolving Commitment of any Lender over the
amount thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender; (ii) amend, modify, terminate or waive any provision hereof relating
to the Swingline Sublimit or the Swingline Loans without the consent of the
Swingline Lender; (iii) amend, modify, terminate or waive any obligation of
Lenders relating to the purchase of participations in Letters of Credit as
provided in Section 2.3(c) without the written consent of the Administrative
Agent and of the Issuing Bank;



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest126.jpg]
120 (iv) amend, modify, terminate or waive any provision of this Section 11 as
the same applies to the Administrative Agent, or any other provision hereof as
the same applies to the rights or obligations of the Administrative Agent, in
each case without the consent of such Administrative Agent; (v) amend the
provisions of Section 2.13(d) or Section 9.3 without the consent of all Lenders;
(vi) amend, modify, terminate or waive any of the provisions of any Credit
Document related to advance rates related to the Unencumbered Pool Properties or
the definitions of (or provisions relating to) the terms “Aggregate Unencumbered
Pool Property Value Amount,” “Unencumbered Pool Property Value,” “Borrowing
Base,” “Unencumbered Pool Property,” or the components of any of the foregoing
(to the extent related to the calculation of the Borrowing Base or the approval
and/or qualifications respecting Unencumbered Pool Properties) without the
written consent of each of the Lenders (other than any Defaulting Lender); (vii)
unless signed by the Credit Parties and the Required Revolving Lenders: (1)
amend or waive compliance with the conditions precedent to the obligations of
the Revolving Lenders to make any Credit Extension; (2) amend or waive
non-compliance with any provision of Section 2.11(c); (3) waive any Default or
Event of Default for the purpose of satisfying the conditions precedent to the
obligations of the Revolving Lenders to make any Credit Extension; or (4) change
any of the provisions of this clause (c)(vii); and (d) Execution of Amendments,
etc. The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.4 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by a Credit Party, on
such Credit Party. Section 11.5 Successors and Assigns. (a) Successors and
Assigns Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that neither the Borrower nor any other Credit
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest127.jpg]
121 be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. (b) Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments, Loans and obligations
hereunder at the time owing to it); provided that any such assignment shall be
subject to the following conditions: (i) Minimum Amounts. (A) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitments
and the Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and (B) in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitments (which for this purpose
includes loans and obligations in respect thereof outstanding thereunder) or, if
the Commitments are not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment Agreement with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default shall then
exist, the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed). (ii) Proportionate Amounts. Each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Commitments and
Loans assigned. (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition: (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default shall have occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of Revolving Commitments or any portion of the Term Loan if such assignment is
to a Person that is not a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender;



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest128.jpg]
122 (C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Commitment; and (D) the consent of the Swingline Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of any Revolving Commitment. (iv) Assignment Agreement. The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment Agreement, together with a processing and recordation fee in the
amount of $3,500, unless waived, in whole or in part by the Administrative Agent
in its discretion. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. (v) No Assignment to
Borrower, Affiliates or Subsidiaries. No such assignment shall be made to the
Borrower, any of the Borrower’s Affiliates or Subsidiaries, or any Defaulting
Lender. (vi) No Assignment to Natural Persons. No such assignment shall be made
to a natural person. (vii) Certain Additional Payments. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.1, 3.2 and 3.3 (subject to the requirements and limitations therein) and 11.2
with respect to facts and circumstances occurring prior to the effective date of
such assignment. If requested by the assignee, the Borrower will execute and
deliver, at their own expense, Notes to the



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest129.jpg]
123 assignee evidencing the interests taken by way of assignment hereunder. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section. (c) Register. The
Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States, a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. (d) Any
Lender may at any time, without the consent of, or notice to, the Borrower or
the Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to any Person (other than a natural Person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the Issuing Bank and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.2(c) with respect to any
payments made by such Lender to its Participant(s). Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in clauses (b) or (c) of Section 11.4 that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2 and 3.3 (subject to the requirements and limitations therein,
including the requirements under Section 3.3(f) (it being understood that the
documentation required under Section 3.3(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.17 and 3.4 as if it were an assignee under clause (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 3.2 or 3.3, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.17 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.3 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest130.jpg]
124 obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. (e) Certain
Pledges. Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement, or any promissory notes
evidencing its interests hereunder, to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. Section 11.6 Independence of Covenants. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists. Section 11.7
Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements made herein shall survive the execution and delivery
hereof and the making of any Credit Extension and the Term Loan. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Section 3.1(c), Section 3.2, Section 3.3, Section 11.2,
Section 11.3, and Section 11.10 and the agreements of the Lenders and the
Administrative Agent set forth in Section 2.14, Section 10.3 and Section 11.2(c)
shall survive the payment of the Loans, the cancellation, expiration or cash
collateralization of the Letters of Credit, and the termination hereof. Section
11.8 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to each Agent and each
Lender hereby are cumulative and shall be in addition to and independent of all
rights, powers and remedies existing by virtue of any statute or rule of law or
in any of the other Credit Documents, any Swap Contracts or any Treasury
Management Agreements. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy. Section 11.9
Marshalling; Payments Set Aside. Neither the Administrative Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to the
Administrative Agent, the Issuing Bank, the Swingline Lender or the Lenders (or
to the Administrative Agent, on behalf of Lenders), or the Administrative Agent,
the Issuing Bank or the Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest131.jpg]
125 be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any Debtor Relief Law, any other
state or federal law, common law or any equitable cause, then, to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor or related thereto, shall
be revived and continued in full force and effect as if such payment or payments
had not been made or such enforcement or setoff had not occurred. Section 11.10
Severability. In case any provision in or obligation hereunder or any Note or
other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. Section
11.11 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment of any other Lender
hereunder. Nothing contained herein or in any other Credit Document, and no
action taken by the Lenders pursuant hereto or thereto, shall be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 10.10(b), each
Lender shall be entitled to protect and enforce its rights arising under this
Agreement and the other Credit Documents and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose. Section 11.12 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect. Section 11.13 Applicable Laws.
(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York. (b) Submission to
Jurisdiction. Each party hereto irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
State of New York sitting in the Borough of Manhattan and of the United States
District Court of the Southern District, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Credit Document shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against any
Credit Party or its properties in the courts of any jurisdiction. (c) Waiver of
Venue. Each party hereto irrevocably and unconditionally waives, to the fullest
extent permitted by Applicable Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Credit Document in any court referred to
in subsection (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest132.jpg]
126 (d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law. Section 11.14 WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. Section 11.15 Confidentiality. Each of the
Administrative Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower or any Subsidiary
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the Issuing Bank or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Credit Documents, and the Commitments. For purposes of
this Section, “Information” means all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Bank on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, unless, in the case of information received from the Borrower or
any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as non-confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest133.jpg]
127 Each of the Administrative Agent, the Issuing Bank and the Lenders
acknowledges that (i) the Information may include material non-public
information concerning the Borrower or any Subsidiary, as the case may be, (ii)
it has developed compliance procedures regarding the use of material non-pubic
information and (iii) it will handle such material non-public information in
accordance with Applicable Law, including United States federal and state
securities laws. Section 11.16 Usury Savings Clause. Notwithstanding any other
provision herein, the aggregate interest rate charged or agreed to be paid with
respect to any of the Obligations, including all charges or fees in connection
therewith deemed in the nature of interest under Applicable Laws shall not
exceed the Highest Lawful Rate. If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the aggregate outstanding amount of the Loans made
hereunder shall bear interest at the Highest Lawful Rate until the total amount
of interest due hereunder equals the amount of interest which would have been
due hereunder if the stated rates of interest set forth in this Agreement had at
all times been in effect. In addition, if when the Loans made hereunder are
repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
the Borrower shall pay to the Administrative Agent an amount equal to the
difference between the amount of interest paid and the amount of interest which
would have been paid if the Highest Lawful Rate had at all times been in effect.
Notwithstanding the foregoing, it is the intention of the Lenders and each of
the Credit Parties to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the aggregate outstanding amount of the Loans made
hereunder or be refunded to each of the applicable Credit Parties. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by Applicable Laws, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder. Section
11.17 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
.pdf file shall be effective as delivery of a manually executed counterpart of
this Agreement. Section 11.18 No Advisory of Fiduciary Relationship. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document), each of the Credit Parties acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Lenders, are arm’s-length commercial transactions between the Credit Parties, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
(ii) the Credit Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (iii) each of the
Credit Parties is capable of evaluating, and



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest134.jpg]
128 understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (b)(i) the Administrative
Agent and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for any Credit Party or
any of their Affiliates or any other Person and (ii) neither the Administrative
Agent nor any Lender has any obligation to any Credit Party or any of their
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(c) the Administrative Agent, each Lender and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Credit Parties and their Affiliates, and neither the Administrative
Agent nor any Lender has any obligation to disclose any of such interests to any
Credit Party or its Affiliates. To the fullest extent permitted by law, each of
the Credit Parties hereby waives and releases, any claims that it may have
against the Administrative Agent and each Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. Section 11.19 Electronic Execution of
Assignments and Other Documents. The words “execution,” “signed,” “signature,”
and words of like import in any Assignment Agreement or in any amendment,
waiver, modification or consent relating hereto shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Laws,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. Section 11.20 USA
PATRIOT Act. Each Lender subject to the Patriot Act hereby notifies each of the
Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each of the
Credit Parties, which information includes the name and address of each of the
Credit Parties and other information that will allow such Lender to identify
each of the Credit Parties in accordance with the Patriot Act. Section 11.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the writedown and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-In Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest135.jpg]
129 (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. Section 11.22 Existing Agreement. Simultaneous with the initial Loans
advanced hereunder, all amounts due under the Existing Agreement shall be repaid
in full; provided that the parties hereby agree that there is no novation of the
Existing Agreement. On the Effective Date, the rights and obligations of the
parties under the Existing Agreement shall be subsumed within and be governed by
this Agreement. [Signatures on Following Page(s)]



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest136.jpg]
[Signature Page to Amended and Restated Credit Agreement] IN WITNESS WHEREOF,
the parties hereto have caused this Agreement to be duly executed and delivered
by their respective officers thereunto duly authorized as of the date first
written above. BORROWER: PHYSICIANS REALTY L.P., a Delaware limited partnership
By: Physicians Realty Trust, as General Partner By: /s/ John T. Thomas John T.
Thomas, President and Chief Executive Officer



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest137.jpg]
[Signature Page to Amended and Restated Credit Agreement] GUARANTOR: PHYSICIANS
REALTY TRUST, a Maryland real estate investment trust By: /s/ John T. Thomas
John T. Thomas, President and Chief Executive Officer



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest138.jpg]
ADMINISTRATIVE AGENT, ISSUING BANK, SWINGLINE LENDER, and LENDER: KEYBANK
NATIONAL ASSOCIATION By: /s/ Laura Conway Name: Laura Conway Title: Senior
Banker



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest139.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: BMO HARRIS
BANK N.A. By: /s/ Kevin Fennell Name: Kevin Fennell Title: Vice President



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest140.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: CITIZENS BANK,
N.A. By: /s/ Brad E. Bindas Name: Brad E. Bindas Title: Senior Vice President



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest141.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: BANK OF
AMERICA, N.A. By: /s/ E. Mark Hardison Name: E. Mark Hardison Title: Senior Vice
President



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest142.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: RAYMOND JAMES
BANK, N.A. By: /s/ James Armstrong Name: James Armstrong Title: SVP



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest143.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: ROYAL BANK OF
CANADA By: /s/ Brian Gross Name: Brian Gross Title: Authorized Signatory



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest144.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: REGIONS BANK
By: /s/ Steve Mitchell Name: Steve Mitchell Title: Senior Vice President



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest145.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: BRANCH BANKING
& TRUST COMPANY By: /s/ Brad Bowen Name: Brad Bowen Title: Vice President



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest146.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK By: /s/ Mark Koneval Name: Mark Koneval
Title: Managing Director By: /s/ Alistair Anderson Name: Alistair Anderson
Title: Vice President



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest147.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: JPMORGAN CHASE
BANK, N.A. By: /s/ Daniel S. Margolis Name: Daniel S. Margolis Title: Authorized
Officer



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest148.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: MORGAN STANLEY
BANK, N.A. By: /s/ Michael King Name: Michael King Title: Authorized Signatory



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest149.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: MORGAN STANLEY
SENIOR FUNDING, INC. By: /s/ Michael King Name: Michael King Title: Vice
President



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest150.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: PNC BANK,
NATIONAL ASSOCIATION By: /s/ John Murphy Name: John Murphy Title: Senior Vice
President



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest151.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: COMERICA BANK,
a Texas Banking Association By: /s/ Charles Weddell Name: Charles Weddell Title:
Vice President



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest152.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: THE HUNTINGTON
NATIONAL BANK By: /s/ Michael Shiferaw Name: Michael Shiferaw Title: Vice
President



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest153.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: ASSOCIATED
BANK, NATIONAL ASSOCIATION By: /s/ Greg Conner Name: Greg Conner Title: Senior
Vice President



--------------------------------------------------------------------------------



 
[exhibit101amendedandrest154.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: SYNOVUS BANK
By: /s/ David Bowman Name: David Bowman Title: Senior Corporate Banker
1971887.11



--------------------------------------------------------------------------------



 